 

Exhibit 10.1

 



 

 

[tlogo.jpg]

 

SECOND RESTATED CREDIT AGREEMENT

 

AMONG

 

HALLMARK FINANCIAL SERVICES, INC.,

AS BORROWER,

AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS,

AND

HALLMARK INSURANCE COMPANY

 

AND

 

FROST BANK,

AS LENDER

 

JUNE 30, 2015

 



 

 



 

 

 

Table of Contents

 

Section   Page         ARTICLE I DEFINITIONS   1 1.1 Definitions   1 1.2
Additional Definitions   18 1.3 Construction   19         ARTICLE II REVOLVING
LOANS   19 2.1 Revolving Loans   19 2.2 Revolving Borrowings   19 2.3 Repayment
  19 2.4 Voluntary Prepayments   20 2.5 Mandatory Prepayments   20 2.6
Termination and Reduction of Commitments   20 2.7 Interest on Revolving Loans
Generally   20 2.8 Computations   21 2.9 Interest After an Event of Default   21
2.10 Payments Generally   21 2.11 Booking the Revolving Loans   22 2.12
Collateral   22 2.13 Usage Fee   22         ARTICLE III LETTER OF CREDIT
FACILITIES   22 3.1 Letters of Credit   22 3.2 Procedures for Issuance and
Amendment of Letters of Credit; Auto-Renewal Letters of Credit   23 3.3 Drawings
and Reimbursements   24 3.4 Obligations Absolute   24 3.5 Role of Lender   25
3.6 Cash Collateral   26 3.7 Letter of Credit Fees   26 3.8 Fronting Fee and
Documentary and Processing Charges Payable to Lender   26 3.9 Conflict with L/C
Agreements   26 3.10 Letters of Credit Issued for L/C RIC   26 3.11 Existing
Letters of Credit   26         ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY
  27 4.1 Taxes   27 4.2 Illegality   28 4.3 Inability to Determine Rates   28
4.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans   28 4.5 Matters Applicable to all Requests for Compensation   29 4.6
Dodd-Frank   29 4.7 Survival   30         ARTICLE V CONDITIONS PRECEDENT   30
5.1 Conditions Precedent to Restatement of Existing Agreement, Initial Revolving
Loan and L/C Credit Extension   30 5.2 Conditions Precedent to all Revolving
Loans and L/C Credit Extensions   32 5.3 Conditions Precedent to all Revolving
Loans for Permitted Acquisitions   32

 



i

 

 

ARTICLE VI AFFIRMATIVE COVENANTS   32 6.1 General Covenants   32 6.2 Accounts,
Reports and Other Information   33 6.3 Inspection   37 6.4 Compliance with ERISA
  37 6.5 Performance of Obligations   37 6.6 Maintenance of Priority of Bank
Liens   37 6.7 Indemnity   37 6.8 Use of Proceeds   38         ARTICLE VII
NEGATIVE COVENANTS   39 7.1 AHIC Total Adjusted Capital   39 7.2 HIC Total
Adjusted Capital   39 7.3 Combined Ratio   39 7.4 Consolidated Net Worth   39
7.5 Fixed Charges Coverage Ratio   39 7.6 Limitation on Debt   39 7.7 Limitation
on Liens   39 7.8 Burdensome Agreements   39 7.9 Disposition of Assets   39 7.10
Acquisition of Assets   40 7.11 Merger and Consolidation   40 7.12 Loans and
Investments   40 7.13 ERISA   40 7.14 Assignment   40 7.15 Transactions with
Affiliates   40 7.16 Business   40 7.17 Activities of Hallmark Trust I and
Hallmark Trust II   40 7.18 2005 Documents and 2007 Documents   41 7.19
Limitation on Dividends and Distributions   41         ARTICLE VIII
REPRESENTATIONS AND WARRANTIES   41 8.1 Organization and Qualification   41 8.2
Financial Statements   42 8.3 Compliance With Laws and Other Matters   42 8.4
Litigation   42 8.5 Debt   42 8.6 Title to Properties   42 8.7 Authorization;
Validity   42 8.8 Taxes   43 8.9 Use of Proceeds   43 8.10 Possession of
Franchises, Licenses, Etc   43 8.11 Leases   43 8.12 Disclosure   43 8.13 ERISA
  44 8.14 Regulatory Acts   44 8.15 Solvency   44 8.16 Environmental Matters  
44 8.17 Investments   45 8.18 Intellectual Property, Etc   45 8.19 Reinsurance
Agreements   45 8.20 2005 Documents; 2007 Documents   45

 

ii

 

 

8.21 Subordination; 2005 Documents; 2007 Documents   45 8.22 Anti-Corruption
Laws and Sanctions   46 8.23 Survival of Representations and Warranties, Etc  
46         ARTICLE IX EVENTS OF DEFAULT   46 9.1 Default   46 9.2 Remedies   48
9.3 Application of Funds   49         ARTICLE X MISCELLANEOUS   50 10.1 Notices
  50 10.2 Expenses   50 10.3 Waivers   50 10.4 Determinations by Lender   50
10.5 Set-Off   50 10.6 Assignment   51 10.7 Amendment and Waiver   51 10.8
Confidentiality   52 10.9 Counterparts   52 10.10 Severability   52 10.11
Interest and Charges   52 10.12 Exception to Covenants   53 10.13 Restatement  
53 10.14 USA Patriot Act Notice   53 10.15 GOVERNING LAW   53 10.16 WAIVER OF
JURY TRIAL   53 10.17 ENTIRE AGREEMENT   53         SIGNATURES     S-1

 

iii

 

 

Exhibits and Schedules

 

Exhibit A Revolving Note Exhibit B Pledge Agreement Exhibit C Revolving Loan
Notice Exhibit D Compliance Certificate Exhibit E Notice of Final Agreement
Exhibit F Release Agreement     Schedule 3.11 Existing Letters of Credit
Schedule 8.1 Subsidiaries Schedule 8.4 Existing Litigation Schedule 8.5 Existing
Debt Schedule 8.10 Licensed Jurisdictions Schedule 8.13 Plans Schedule 8.16
Environmental Matters Schedule 8.17 Existing Investments Schedule 8.19
Reinsurance Agreements Schedule 10.1 Notice Addresses

 

iv

 

 

Second Restated Credit Agreement

 

THIS SECOND RESTATED CREDIT AGREEMENT is dated as of June 30, 2015 (this
agreement, together with all amendments and restatements hereto, this
“Agreement”), among HALLMARK FINANCIAL SERVICES, INC., a Nevada corporation
(“Borrower”), FROST BANK, a Texas state bank, formerly known as The Frost
National Bank (“Lender”), and each L/C RIC. Each L/C RIC is a party to this
Agreement to acknowledge and agree to its obligations pursuant to Articles III,
IV, and X.

 

BACKGROUND

 

Borrower, each L/C RIC and Lender have previously entered into the First
Restated Credit Agreement dated as of January 27, 2006 (such agreement, together
with all amendments and restatements, the “Existing Agreement”). Borrower and
each L/C RIC have requested that Lender restate the Existing Agreement and (a)
make a revolving credit facility available to Borrower, (b) make available
Letters of Credit for the account of Borrower and each L/C RIC, and (c) release
certain Liens granted by Borrower and certain Subsidiaries and release
guaranties of Subsidiaries, subject to the terms of the Release Agreement.
Lender has agreed to do so, subject to the terms and conditions of this
Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, receipt of which is acknowledged by the
parties hereto, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Definitions. For purposes of this Agreement:

 

“Affiliate” means any Person that directly, or indirectly, through one or more
intermediaries, Controls or is Controlled By or is Under Common Control with any
other Person.

 

“Agreement Date” means the date of this Agreement.

 

“AHIC” means American Hallmark Insurance Company of Texas, a Texas insurance
corporation.

 

“AHIC Net Income” means for any period, the amount of net income of AHIC
computed using the same information and in the same manner as was utilized in
preparing page 4, line 20 of the March 31, 2015 quarterly regulatory financial
statement of AHIC, utilizing the format promulgated by NAIC and filed with the
applicable Insurance Regulator, or if such format is changed after March 31,
2015, the same type of information, computed in the same manner, as contained on
page 4, line 20 of such regulatory financial statement of AHIC dated March 31,
2015.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption or anti-bribery
Laws in other jurisdictions.

 

1

 

 

“Applicable Law” means (a) in respect of any Person, all provisions of Laws and
orders of Governmental Authorities applicable to such Person and its properties,
including, without limiting the foregoing, all orders and decrees of all
Governmental Authorities and arbitrators in proceedings or actions to which the
Person in question is a party, and (b) in respect of contracts relating to
interest or finance charges that are made or performed in the State of Texas,
“Applicable Law” means the Laws of the United States of America, including
without limitation 12 U.S.C. §§ 85 and 86, and any other statute of the United
States of America now or at any time hereafter prescribing the maximum rates of
interest on loans and extensions of credit, and the Laws of the State of Texas,
and any other Laws of the State of Texas now or at any time hereafter
prescribing maximum rates of interest on loans and extensions of credit.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Auditors” means Ernst & Young LLP, or other independent certified public
accountants selected by Borrower and reasonably acceptable to Lender and that
are a Registered Public Accounting Firm.

 

“Authorized Control Level” means “Authorized Control Level” as defined by NAIC
from time to time and as applied in the context of the Risk-Based Capital
Guidelines promulgated by NAIC (or any term substituted therefor by NAIC).

 

“Authorized Signatory” means such senior personnel of Borrower, any Subsidiary
of Borrower or an Obligor as may be duly authorized and designated in writing by
Borrower, such Subsidiary or such Obligor to execute documents, agreements and
instruments on behalf of Borrower, such Subsidiary or such Obligor.

 

“Bank Liens” means Liens in favor of or for the benefit of Lender securing all
or any of the Secured Obligations, including, but not limited to, rights in any
Collateral created in favor of or for the benefit of Lender, whether by
mortgage, pledge, hypothecation, assignment, transfer, or other granting or
creation of Liens.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s office is located and, if such day relates
to any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the applicable offshore Dollar
interbank market.

 

“Capital Leases” means any lease or sublease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of the lessee or sublessee, as applicable, under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash Capex” means any capital expenditure (determined in accordance with GAAP)
the source of funds for which was not or is not proceeds of any Debt (whether or
not subordinate to any other obligation of any Person), any operating lease or
any equity issuance.

 

“Cash Management Agreement” means any agreement between or among any Obligor
and/or any Subsidiary of any Obligor and Lender and/or any Affiliate of Lender
related to treasury management, deposit accounts, cash management, custodial
services, automated clearinghouse, funds transfer, overdraft, or credit or debit
card services or arrangements or similar services or arrangements.

 

“Cash Management Obligations” means all obligations and liabilities of any
Obligor or any Subsidiary of any Obligor owed to Lender or any Affiliate of
Lender arising under or in connection with any Cash Management Agreement.

 

2

 

 

“Code” means the Uniform Commercial Code as in effect in Texas.

 

“Collateral” means any assets of any Person in which at any time Lender, or
another Person acting for the benefit of Lender, shall be granted a Bank Lien to
secure the Secured Obligations.

 

“Combined Ratio” means the net combined ratio of Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP for the four fiscal
quarter period ended on the date of determination and in the same manner as used
in the determination of the net combined ratio of Borrower and its consolidated
Subsidiaries as stated in Borrower’s filed SEC Form 10-Q for the fiscal quarter
ended on March 31, 2015.

 

“Commitment” means the Revolving Commitment.

 

“Compliance Certificate” means a compliance certificate, substantially in the
form of Exhibit D.

 

“Consolidated Interest Expenses” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Borrower and its
Subsidiaries in connection with borrowed money (including that attributable to
Capital Leases) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of Borrower and its Subsidiaries with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to Borrower and its Subsidiaries
for any period, the net income (or loss) of Borrower and its Subsidiaries for
such period (excluding any extraordinary gains and any gains from discontinued
operations but including extraordinary losses for such period), all determined
in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, the sum of (a)
consolidated shareholders’ equity of Borrower and its Subsidiaries determined in
accordance with GAAP, plus (b) the aggregate unpaid principal amount of all 2005
Debentures; provided, all 2005 Debentures, all 2005 Preferred Securities and the
2005 Guaranty are subordinate to the Obligations as provided in the 2005
Documents (as the 2005 Documents existed on June 29, 2005), plus (c) the
aggregate unpaid principal amount of all 2007 Debentures; provided, all 2007
Debentures, all 2007 Preferred Securities and the 2007 Guaranty are subordinate
to the Obligations as provided in the 2007 Documents (as the 2007 Documents
existed on August 23, 2007).

 

“Contingent Debt” means, for any Person:

 

(a)          guarantees, endorsements (other than endorsements of negotiable
instruments for collection in the ordinary course of business) and other
contingent liabilities (whether direct or indirect) in connection with the
obligations of any other Person;

 

(b)          obligations under any contract providing for the making of loans,
advances or capital contributions to any other Person, or for the purchase of
any property from any other Person, in each case in order to enable such other
Person primarily to maintain working capital, net worth or any other balance
sheet condition or to pay Debts, Dividends or expenses;

 

(c)          obligations under any contract to rent or lease (as lessee) any
real or personal property (other than operating leases) if such contract (or any
related document) provides that the obligation to make payments thereunder is
absolute and unconditional under conditions not customarily found in commercial
leases then in general use or requires that the lessee purchase or otherwise
acquire Equity Interests, securities or obligations of the lessor;

 

3

 

 

(d)          obligations under contracts for the purchase of property if such
contract (or any related document) provides that the obligation to make payments
thereunder is contingent upon the occurrence of certain events or the existence
of certain facts;

 

(e)          obligations in respect of letters of credit; and

 

(f)          obligations under any other contract which, in economic effect, is
substantially equivalent to a guaranty, including but not limited to “keep well”
or “capital maintenance” agreements.

 

“Control” or “Controlled By” or “Under Common Control” means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of voting Equity Interests, by contract
or otherwise); provided that, in any event any Person which beneficially owns,
directly or indirectly, 10% or more (in number of votes) of the Equity Interests
having ordinary voting power for the election of directors of a corporation or
managers of a limited liability company or other governance board of an entity
shall be conclusively presumed to control such corporation, limited liability
company or other entity.

 

“Current Financials” means the most recent annual Financial Statements of
Borrower or any of its Subsidiaries.

 

“Debt” means, at any time, for any Person, (a) Capital Leases, (b) Contingent
Debt, (c) debt created, issued, incurred or assumed for money borrowed or for
the deferred purchase price of property purchased, (d) all debt, obligations and
liabilities secured by any Lien upon any property owned by such Person, even
though it has not assumed or become liable for the payment of same, and (e)
liabilities in respect of unfunded vested benefits under any Plans; provided,
that, for purposes of Section 7.5, Debt shall not include the unpaid principal
amount of (i) the 2005 Debentures or the obligations with respect to the 2005
Guaranty if at the time of determination all amounts owed with respect to the
2005 Debentures and the 2005 Guaranty are subordinated to all Obligations on
terms acceptable to Lender, and (ii) the 2007 Debentures or the obligations with
respect to the 2007 Guaranty if at the time of determination all amounts owed
with respect to the 2007 Debentures and the 2007 Guaranty are subordinated to
all Obligations on terms acceptable to Lender.

 

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization or similar debtor relief Laws affecting the rights of creditors
generally from time to time in effect.

 

“Default” means any of the events specified in Section 9.1 that would, with the
giving of notice or the passage of time, or the happening of any further
specified condition, event or act, become an Event of Default.

 

“Default Rate” means for any date a simple per annum interest rate equal to the
lesser of (a) the Eurodollar Rate in effect at such time, plus 2%, and (b) the
Highest Lawful Rate.

 

“Disposition” and “Dispose” mean any sale, lease, abandonment, transfer,
disposal, exchange or other transfer of any ownership or leasehold interest in
or control of any asset.

 

“Dividends” means, with respect to any Person, any dividend on any class of its
capital stock or other Equity Interest now or hereafter outstanding, any
distribution of cash or property to owners of any shares of such stock or other
Equity Interest, any retirement, redemption, purchase or other acquisition,
directly or indirectly, of any shares of any class of its capital stock or other
Equity Interest now or hereafter outstanding.

 

4

 

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States or any political subdivision of the United States.

 

“EBITDA” means the sum of (i) the greater of (A) the sum of an amount equal to
10% of Surplus of AHIC, plus an amount equal to 10% of Surplus of HIC, each as
at the date of determination, and (B) the sum of AHIC Net Income for the four
fiscal quarters of AHIC ended on the date of determination, plus HIC Net Income
for the four fiscal quarters of HIC ended on the date of determination, plus
(ii) for Borrower and its Subsidiaries (other than AHIC and HIC for each
determination pursuant to this clause (ii)) on a consolidated basis, an amount
equal to Consolidated Net Income for the four fiscal quarters ended on the date
of determination, plus (A) the following to the extent deducted in calculating
such Consolidated Net Income: (1) Consolidated Interest Expenses for such
period, (2) the provision for federal, state, local and foreign income Taxes
payable by Borrower and its Subsidiaries for such period (net of the amount of
any tax refund actually received by Borrower and its Subsidiaries during such
period), (3) the amount of depreciation and amortization expense for such
period, and (4) without duplication, other expenses of Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, and minus (B) all non-cash items
increasing Consolidated Net Income for such period.

 

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, real property improvements or as otherwise defined in any Environmental
Law.

 

“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, consent decree, cost recovery action
or other cause of action by, or on behalf of, any Governmental Authority or any
Person for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, property damage, natural
resource damages, nuisance, pollution, any adverse effect on the Environment
caused by any Hazardous Material, or for fines, penalties or restrictions,
resulting from or based upon: (a) the existence, or the continuation of the
existence, of a Release; (b) exposure to any Hazardous Material; (c) the
presence, use, handling, transportation, storage, treatment or disposal of any
Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.

 

“Environmental Law” means any and all applicable domestic Laws, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the Environment,
preservation or reclamation of natural resources, the management, Release or
threatened Release of any Hazardous Material or to health and safety matters,
including the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §§ 9601 et seq. (collectively “CERCLA”), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq., the
Federal Water Pollution Control Act, as amended by the Clean Water Act of 1977,
33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1970, 42 U.S.C. §§ 7401 et seq.,
as amended, the Toxic Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq.,
the Occupational Safety and Health Act of 1970, as amended by 29 U.S.C. §§ 651
et seq., the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq., the Safe Drinking Water Act of 1974, as amended by 42
U.S.C. §§ 300(f) et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§§ 5101 et seq., and any similar or implementing Law.

 

5

 

 

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock, limited liability company interest, partnership interest or trust
interest of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock, limited liability company interest,
partnership interest or trust interest of (or other ownership or profit
interests in) such Person, all of the securities or other interests convertible
into or exchangeable for shares of capital stock, limited liability company
interest, partnership interest or trust interest of (or other ownership or
profit interests in) such Person, and all of the other ownership or profit
interests in such Person, whether voting or nonvoting, and whether or not such
shares, limited liability company interest, partnership interest, trust
interest, warrants, options, rights or other interests are outstanding on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Eurodollar Basis” means for any day a rate per annum equal to the “London
Interbank Offered Rate” for a three-month term, as published in The Wall Street
Journal (U.S. Edition) in the “London Interbank Offered Rates” column (or if The
Wall Street Journal (U.S. Edition) is not published on such day, in the issue
most recently published); provided, the Eurodollar Basis shall never be less
than a rate of 0.15% per annum. Borrower acknowledges that (a) if more than one
London Interbank Offered Rate is published at any time by The Wall Street
Journal, the highest of such London Interbank Offered Rates shall constitute the
London Interbank Offered Rate hereunder; provided, if the highest of such London
Interbank Offered Rates shall be less than 0.15% per annum, such rate shall be
deemed to be 0.15% per annum for purposes of this Agreement and each other Loan
Document, and (b) if at any time The Wall Street Journal ceases to publish a
London Interbank Offered Rate, Lender shall have the right to select a
substitute rate that Lender determines, in the exercise of its reasonable
commercial discretion, to be comparable to such London Interbank Offered Rate,
and the substituted rate as so selected, upon the sending of written notice
thereof to Borrower, shall constitute the London Interbank Offered Rate
hereunder; provided, if such substituted rate shall be less than 0.15% per
annum, such rate shall be deemed to be 0.15% per annum for purposes of this
Agreement and each other Loan Document. The Wall Street Journal London Interbank
Offered Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. Each determination by Lender of
the London Interbank Offered Rate shall be conclusive and binding absent
manifest error, and may be computed using any reasonable averaging and
attribution method.

 

“Eurodollar Rate” means the sum of the Eurodollar Basis plus 2.50%.

 

“Eurodollar Rate Loan” means a Revolving Loan when it bears interest at a rate
based on the Eurodollar Rate.

 

“Event of Default” means any of the events specified in Section 9.1, provided
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
specified condition, event or act.

 

“Excluded Swap Obligation” means, with respect to any Obligor (other than
Borrower), any Swap Obligation if, and to the extent that, all or a portion of
any guaranty of such Obligor of such Swap Obligation is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Obligor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guaranty of such Obligor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty is or becomes
excluded in accordance with the first sentence of this definition.

 

6

 

 

“Existing Debt” means the Debt of Borrower and its Subsidiaries existing on the
Agreement Date, which is described on Schedule 8.5, including renewals (but not
increases) thereof.

 

“Existing Investments” means the Investments of Borrower and its Subsidiaries
existing on May 31, 2015, which are described on Schedule 8.17.

 

“Existing Litigation” means the Litigation involving or otherwise affecting
Borrower and its Subsidiaries existing on the Agreement Date.

 

“Financial Statements” includes, but is not limited to, balance sheets, profit
and loss statements, reconciliations of capital and surplus and/or partnership
capital accounts, as appropriate, and statements of changes in financial
position or cash flow, prepared in comparative form with respect to the
corresponding period of the preceding fiscal year and prepared in accordance
with SAP or GAAP, as appropriate.

 

“Fixed Charges” means the sum of (a) Consolidated Interest Expenses for the four
fiscal quarter period ended on the date of determination, plus (b) scheduled
principal payments of Debt which would be classified as a current liability on a
consolidated balance sheet of Borrower and its consolidated Subsidiaries payable
during the four fiscal quarter period beginning on the day following the date of
determination, plus (c) Cash Capex actually paid by Borrower and its
consolidated Subsidiaries during the four fiscal quarter period ended on the
date of determination, plus (d) the aggregate amount of Taxes actually paid by
Borrower and its consolidated Subsidiaries during the four fiscal quarter period
ended on the date of determination (net of the amount of any tax refund actually
received by Borrower and its Subsidiaries during such period), plus (e) cash
Dividends actually paid by Borrower during the four fiscal quarter period ended
on the date of determination.

 

“Fixed Charges Coverage Ratio” means the ratio (rounded to two decimal places)
determined as at the last day of the most recent fiscal quarter of Borrower of
(a) EBITDA for the four fiscal quarter period ended on the last day of such
fiscal quarter, to (b) Fixed Charges determined as at the last day of such
fiscal quarter.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the Laws of a
jurisdiction other than the United States or a political subdivision of the
United States.

 

“GAAP” means generally accepted accounting principles applied on a consistent
basis, set forth in the Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board, which are applicable in the circumstances
as of the date in question, and the requisite that such principles be applied on
a consistent basis shall mean that the accounting principles observed in a
current period are comparable in all material respects to those applied in a
preceding period.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Hallmark Trust I” means Hallmark Statutory Trust I, a special purpose statutory
Delaware business trust established by Borrower, of which Borrower holds all the
common securities, which is the issuer of the 2005 Preferred Securities, and
which purchased from Borrower the 2005 Debentures with the net proceeds of the
issuance and sale of the 2005 Preferred Securities.

 

7

 

 

“Hallmark Trust I Declaration of Trust” means the Amended and Restated
Declaration of Trust of Hallmark Trust I, dated as of June 21, 2005, together
with all amendments and restatements thereto.

 

“Hallmark Trust II” means Hallmark Statutory Trust II, a special purpose
statutory Delaware business trust established by Borrower, of which Borrower
holds all the common securities, which is the issuer of the 2007 Preferred
Securities, and which purchased from Borrower the 2007 Debentures with the net
proceeds of the issuance and sale of the 2007 Preferred Securities.

 

“Hallmark Trust II Declaration of Trust” means the Amended and Restated
Declaration of Trust of Hallmark Trust II, dated as of August 23, 2007, together
with all amendments and restatements thereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, pollutants, solid, liquid or gaseous
wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or
PCB-containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“HIC” means Hallmark Insurance Company, an Arizona insurance corporation,
formerly known as Phoenix Indemnity Insurance Company.

 

“HIC Net Income” means for any period, the amount of net income of HIC computed
using the same information and in the same manner as was utilized in preparing
page 4, line 20 of the March 31, 2015 quarterly regulatory financial statement
of HIC, utilizing the format promulgated by NAIC and filed with the applicable
Insurance Regulator, or if such format is changed after March 31, 2015, the same
type of information, computed in the same manner, as contained on page 4, line
20 of such regulatory financial statement of HIC dated March 31, 2015.

 

“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under Applicable Law, Lender is then permitted to charge on
the Obligations. If the maximum rate of interest which, under Applicable Law,
Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to Borrower. For purposes of determining
the Highest Lawful Rate under Applicable Law, the indicated rate ceiling shall
be the lesser of (a)(i) the “weekly ceiling”, as that expression is defined in
Section 303.003 of the Texas Finance Code, as amended, or (ii) if available in
accordance with the terms thereof and at Lender’s option after notice to
Borrower and otherwise in accordance with the terms of Section 303.103 of the
Texas Finance Code, as amended, the “annualized ceiling” and (b)(i) if the
amount outstanding under this Agreement is less than $250,000, 24% per annum, or
(ii) if the amount under this Agreement is equal to or greater than $250,000,
28% per annum.

 

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.

 

“Insurance Contract” means any insurance contract or policy issued by a RIC, but
shall not include any Reinsurance Agreement or Retrocession Agreement.

 

“Insurance Regulator” means, when used with respect to any RIC, the Governmental
Authority, insurance department or similar administrative authority or agency
located in (a) each state in which such RIC is domiciled or (b) to the extent
asserting regulatory jurisdiction over such RIC, the Governmental Authority,
insurance department, authority or agency in each state in which such RIC is
licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created and that asserts regulatory jurisdiction
over such RIC.

 

8

 

 

“Interest Payment Date” means each Payment Date and the Revolving Loan Maturity
Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
“disclosure controls and procedures” or “internal controls over financial
reporting”, in each case as described in Rule 13a-15 or Rule 15d-15 promulgated
under the Securities Act of 1934.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or acquisition
of all or substantially all of the assets of any Person, (b) any direct or
indirect purchase or other acquisition of, or a beneficial interest in, any
Equity Interest or other securities of any other Person, or (c) any direct or
indirect loan, advance, or capital contribution to or investment in any other
Person, including without limitation the incurrence or sufferance of Debt or
accounts receivable of any other Person that are not current assets or do not
arise from Dispositions to that other Person in the ordinary course of business.

 

“Investment Grade Securities” means and includes (a) securities that are direct
obligations of the United States of America, the payment of which is backed by
the full faith and credit of the United States of America, (b) debt securities
or debt instruments with a rating of A or higher by S&P, A2 or higher by
Moody’s, Class (1) or higher by NAIC or the equivalent of such rating by S&P,
Moody’s or NAIC, or if none of S&P, Moody’s and NAIC shall then exist, the
equivalent of such rating by any other nationally recognized securities rating
agency, but excluding any debt securities or instruments constituting loans or
advances among Borrower and its wholly-owned Subsidiaries, (c) any fund
investing exclusively in investments of the type described in clauses (a) and
(b), which funds may also hold immaterial amounts of cash pending investment
and/or distribution, and (d) with respect to any RIC, any other securities in
which such RIC is permitted to invest pursuant to Applicable Law.

 

“Investment Policy” means the written policies and procedures which govern the
acquisition and maintenance of Investments and the cash management procedures of
Borrower and each of its Subsidiaries, as such written policies and procedures
exist on the Agreement Date.

 

“L/C Agreements” means all agreements related to any letter of credit issued by
Lender or any Affiliate of Lender for the account of Borrower, any L/C RIC or
any other Obligor, including but not limited to, any Letter of Credit
Application, any reimbursement agreement, and any amendment or restatement
thereof.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof (including with respect to any
Auto-Renewal Letter of Credit) or the increase of the amount thereof.

 

“L/C RIC” means AHIC and HIC.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
constitutions, statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

9

 

 

“Lender’s Office” means Lender’s address and, as appropriate, account as set
forth on Schedule 10.1, or such other address or account as Lender may from time
to time notify Borrower.

 

“Letter of Credit” means any letter of credit issued hereunder. Each Letter of
Credit shall be a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by Lender.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give or not to give any of the
foregoing), any conditional sale or other title retention agreement, any
financing or other lease in the nature thereof, and the filing of or agreement
to give any financing statement or other similar form of public notice under the
Laws of any jurisdiction.

 

“Litigation” means any proceeding, claim, lawsuit and/or investigation conducted
or threatened by or before any Governmental Authority, including, but not
limited to, proceedings, claims, lawsuits, and/or investigations under or
pursuant to any environmental, occupational, safety and health, antitrust,
unfair competition, securities, Tax, or other Law, or under or pursuant to any
contract, agreement or other instrument.

 

“Litigation Report” means a report, certified to be true, correct and complete
by an Authorized Officer of Borrower and each of its Subsidiaries which is a
party to any Litigation, describing all Litigation relating to Insurance
Business of Borrower and each of its Subsidiaries, in format acceptable to
Lender.

 

“Loan Documents” means this Agreement, the Revolving Note, the Security
Documents, the L/C Agreements and all other documents and instruments executed
and delivered to Lender by any Obligor or any other Person in connection with
this Agreement.

 

“Loss Report” means a quarterly summarization of losses, allocated loss
adjustment expenses and related reserves in format acceptable to Lender and
within the ability of Borrower to produce.

 

“Material Adverse Change or Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of
Borrower or Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Obligor to perform its obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Obligor of any
Loan Document to which it is a party or its property is subject.

 

“Maximum Amount” means the maximum amount of interest which, under Applicable
Law, Lender is permitted to charge on the Obligations.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor organization thereto.

 

“NAIC Tests” means the ratios and other financial measurements developed by NAIC
under its Insurance Regulatory Information System, as in effect from time to
time.

 

“Notice of Final Agreement” means the Arbitration and Notice of Final Agreement,
substantially in the form of Exhibit E.

 

10

 

 

“Obligations” means all obligations, indebtedness and liabilities under the Loan
Documents now or hereafter owing by Borrower or any other Person to or for the
benefit of Lender, whether joint or several, fixed or contingent, including
principal, interest, expenses of collection and foreclosure and attorneys’ fees
that Borrower is responsible for pursuant to Section 10.2. Without limiting the
generality of the foregoing, “Obligations” includes interest, fees and other
amounts that would accrue after the commencement by or against Borrower, any
Affiliate thereof or any other Person (other than Lender, any Assignee or any
Participant) of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest, fees and
other amounts are allowed claims in such proceeding.

 

“Obligor” means Borrower and each other Person liable for performance of any of
the Obligations or the property of which secures the performance of any of the
Obligations.

 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any Dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).

 

“Payment Date” means the first day of each calendar quarter.

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA.

 

“PCAOB” means the Public Company Accounting Oversight Board, or any entity
succeeding to any of its principal functions.

 

11

 

 

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets or all of the Equity Interest of an insurance agency, managing general
agency or property and casualty insurance company, so long as in each case (a)
there exists no Default or Event of Default both before and after giving effect
to any such acquisition, (b) all of the authorized, issued and outstanding
Equity Interest of each acquired insurance agency or managing general agency and
all voting rights (including voting rights arising upon the occurrence of a
contingency) with respect to such insurance agency or managing general agency
will be owned by Borrower or a wholly-owned Domestic Subsidiary, (c) all of the
authorized, issued and outstanding Equity Interest of each acquired property and
casualty insurance company and all voting rights (including voting rights
arising upon the occurrence of a contingency) with respect to such property and
casualty insurance company will be owned by either Borrower or a wholly-owned
RIC which is a Domestic Subsidiary, (d) such acquired assets are acquired by
either Borrower or a wholly-owned Domestic Subsidiary (with respect to assets of
an insurance agency or managing general agency) or a RIC which is a Domestic
Subsidiary (with respect to assets of a property and casualty insurance
company), (e) Borrower provides Lender with information and a Compliance
Certificate demonstrating pro forma compliance with the terms of this Agreement
through the Revolving Loan Maturity Date, after giving effect to such
acquisition, including, without limitation, each provision of Sections 7.1
through 7.6, (f) the aggregate cash portion of the consideration for all such
acquisitions does not exceed $10,000,000 during any fiscal year of Borrower, and
(g) each acquisition is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis pursuant to an acquisition agreement approved
by the board of directors or other applicable governing body of the entity to be
acquired prior to the commencement thereof. For purposes of determining
compliance with clause (f), (y) the cash portion of the consideration paid for
each acquisition of assets or Equity Interest of a property and casualty
insurance company shall be deemed to exclude an amount up to and not greater
than an amount equal to the sum of the amount of the paid in capital of such
entity (in the case of the acquisition of Equity Interest of such entity) plus
the amount of the surplus as regards policyholders (without duplication of the
amount of the paid in capital of such entity) being acquired (all determined in
accordance with SAP as at the date of the acquisition), and (z) the cash portion
of the consideration for each acquisition of assets or Equity Interest of a
property and casualty insurance company shall be deemed to be allocated first to
the surplus as regards policyholders (without duplication of the amount of the
paid in capital of such entity) being acquired.

 

“Permitted Debt” means (a) Existing Debt, (b) the Obligations, (c) trade
accounts payable and other similar obligations incurred in the ordinary course
of business, (d) intercompany balances in the ordinary course of business among
Borrower and its Domestic Subsidiaries; provided, that all amounts owed by any
Obligor to its Subsidiaries shall be subordinated to all Obligations on terms
acceptable to Lender, (e) Capital Leases of Borrower and each of its
Subsidiaries in an aggregate principal amount not to exceed $500,000 at any
time, (f) the 2005 Debentures; provided, that all amounts owed with respect to
the 2005 Debentures shall be subordinated to all Obligations on terms acceptable
to Lender, and; provided further, the aggregate principal amount of all 2005
Debentures shall not exceed $30,928,000, (g) the 2005 Guaranty; provided, that
all amounts owed with respect to the 2005 Guaranty shall be subordinated to all
Obligations on terms acceptable to Lender, (h) the 2007 Debentures; provided,
that all amounts owed with respect to the 2007 Debentures shall be subordinated
to all Obligations on terms acceptable to Lender, and; provided further, the
aggregate principal amount of all 2007 Debentures shall not exceed $25,774,000,
(i) the 2007 Guaranty; provided, that all amounts owed with respect to the 2007
Guaranty shall be subordinated to all Obligations on terms acceptable to Lender,
(j) contingent purchase price payable pursuant to the TBIC Purchase Agreement;
provided, the aggregate amount of such contingent purchase price shall not
exceed $3,000,000, and (k) other Debt of Borrower and Subsidiaries in an
aggregate amount not to exceed $1,000,000 at any time and that is subordinated
to the Obligations on terms acceptable to Lender in its discretion.

 

“Permitted Investments” means (a) Investment Grade Securities, (b) Existing
Investments, (c) travel advances to employees in the ordinary course of
business, (d) equity contributions made by Borrower in existing Domestic
Subsidiaries, if such equity contribution results in an increase in
shareholders’ or members’ equity of such Domestic Subsidiary receiving such
equity contribution, (e) the purchase by Borrower of surplus debentures issued
by a RIC that is a Domestic Subsidiary if the original principal amount of such
surplus debenture is not less than the consideration paid by Borrower, and (f)
other Investments of Borrower and Subsidiaries that do not, as at any date of
determination, exceed in the aggregate $1,000,000 (the value of each such
Investment to be the greater of (1) the then current market value of such
Investment, and (2) the purchase price of such Investment).

 

12

 

 

“Permitted Liens” means (a) Bank Liens, (b) pledges or deposits made to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, pensions, or other social
security programs (excluding any Liens in respect of ERISA), (c) good-faith
pledges or deposits made to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money), or leases, or to secure
statutory obligations, surety or appeal bonds, or indemnity, performance, or
other similar bonds in the ordinary course of business, (d) encumbrances
consisting of zoning restrictions, easements, or other restrictions on the use
of real property, none of which impair the use of such property by any Obligor
or any of its Subsidiaries in the operation of its business in any manner which
would have a Material Adverse Effect, (e) the following, if the validity or
amount thereof is being contested in good faith and by appropriate and lawful
proceedings and so long as levy and execution thereon have been stayed and
continue to be stayed: claims and Liens for Taxes due and payable; claims and
Liens upon, and defects of title to, real or personal property or other legal
process prior to adjudication of a dispute on the merits, including mechanic’s
and materialmen’s Liens; and adverse judgments on appeal, (f) set-off,
charge-back and other rights of depository and collection banks and other
financial institutions with respect to money or instruments of Borrower or its
Subsidiaries on deposit with or in possession of such institutions, and (g)
Liens arising under Capital Leases permitted under this Agreement.

 

“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, and a government or any department, Governmental Authority, agency
or political subdivision thereof.

 

“Plan” means any plan subject to Title IV of ERISA and maintained for employees
of any Obligor or any of its Subsidiaries, or of any member of a controlled
group of corporations, as the term “controlled group of corporations” is defined
in Section 1563 of the Internal Revenue Code of 1986, as amended, of which any
Obligor or any of its Subsidiaries is a part.

 

“Pledge Agreement” means the First Restated Pledge Agreement executed by
Borrower, substantially in the form of Exhibit B.

 

“Prime Rate” means the maximum “latest” “U.S.” prime rate of interest per annum
published from time to time in the “Money Rates” column of The Wall Street
Journal (U.S. Edition) or in any successor publication to The Wall Street
Journal. Borrower understands that the Prime Rate may not be the best, lowest,
or most favored rate of Lender or The Wall Street Journal, and any
representation or warranty in that regard is expressly disclaimed by Lender.
Borrower acknowledges that (a) if more than one U.S. prime rate is published at
any time by The Wall Street Journal, the highest of such prime rates shall
constitute the Prime Rate hereunder and (b) if at any time The Wall Street
Journal ceases to publish a U.S. prime rate, Lender shall have the right to
select a substitute rate that Lender determines, in the exercise of its
reasonable commercial discretion, to be comparable to such prime rate, and the
substituted rate as so selected, upon the sending of written notice thereof to
Borrower, shall constitute the Prime Rate hereunder. Upon each increase or
decrease hereafter in the Prime Rate, the rate of interest upon the unpaid
principal balance hereof shall be increased or decreased by the same amount as
the increase or decrease in the Prime Rate, such increase or decrease to become
effective as of the day of each such change in the Prime Rate and without notice
to Borrower or any other Person.

 

“Prime Rate Loan” means a Revolving Loan when it bears interest at a rate based
on the Prime Rate.

 

“Principal Office” means the location of Lender’s chief executive office.

 

“Registered Public Accounting Firm” means an accounting firm that (a) has
registered with the PCAOB pursuant to the provisions of Section 102 of
Sarbanes-Oxley and whose registration has not been withdrawn, terminated,
revoked or suspended and (b) meets the “independence” requirements of Section
10A of the Securities Exchange Act of 1934.

 

13

 

 

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities
under insurance policies or agreements issued by another insurance or
reinsurance company or companies.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

 

“Release Agreement” means the Release of Security Interests and Guaranties,
substantially in the form of Exhibit F.

 

“Remedial Action” means (a) ”remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) cleanup, remove, treat,
abate or in any other way address any Hazardous Material in the Environment;
(ii) prevent the Release or threat of Release, or minimize the further Release
of any Hazardous Material so it does not migrate or endanger or threaten to
endanger public health, welfare or the Environment; or (iii) perform studies and
investigations in connection with, or as a precondition to, (i) or (ii) above.

 

“Reportable Event” means a reportable event as defined in Section 4043(b) of
Title IV of ERISA or PBGC regulations issued thereunder, other than a reportable
event not subject to Section 4043’s notification requirements pursuant to PGBC’s
regulations.

 

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another retrocession agreement.

 

“Revolving Borrowing” means a borrowing by Borrower of Revolving Loans made by
Lender pursuant to Section 2.1.

 

“Revolving Commitment” means $15,000,000.

 

“Revolving Facility L/C” means a Letter of Credit issued pursuant to Section
3.1(a)(i).

 

“Revolving Facility L/C Commitment” means $5,000,000.

 

“Revolving Facility L/C Commitment Expiration Date” means the first to occur of
(a) June 30, 2018, (b) the date the Revolving Facility L/C Commitment or the
Revolving Commitment is terminated pursuant to either Section 2.6 or 9.2, and
(c) the date the Obligations are accelerated.

 

“Revolving Facility L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Revolving Facility L/Cs plus the
aggregate of all Unreimbursed Amounts with respect to Revolving Facility L/Cs.

 

“Revolving Facility Outstanding Amount” means, as of any date of determination,
the sum of (a) the aggregate outstanding principal amount of all Revolving
Loans, after giving effect to any Revolving Borrowing and any principal payment
of Revolving Loans occurring on such date, and (b) the Revolving Facility L/C
Obligations on such date, after giving effect to any L/C Credit Extension and
any other changes in the aggregate amount of the Revolving Facility L/C
Obligations on such date, including as a result of payment of any Unreimbursed
Amount.

 

14

 

 

“Revolving Loan Maturity Date” means the first to occur of (a) June 30, 2018,
(b) the date the Revolving Commitment is terminated pursuant to either Section
2.6 and 9.2, and (c) the date the Obligations are accelerated.

 

“Revolving Loan Notice” means a notice of a Revolving Borrowing request pursuant
to Section 2.2(a), substantially in the form of Exhibit C.

 

“Revolving Note” means the promissory note made by Borrower in favor of Lender
evidencing the Revolving Loans made by Lender, substantially in the form of
Exhibit A.

 

“RIC” means any Subsidiary, whether now owned or hereafter acquired, that is
authorized or admitted to carry on or transact Insurance Business in any
jurisdiction, is regulated by any Insurance Regulator, and is required by any
Insurance Regulator to file an annual statement in the form prescribed by NAIC
for a property and casualty insurance company.

 

“Risk-Based Capital” means for a RIC, the ratio (expressed as a percentage
rounded to two decimal places), at any time, of (a) the Total Adjusted Capital
of such RIC to (b) the Authorized Control Level of such RIC.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., a
New York corporation.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SAP” means the statutory accounting and reporting practices prescribed by the
insurance Laws or Insurance Regulator (or other similar Governmental Authority)
with respect to each RIC.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

15

 

 

“Secured Obligations” means collectively, (a) the Obligations, (b) all Swap
Obligations, (c) all Cash Management Obligations, and (d) any and all
out-of-pocket expenses (including, without limitation, expenses and Attorney
Costs of any holder of Swap Obligations or Cash Management Obligations) incurred
by any such holder in enforcing its rights under any Cash Management Agreement,
Swap Contract or other agreement related to or evidencing Swap Obligations or
Cash Management Obligations. Without limiting the generality of the foregoing,
“Secured Obligations” includes all interest, fees and other amounts that would
be owed by Borrower or any other Person to Lender or an Affiliate of Lender
under any Cash Management Agreement, Swap Contract or other agreement related to
or evidencing Cash Management Obligations or Swap Obligations, regardless of
whether such interest, fees or other amounts are enforceable or allowed claims
in any proceeding under any Debtor Relief Law involving Borrower or any other
Person (other than Lender or any holder of such Swap Obligation or Cash
Management Obligation). Notwithstanding the foregoing or any other provision of
any Loan Document, “Secured Obligations” shall exclude any Excluded Swap
Obligations.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Documents” means, collectively, the Pledge Agreements and any and all
other documents, instruments, financing statements, public notices and the like
executed and delivered in connection with any of the Bank Liens or the
Collateral.

 

“Solvent” means, with respect to any Person, that the fair value of the assets
of such Person (both at fair valuation and at present fair saleable value) is,
on the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person as of such
date and that, as of such date, such Person is able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.

 

“Special Counsel” means the law firm of Winstead PC, or such other legal counsel
as Lender may select.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
Equity Interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise specified, all references to a
“Subsidiary” or to “Subsidiaries” refers to a Subsidiary or Subsidiaries of
Borrower. For purposes of the Loan Documents, Hallmark Trust I and Hallmark
Trust II are deemed to be a Subsidiary of Borrower.

 

“Surplus” means (a) if the calculation is made as at the last day of the first
three fiscal quarters of AHIC or HIC, the amount of surplus as regards
policyholders, computed using the same information and in the same manner as was
utilized in preparing page 3, line 37 of the March 31, 2015 quarterly regulatory
financial statement of AHIC or HIC, respectively, utilizing the format
promulgated by NAIC and filed with the applicable Insurance Regulator, or if
such format is changed after March 31, 2015, the same type of information,
computed in the same manner, as contained on page 3, line 37 of such regulatory
financial statement of AHIC or HIC, respectively, dated March 31, 2015, or (b)
if the calculation is made as at the last day of the fiscal year of AHIC or HIC,
the amount of surplus as regards policyholders, computed using the same
information and in the same manner as was utilized in preparing page 3, line 37
of the December 31, 2014 annual statements of AHIC or HIC, respectively,
utilizing the format promulgated by NAIC and filed with the applicable Insurance
Regulator, or if such format is changed after December 31, 2014, the same type
of information, computed in the same manner, as contained on page 3, line 37 of
such regulatory financial statement of AHIC or HIC, respectively, dated December
31, 2014.

16

 

 

“Swap Contract” means any of the following entered into between Lender and/or
any Affiliate of Lender and Borrower and/or any Subsidiary: (a) any and all rate
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Obligations” means with respect to any Obligor or any other Subsidiary any
obligation to pay or perform under any Swap Contract or other agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.

 

“Taxes” means all taxes, assessments, fees or other charges from time to time or
at any time imposed by any Laws or by any Governmental Authority.

 

“TBIC Purchase Agreement” means the Stock Purchase Agreement dated as of March
25, 2011, among AHIC, Robert C. Siddons, Paul W. Keller, Stephen W. Gurasich,
Austin Engineering Co., Inc., Kerry A. Keller and Andrew J. Reynolds.

 

“Total Adjusted Capital” means “Total Adjusted Capital” as defined by NAIC from
time to time and as applied in the context of the Risk-Based Capital Guidelines
promulgated by NAIC (or any term substituted therefor by NAIC).

 

“2005 Debentures” means the $30,928,000 aggregate principal amount of Junior
Subordinated Debt Securities due June 15, 2035 issued by Borrower to Hallmark
Trust I.

 

“2005 Documents” means any equity security of Hallmark Trust I, any 2005
Debenture, any 2005 Preferred Security, the 2005 Indenture, the Hallmark Trust I
Declaration of Trust, the 2005 Guaranty, any document evidencing or governing
any equity or Debt of Hallmark Trust I and all other documents and instruments
executed and delivered by Borrower or Hallmark Trust I in connection with any of
the foregoing.

 

“2005 Guaranty” means the Guaranty Agreement dated June 21, 2005, made by
Borrower in favor of JPMorgan Chase Bank, National Association, as Guarantee
Trustee, together with all amendments and restatements thereto.

 

“2005 Indenture” means the Indenture dated June 21, 2005, between Borrower and
JPMorgan Chase Bank, National Association, as Trustee, together with all
amendments and restatements thereto.

 

“2005 Preferred Securities” means the $30,000,000 Preferred Securities issued by
Hallmark Trust I.

 

17

 

 

“2007 Debentures” means the $25,774,000 aggregate principal amount of Junior
Subordinated Debt Securities due September 15, 2037 issued by Borrower to
Hallmark Trust II.

 

“2007 Documents” means any equity security of Hallmark Trust II, any 2007
Debenture, any 2007 Preferred Security, the 2007 Indenture, the Hallmark Trust
II Declaration of Trust, the 2007 Guaranty, any document evidencing or governing
any equity or Debt of Hallmark Trust II and all other documents and instruments
executed and delivered by Borrower or Hallmark Trust II in connection with any
of the foregoing.

 

“2007 Guaranty” means the Guarantee Agreement dated August 23, 2007, made by
Borrower in favor of The Bank of New York Trust Company, National Association,
as Guarantee Trustee, together with all amendments and restatements thereto.

 

“2007 Indenture” means the Indenture dated August 23, 2007, between Borrower and
The Bank of New York Trust Company, National Association, as Trustee, together
with all amendments and restatements thereto.

 

“2007 Preferred Securities” means the $25,000,000 Preferred Securities issued by
Hallmark Trust II.

 

1.2           Additional Definitions. The following additional terms have the
meaning specified in the indicated Section or other provision of this Agreement:

 

Term   Section/Provision       Agreement   Introductory Paragraph Assignee  
Section 10.6(c) Auto-Renewal Letter of Credit   Section 3.2(c) Borrower  
Introductory Paragraph Cash Collateralize   Section 3.6 Eurocurrency liabilities
  Section 4.4(c) Existing Agreement   Background Indemnified Matters   Section
6.7 Indemnified Taxes   Section 4.1(a) Indemnitees   Section 6.7 Information  
Section 10.8 Lender   Introductory Paragraph Other Taxes   Section 4.1(b)
Participant   Section 10.6(b) Participation   Section 10.6(b) Properties  
Section 8.16(a) Revolving Facility L/C Fee   Section 3.7 Revolving Loan  
Section 2.1 Unreimbursed Amount   Section 3.3(b) Usage Fee   Section 2.13

 

18

 

 

1.3          Construction. Unless otherwise expressly provided in this Agreement
or the context requires otherwise, (a) the singular shall include the plural,
and vice versa, (b) words of a gender include the other gender, (c) all
accounting terms shall be construed in accordance with GAAP or SAP, as the
context requires, (d) all references to time are San Antonio time, (e) monetary
references are to Dollars, (f) all references to “Articles,” “Sections,”
“Exhibits,” and “Schedules” are to the Articles, Sections, Exhibits, and
Schedules of and to this Agreement, (g) headings used in this Agreement and each
other Loan Document are for convenience only and shall not be used in connection
with the interpretation of any provision hereof or thereof, (h) references to
any Person include that Person’s heirs, personal representatives, successors,
and permitted assigns, that Person as a debtor-in possession, and any receiver,
trustee, liquidator, conservator, custodian, or similar party appointed for such
Person or all or substantially all of its assets, (i) references to any Law
include every amendment or restatement to it, rule and regulation adopted under
it, and successor or replacement for it, (j) references to a particular Loan
Document include each amendment, modification, or supplement to or restatement
of it made in accordance with this Agreement and such Loan Document and (k)
references to consolidated or other Financial Statements of Borrower and
Subsidiaries or to the determination of any amount for Borrower and Subsidiaries
on a consolidated or other basis or any similar reference shall, in each case,
be deemed to include each variable interest entity that Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Debt of Borrower and Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

ARTICLE II

 

REVOLVING LOANS

 

2.1          Revolving Loans. Subject to the terms and conditions of this
Agreement, Lender agrees to make loans (each such loan, a “Revolving Loan”), to
Borrower from time to time on any Business Day during the period from the
Agreement Date to the Revolving Loan Maturity Date in an aggregate amount not to
exceed at any time outstanding the Revolving Commitment; provided, however, that
after giving effect to any Revolving Borrowing, the Revolving Facility
Outstanding Amount shall not exceed the Revolving Commitment. Prior to the
Revolving Loan Maturity Date, Borrower may borrow, repay and reborrow Revolving
Loans, all in accordance with this Agreement.

 

2.2          Revolving Borrowings.

 

(a)          Revolving Borrowings. Each Revolving Borrowing shall be made upon
Borrower’s irrevocable notice to Lender, which may be given by telephone. Each
such notice must be received by Lender not later than 2:00 p.m. (i) one Business
Day prior to the requested date of any Revolving Borrowing of Eurodollar Rate
Loans and (ii) one Business Day prior to the requested date of any Revolving
Borrowing of Prime Rate Loans (subject to Section 2.7). Each such telephonic
notice must be confirmed promptly by delivery to Lender of a written Revolving
Loan Notice appropriately completed and signed by an Authorized Signatory of
Borrower. Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) the requested date of the Revolving Borrowing (which shall be a
Business Day), (ii) the principal amount of the Revolving Loan to be borrowed
and (iii) whether such Revolving Borrowing will be a Eurodollar Rate Loan or a
Prime Rate Loan. Each Revolving Loan shall be in the principal amount of
$100,000 or any whole multiple of $25,000 in excess thereof or the unused
portion of the Revolving Commitment.

 

(b)          Funding. Upon satisfaction of the applicable conditions set forth
in Article V, Lender shall make the proceeds of each Revolving Borrowing
available to Borrower by crediting the account of Borrower on the books of
Lender with the amount of such funds.

 

2.3          Repayment. The unpaid principal of all Revolving Loans shall be due
and payable on the Revolving Loan Maturity Date.

 

19

 

 

2.4         Voluntary Prepayments. Borrower may at any time or from time to time
voluntarily prepay the Revolving Loans in whole or in part without premium or
penalty. Each voluntary prepayment shall be accompanied by all accrued and
unpaid interest thereon.

 

2.5         Mandatory Prepayments. On each date that the Revolving Facility
Outstanding Amount exceeds the Revolving Commitment, Borrower shall prepay the
Revolving Loans in an amount equal to such excess or, if no Revolving Loans are
outstanding, Cash Collateralize the Revolving Facility L/C Obligations in an
amount equal to such excess. On each date that the Revolving Facility L/C
Obligations exceed the Revolving Facility L/C Commitment, Borrower shall Cash
Collateralize the Revolving Facility L/C Obligations in an amount equal to such
excess. Each mandatory prepayment shall be accompanied by all accrued and unpaid
interest thereon.

 

2.6         Termination and Reduction of Commitments.

 

(a)          Borrower shall have the right to terminate or reduce the Revolving
Commitment and Revolving Facility L/C Commitment at any time. Each reduction
shall be in the minimum amount of $500,000 and a whole multiple of $100,000 in
excess thereof.

 

(b)          On the Revolving Loan Maturity Date, the Revolving Commitment and
Revolving Facility L/C Commitment shall automatically reduce to zero and
terminate.

 

(c)          Borrower shall not have any right to rescind any termination or
reduction. Once terminated or reduced, the Revolving Commitment and Revolving
Facility L/C Commitment, respectively, may not be reinstated.

 

2.7         Interest on Revolving Loans Generally.

 

(a)          Subject to the provisions of Sections 2.7(b) and 2.9, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof from the borrowing date, the effective date of the election by Borrower
that the Revolving Loan becomes a Eurodollar Rate Loan or such other date on
which the Revolving Loan becomes a Eurodollar Rate Loan (as applicable) to but
not including the date on which another interest rate becomes applicable to the
Revolving Loan pursuant to the terms of this Agreement at a rate per annum equal
to the lesser of (A) the Highest Lawful Rate and (B) the Eurodollar Rate, and
(ii) each Prime Rate Loan shall bear interest on the outstanding principal
amount thereof from the borrowing date, the effective date of the election by
Borrower that the Revolving Loan becomes a Prime Rate Loan or such other date on
which the Revolving Loan becomes a Prime Rate Loan (as applicable) to but not
including the date on which another interest rate becomes applicable to the
Revolving Loan pursuant to the terms of this Agreement at a rate per annum equal
to the lesser of (A) the Highest Lawful Rate and (B) the Prime Rate. Subject to
Sections 2.7(b) and 2.9, all of the Revolving Loan shall be a Eurodollar Rate
Loan or a Prime Rate Loan, and not more than once in each calendar month
Borrower may elect whether all of the Revolving Loan shall be a Eurodollar Rate
Loan or a Prime Rate Loan. Each such election (a) shall be made upon Borrower’s
irrevocable notice to Lender (which may be given by telephone) and (b) must be
received by Lender not later than 10:00 a.m. one Business Day prior to the
Business Day on which the new interest rate is to apply. Each Revolving Loan
Notice (whether telephonic or written) shall specify the requested date of the
conversion of the applicable interest rate (which shall be a Business Day). Each
such telephonic notice must be confirmed promptly by delivery to Lender of a
written Revolving Loan Notice appropriately completed and signed by an
Authorized Signatory of Borrower.

 

20

 

 

(b)          Subject to the provisions of Section 2.9, if at any time Lender has
notified Borrower that the provisions of Sections 4.2 or 4.3 apply, each
Revolving Loan shall bear interest on the outstanding principal amount thereof
from the date on which Lender determines or is notified that the provisions of
Sections 4.2 or 4.3 apply, to and including the date on which Lender notifies
Borrower that the provisions of Sections 4.2 and 4.3 no longer apply, at a rate
per annum equal to the lesser of (i) the Highest Lawful Rate and (ii) the Prime
Rate. Borrower may not request a Eurodollar Rate Loan until Lender notifies
Borrower that the provisions of Sections 4.2 or 4.3 no longer apply.

 

(c)          Interest on the Revolving Loans shall be due and payable in arrears
on each Interest Payment Date and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.8          Computations. Subject to Section 10.11, interest on the Revolving
Loans, fees and any other amounts due hereunder shall be calculated on the basis
of actual days elapsed over a year of 360 days, unless such calculation would
result in a rate greater than the highest rate permitted by Applicable Law, in
which case interest shall be computed on the basis of a year of 365 days or 366
days in a leap year, as the case may be. Nothing herein shall be deemed to
obligate Lender to obtain the funds for any Revolving Loan in any particular
place or manner or to constitute a representation by Lender that it has obtained
or will obtain the funds for any Revolving Loan in any particular place or
manner.

 

2.9          Interest After an Event of Default. (a) If an Event of Default
exists (other than an Event of Default specified in Section 9.1(e) or (f)), at
the option of Lender, and (b) after an Event of Default specified in Section
9.1(e) or (f) and during any continuance thereof, automatically and without any
action by Lender, the Obligations shall bear interest at a rate per annum equal
to the lesser of (i) the Default Rate and (ii) the Highest Lawful Rate. Such
interest shall be payable on the earlier of demand or the Revolving Loan
Maturity Date and shall accrue until the earlier of (a) waiver or cure (to the
satisfaction of Lender) of the applicable Event of Default, (b) agreement by
Lender to rescind the charging of interest at the Default Rate, or (c) payment
in full of the Obligations. Lender shall not be required to accelerate the
maturity of the Revolving Loans, to exercise any other rights or remedies under
the Loan Documents, or to give notice to Borrower of the decision to charge
interest at the Default Rate. Lender will undertake to notify Borrower, after
the effective date, of the decision to charge interest at the Default Rate.

 

2.10        Payments Generally. (a) Each payment (including prepayments) by
Borrower of the principal of or interest on the Revolving Loans and any other
amount owed under this Agreement or any other Loan Document shall be made not
later than 2:00 p.m. on the date specified for payment under this Agreement to
Lender at Lender’s Office, in Dollars constituting immediately available funds.
All payments received by Lender after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.

 

(b)          If any payment under this Agreement or any other Loan Document
shall be specified to be made upon a day which is not a Business Day, it shall
be made on the next succeeding day which is a Business Day. Any extension of
time shall in such case be included in computing interest and fees, if any, in
connection with such payment.

 

(c)          Borrower agrees to pay principal, interest, fees and all other
amounts due under the Loan Documents without deduction for set-off or
counterclaim or any deduction whatsoever.

 

(d)          If some but less than all amounts due from Borrower are received by
Lender, Lender shall apply such amounts in the following order of priority: (i)
to the payment of Lender’s expenses incurred under the Loan Documents then due
and payable, if any; (ii) to the payment of all other fees under the Loan
Documents then due and payable; (iii) to the payment of interest then due and
payable on the Revolving Loans; (iv) to the payment of all other amounts not
otherwise referred to in this Section 2.10(d) then due and payable under the
Loan Documents; and (v) to the payment of principal then due and payable on the
Revolving Loans.

 

21

 

 

2.11        Booking the Revolving Loans. Lender may make, carry or transfer each
Revolving Loan at, to or for the account of any of its branch offices or the
office of any Affiliate.

 

2.12        Collateral. Payment of the Obligations is secured on the Agreement
Date by a perfected first priority security interest in all of the authorized,
issued and outstanding capital stock and other Equity Interests of each of AHIC
and HIC.

 

2.13        Usage Fee. For so long as the Revolving Commitment is in effect,
Borrower shall pay to Lender a fee (the “Usage Fee”) on each Payment Date,
commencing with July 1, 2015. The Usage Fee is equal to a per annum rate of
0.25% multiplied by the actual daily amount by which the Revolving Commitment
(as it exists on each determination date) exceeds the Revolving Facility
Outstanding Amount (as of each determination date). The Usage Fee shall be
calculated quarterly in arrears and shall accrue regardless of whether any
condition in Article V has been satisfied. Subject to Section 10.11, the Usage
Fee shall be fully earned when paid and is not refundable.

 

ARTICLE III

 

LETTER OF CREDIT FACILITIES

 

3.1          Letters of Credit.

 

(a)          Subject to the terms and conditions of this Agreement, Lender
agrees, (i) on any Business Day during the period from the Agreement Date until
the Revolving Facility L/C Commitment Expiration Date, to issue Revolving
Facility L/Cs for the account of Borrower and each L/C RIC, and to amend or
renew Revolving Facility L/Cs previously issued by it, in accordance with
Section 3.1(b), and (ii) to honor drafts under the Revolving Facility L/Cs;
provided that Lender shall not be obligated to make any L/C Credit Extension
with respect to any Revolving Facility L/C, if as of the date of and before or
after giving effect to such L/C Credit Extension, (A) the Revolving Facility L/C
Obligations would exceed the Revolving Facility L/C Commitment, or (B) the
Revolving Facility Outstanding Amount would exceed the Revolving Commitment.
Within the foregoing limits, and subject to the terms and conditions hereof,
Borrower’s ability to obtain Revolving Facility L/Cs shall be fully revolving,
and accordingly Borrower and each L/C RIC may, during the foregoing period,
obtain Revolving Facility L/Cs to replace Revolving Facility L/Cs that have
expired or that have been drawn upon and reimbursed. The Revolving Facility L/C
Commitment is a subfacility of the Revolving Commitment and not in addition to
the Revolving Commitment.

 

(b)          Lender shall be under no obligation to make any L/C Credit
Extension if:

 

(i)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain Lender from issuing,
amending or renewing such Letter of Credit, or any Law applicable to Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Lender shall prohibit, or request
that Lender refrain from, the issuance, amendment or renewal of letters of
credit generally or such Letter of Credit in particular or shall impose upon
Lender with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which Lender is not otherwise compensated hereunder) not in
effect on the Agreement Date, or shall impose upon Lender any unreimbursed loss,
cost or expense which was not applicable on the Agreement Date and which Lender
in good faith deems material to it;

 

22

 

 

(ii)         the expiry date of any requested Revolving Facility L/C would occur
(A) after the first to occur of (1) one year after the date of issuance and (2)
June 30, 2018, or (B) in the case of an Auto-Renewal Letter of Credit, more than
five years after the initial issuance date of such Auto-Renewal Letter of
Credit;

 

(iii)        the L/C Credit Extension would violate one or more policies of
Lender;

 

(iv)         any Revolving Facility L/C is to be used for a purpose other than
(A) to assure the performance of Borrower or an L/C RIC pursuant to a
Reinsurance Agreement to which Borrower and/or such L/C RIC is a party, or (B)
as may be agreed to by Lender in its discretion;

 

(v)          such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(vi)         the face amount of such Letter of Credit (including the face amount
of any Auto-Renewal Letter of Credit) is less than $100,000;

 

(vii)        Lender has not received the Revolving Facility L/C Fee with respect
to such L/C Credit Extension; or

 

(viii)      such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after a drawing thereunder.

 

(c)          Lender shall be under no obligation to amend or renew any Letter of
Credit if

(i) Lender would have no obligation at such time to issue such Letter of Credit
in its amended or renewed form under the terms hereof, or (ii) the beneficiary
of such Letter of Credit does not accept the proposed amendment or renewal to
such Letter of Credit.

 

(d)          Lender shall have no obligation to issue, amend or renew, and shall
not issue, amend or renew, any Letter of Credit (i) the proceeds of which would
be made available to any Person

(A) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement or any other Obligor or any Subsidiary.

 

3.2          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(a)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower and the applicable L/C RIC (if such L/C RIC is
a party to the respective Reinsurance Agreement or other agreement to which the
requested Revolving Facility L/C relates) delivered to Lender in the form of a
Letter of Credit Application, appropriately completed and signed by an
Authorized Signatory of Borrower and such L/C RIC (if applicable), together with
a copy of the Reinsurance Agreement or other agreements to which the requested
Revolving Facility L/C relates and such other documents and information as
Lender may request. Such Letter of Credit Application must be received by Lender
not later than 2:00 p.m. at least three Business Days (or such other date and
time as Lender may agree in a particular instance in its sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be. In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
Lender: (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (ii) the amount thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder (if any);
(vi) the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder (if any); and (vii) such other matters as Lender
may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to Lender: (i) the Letter of Credit to
be amended; (ii) the proposed date of amendment thereof (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as Lender may reasonably require.

 

23

 

 

(b)          Unless Lender has received written notice from Borrower or the
appropriate L/C RIC, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in this Article III shall not then be satisfied,
then, subject to the terms and conditions hereof, Lender shall, on the requested
date, issue a Letter of Credit for the account of Borrower, or Borrower and the
applicable L/C RIC, or enter into the applicable amendment, as the case may be,
in each case in accordance with Lender’s usual and customary business practices.

 

(c)          If Borrower and the applicable L/C RIC (if such L/C RIC is a party
to the respective Reinsurance Agreement or other agreement to which the
respective Revolving Facility L/C relates) so request in any applicable Letter
of Credit Application, Lender may, in its sole and absolute discretion, agree to
issue a Revolving Facility L/C that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit Lender to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Revolving
Facility L/C and in no event later than seven Business Days prior to the expiry
date of such Revolving Facility L/C) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Revolving Facility L/C is issued (or if no date is agreed to at
issuance, the day seven Business Days prior to the expiry date of such Revolving
Facility L/C). Unless otherwise directed by Lender, Borrower shall not be
required to make a specific request to Lender for any such renewal.

 

(d)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, Lender will also deliver to Borrower a true and
complete copy of such Letter of Credit or amendment.

 

3.3          Drawings and Reimbursements.

 

(a)          Upon receipt from the beneficiary of any Revolving Facility L/C of
any notice of a drawing under such Revolving Facility L/C, Lender shall notify
Borrower and the applicable L/C RIC thereof. Not later than the Business Day
immediately following the date of any payment by Lender under a Revolving
Facility L/C, Borrower and the applicable L/C RIC, jointly and severally, shall
reimburse Lender in an amount equal to the sum of the amount of such drawing
(which, if no Default or Event of Default exists before and after giving effect
thereto and subject to the other conditions of this Agreement, can be made with
the proceeds of a Revolving Loan), plus interest on the amount of such payment,
which interest shall accrue at the lesser of (i) the Prime Rate (if no Default
or Event of Default exists) or the Default Rate (if a Default or Event of
Default exists), and (ii) the Highest Lawful Rate.

 

(b)          If Borrower or the applicable L/C RIC fails to so reimburse Lender
by the time specified in Section 3.3(a), the amount of the unreimbursed drawing
(the “Unreimbursed Amount”) shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate.

 

3.4          Obligations Absolute. The obligation of Borrower and the applicable
L/C RIC to reimburse Lender for each drawing under each Revolving Facility L/C
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and the applicable L/C Agreements
under all circumstances, including the following:

 

24

 

 

(a)          any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(b)          the existence of any claim, counterclaim, setoff, defense or other
right that Borrower or the applicable L/C RIC may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(c)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(d)          any payment by Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by Lender under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(e)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or the
applicable RIC.

 

Borrower and the applicable L/C RIC shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with Borrower’s instructions or other
irregularity, Borrower will immediately (but in no event later than the Business
Day immediately following the date on which Borrower receives a copy of such
Letter of Credit or amendment) notify Lender. Borrower and the applicable L/C
RIC shall be conclusively deemed to have waived any such claim against Lender
and its correspondents unless such notice is given as aforesaid.

 

3.5          Role of Lender. Borrower and each L/C RIC agree that, in paying any
drawing under a Letter of Credit, Lender shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of Lender, any of its Affiliates
nor any correspondent, Participant or Assignee of Lender, shall be liable or
responsible for any of the matters described in Section 3.4; provided, however,
that anything in such clauses to the contrary notwithstanding, Borrower and the
applicable L/C RIC may have a claim against Lender, and Lender may be liable to
Borrower and the applicable L/C RIC, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Borrower and the applicable L/C RIC which Borrower and the applicable L/C RIC
prove were caused by Lender’s willful misconduct or gross negligence or Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

25

 

 

3.6           Cash Collateral. Upon the request of Lender, if an Event of
Default exists, Borrower and the applicable L/C RIC, jointly and severally,
shall immediately Cash Collateralize the then outstanding amount of all
Revolving Facility L/C Obligations. Section 2.5 sets forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this Section
3.6 and Section 2.5, “Cash Collateralize” means to pledge and deposit with or
deliver to Lender, as collateral for Revolving Facility L/C Obligations, cash or
deposit account balances (in an amount not less than the Revolving Facility L/C
Obligations, or if the Cash Collateralization is required pursuant to Section
2.5, in the amount required by Section 2.5) pursuant to documentation in form
and substance satisfactory to Lender. Derivatives of such term have
corresponding meanings. Borrower and each L/C RIC hereby grant to Lender a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Lender under the control of
Lender. The obligations imposed on an L/C RIC pursuant to this Section 3.6 shall
be limited to the extent necessary in order for the L/C RIC to comply with all
relevant insurance Laws and may be subject to regulatory approval. Upon each
request by Lender for Cash Collateral, Borrower and the applicable L/C RIC shall
deliver to Lender evidence satisfactory to Lender that the performance by such
L/C RIC complies with applicable insurance Laws and has received any necessary
consent from any applicable Insurance Regulator.

 

3.7           Letter of Credit Fees. Borrower and the applicable L/C RIC,
jointly and severally, shall pay to Lender a Letter of Credit fee (the
“Revolving Facility L/C Fee”) for each Revolving Facility L/C equal to 1.00%
times the face amount of such Revolving Facility L/C. The Revolving Facility L/C
Fee is due and payable on the date of issuance, the date of renewal (including
the date of renewal of each Auto-Renewal Letter of Credit), the date of
extension of the expiry date and the date of any amendment to a Revolving
Facility L/C if the effect of such amendment is to renew such Revolving Facility
L/C, extend the expiry date or increase the maximum amount available to be drawn
under such Revolving Facility L/C.

 

3.8           Fronting Fee and Documentary and Processing Charges Payable to
Lender. Borrower and the applicable L/C RIC, jointly and severally, shall pay to
Lender the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of Lender relating to L/C Credit
Extensions (with respect to Revolving Facility L/Cs) as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

3.9           Conflict with L/C Agreements. In the event of any conflict between
the terms hereof and the terms of any L/C Agreement, the terms hereof shall
control.

 

3.10         Letters of Credit Issued for L/C RIC. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, an L/C RIC, Borrower shall be obligated to reimburse
Lender hereunder for any and all drawings under such Letter of Credit. Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of an
L/C RIC inures to the benefit of Borrower, and that Borrower’s business derives
substantial benefits from the businesses of each L/C RIC.

 

3.11         Existing Letters of Credit. Borrower and each L/C RIC acknowledge
and agree that each Letter of Credit described on Schedule 3.11 was issued
pursuant to the Existing Agreement, is outstanding and shall be a Letter of
Credit subject to this Agreement.

 

26

 

 

ARTICLE IV

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.1          Taxes.

 

(a)          Except as provided in this Section 4.1, any and all payments by
Borrower or any L/C RIC (with respect to such L/C RIC’s obligations pursuant to
Article III or any L/C Agreement) to or for the account of Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future income, stamp or other Taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, now or hereafter
imposed, and all liabilities with respect thereto, excluding, in the case of
Lender, or its Principal Office, applicable lending office, or any branch or
Affiliate thereof, Taxes imposed on or measured by its net income (including net
income Taxes imposed by means of a backup withholding tax), franchise Taxes,
branch Taxes, Taxes on doing business or Taxes measured by or imposed upon the
overall capital or net worth of Lender or its Principal Office, applicable
lending office, any branch or Affiliate thereof, in each case imposed: (i) by
the jurisdiction under the Laws of which Lender, its Principal Office,
applicable lending office, branch or Affiliate is organized or is located, or in
which the principal executive office of Lender is located, or any nation within
which such jurisdiction is located or any political subdivision thereof, or (ii)
by reason of any present or former connection between the jurisdiction imposing
such Tax and Lender or its Principal Office, applicable lending office, branch
or Affiliate other than a connection arising solely from Lender having executed,
delivered or performed its obligation under, or received payment under or
enforced this Agreement pursuant to the Laws of such jurisdiction (all such
Taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Indemnified
Taxes”). If Borrower or any L/C RIC (with respect to such L/C RIC’s obligations
pursuant to Article III or any L/C Agreement) shall be required by any Laws to
deduct any Indemnified Taxes from or in respect of any sum payable under any
Loan Document to Lender, (i) the sum payable shall be increased as necessary to
yield to Lender an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower and such L/C RIC shall make such deductions,
(iii) Borrower and such L/C RIC shall pay the full amount deducted to the
relevant taxation authority or other Governmental Authority in accordance with
Applicable Laws, and (iv) promptly (but in no event later than thirty days)
after the date of such payment, Borrower and such L/C RIC shall furnish to
Lender the original or a certified copy of a receipt evidencing payment thereof.

 

(b)          In addition, Borrower and each L/C RIC (with respect to such L/C
RIC’s obligations pursuant to Article III or any L/C Agreement) shall pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)          If Borrower or any L/C RIC (with respect to such L/C RIC’s
obligations pursuant to Article III or any L/C Agreement) shall be required to
deduct or pay any Indemnified Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to Lender, Borrower and such L/C RIC shall also
pay to Lender, at the time interest on the Obligations is paid, such additional
amount that Lender specifies as necessary to preserve the after-tax yield (after
factoring in all Taxes, including Taxes imposed on or measured by net income)
Lender would have received if such Indemnified Taxes or Other Taxes had not been
imposed.

 

27

 

 

(d)          BORROWER AND EACH L/C RIC (WITH RESPECT TO SUCH L/C RIC’S
OBLIGATIONS PURSUANT TO ARTICLE III OR ANY L/C AGREEMENT) SHALL INDEMNIFY LENDER
FOR (i) THE FULL AMOUNT OF INDEMNIFIED TAXES AND OTHER TAXES (INCLUDING ANY
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED BY ANY JURISDICTION ON
AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY LENDER, (ii) AMOUNTS PAYABLE UNDER
SECTION 4.1(c) AND (iii) ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND
EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, IN EACH CASE WHETHER OR NOT
SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. PAYMENT UNDER THIS SECTION
4.1(d) SHALL BE MADE WITHIN THIRTY DAYS AFTER THE DATE LENDER MAKES A DEMAND
THEREFOR.

 

(e)          If Lender determines, in its reasonable discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by Borrower or an L/C RIC or with respect to which Borrower or
an L/C RIC has paid additional amounts pursuant to this Section, it shall pay to
Borrower or such L/C RIC, as appropriate, an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrower or such L/C RIC under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrower and such L/C RIC, upon the request of Lender, jointly and severally,
agree to repay the amount paid over to Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to Lender in the
event Lender is required to repay such refund to such Governmental Authority.
Neither this Section nor any other Loan Document shall be construed to require
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to Borrower, any L/C RIC or any other
Person.

 

4.2           Illegality. If Lender determines that any change in Law on or
after the Agreement Date has made it unlawful, or that any Governmental
Authority on or after the Agreement Date has asserted that it is unlawful, for
Lender or its applicable lending office to make, maintain or fund Eurodollar
Rate Loans, or materially restricts the authority of Lender to purchase or sell,
or to take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Basis, then, on
notice thereof by Lender to Borrower, any obligation of Lender to make or
maintain Eurodollar Rate Loans shall be suspended until Lender notifies Borrower
that the circumstances giving rise to such determination no longer exist. Upon
the date of such notice, all Eurodollar Rate Loans shall convert to Prime Rate
Loans. Lender agrees to designate a different lending office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
Lender, otherwise be materially disadvantageous to Lender.

 

4.3           Inability to Determine Rates. If (a) Lender reasonably determines
in connection with any request for or maintenance of a Eurodollar Rate Loan or
any determination of the Eurodollar Basis that (i) Dollar deposits are not being
offered to banks in the applicable offshore Dollar market for the applicable
amount and applicable term, or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Basis, or (b) Lender notifies Borrower that the
Eurodollar Basis for such Eurodollar Rate Loan does not adequately and fairly
reflect the cost to Lender of funding or maintaining such Eurodollar Rate Loan,
Lender will promptly notify Borrower. Thereafter, the obligation of Lender to
make or maintain Eurodollar Rate Loans shall be suspended until Lender notifies
Borrower that Lender revokes such notice. Upon the date of such notice, all
Eurodollar Rate Loans shall convert to Prime Rate Loans.

 

4.4           Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

 

28

 

 

(a)          If Lender in good faith determines that as a result of the
introduction of or any change in or in the interpretation of any Law on or after
the Agreement Date, or Lender’s compliance therewith, there shall be any
increase in the cost to Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans, or a reduction in the amount received or
receivable by Lender in connection with any of the foregoing (excluding for
purposes of this Section 4.4(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes (as to which Section 4.1
shall govern), (ii) changes in the basis of taxation of overall net income or
overall gross income by the United States or any political subdivision of either
thereof under the Laws of which Lender is organized or has its Principal Office
or applicable lending office, and (iii) reserve requirements contemplated by
Section 4.4(c)), then from time to time within five Business Days after demand
of Lender, Borrower shall pay to Lender such additional amounts as will
compensate Lender for increased cost or reduction.

 

(b)          If Lender in good faith determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof on or after the Agreement Date, or compliance by Lender (or its lending
office) therewith, has the effect of reducing the rate of return on the capital
of Lender or any corporation controlling Lender with respect to this Agreement
as a consequence of Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and Lender’s desired return on
capital), then from time to time within five Business Days after demand of
Lender, Borrower shall pay to Lender such additional amounts as will compensate
Lender for such reduction.

 

(c)          Borrower shall pay to Lender, as long as Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Eurodollar Rate Loan by Lender (as
determined by Lender in good faith, which determination shall constitute prima
facie evidence as to the facts thereof), which shall be due and payable on each
date on which interest is payable on such Eurodollar Rate Loan, provided
Borrower shall have received at least fifteen days’ prior notice of such
additional interest from Lender. If Lender fails to give notice fifteen days
prior to the relevant Payment Date, such additional interest shall be due and
payable fifteen days from receipt of such notice.

 

(d)          If Lender claims any additional amounts payable pursuant to this
Section 4.4, it shall use its reasonable best efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its applicable lending office, if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
which may thereafter accrue and would not, in the reasonable judgment of Lender,
be disadvantageous to Lender.

 

4.5           Matters Applicable to all Requests for Compensation. Any demand or
notice delivered by Lender to Borrower or any L/C RIC claiming compensation
under this Article IV shall be in writing and shall certify (a) that one of the
events described in this Article IV has occurred, describing in reasonable
detail the nature of such event and (b) as to the amount or amounts for which
Lender seeks compensation hereunder, setting forth in reasonable detail the
basis for and calculations of such compensation. Such certification shall be
conclusive in the absence of manifest error. In determining such amount, Lender
may use any reasonable averaging and attribution methods.

 

4.6           Dodd-Frank. Notwithstanding anything in this Agreement to the
contrary (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (b) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign Governmental
Authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Agreement Date, regardless of the date enacted,
adopted, issued or implemented.

 

29

 

 

4.7          Survival. All of Borrower’s and each L/C RIC’s obligations under
this Article IV shall survive termination of the Commitments and payment in full
of all Obligations.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.1          Conditions Precedent to Restatement of Existing Agreement, Initial
Revolving Loan and L/C Credit Extension. The obligation of Lender to restate the
Existing Agreement, make the initial Revolving Loan on or after the Agreement
Date and to make the initial L/C Credit Extension on or after the Agreement Date
is subject to (i) receipt by Lender of the following items which are to be
delivered, in form and substance reasonably satisfactory to Lender and (ii)
satisfaction of the following conditions, in form and substance reasonably
satisfactory to Lender:

 

(a)          Borrower Certificate. A certificate of officers acceptable to
Lender of Borrower certifying as to (i) the incumbency of the officers signing
such certificate and the Loan Documents to which it is a party, (ii) an original
certified copy of its Articles of Incorporation or Certificate of Incorporation,
as applicable, certified as true, complete and correct as of a date acceptable
to Lender by the appropriate authority of the State of Nevada, (iii) a copy of
its By-Laws, as in effect on the Agreement Date, (iv) a copy of the resolutions
of its Board of Directors authorizing it to execute, deliver and perform the
Loan Documents to which it is a party, (v) an original certificate or
certificates of good standing, existence and qualification issued by the
appropriate authority or authorities of the States of Nevada and Texas
(certified as of a date acceptable to Lender), (vi) the accuracy of the
representations and warranties in the Loan Documents, (vii) no Default or Event
of Default exists, and (viii) no Material Adverse Change having occurred.

 

(b)          AHIC Certificate. A certificate of officers acceptable to Lender of
AHIC certifying as to (i) the incumbency of the officers signing such
certificate and the Loan Documents to which it is a party, (ii) an original
certified copy of its Articles of Incorporation, certified as true, complete and
correct as of a date acceptable to Lender by the Commissioner of Insurance,
Texas Department of Insurance, (iii) a copy of its By-Laws, as in effect on the
Agreement Date, (iv) a copy of the resolutions of the appropriate governance
board authorizing it to execute, deliver and perform the Loan Documents to which
it is a party, and (v) a copy of the Certificate of Authority of AHIC, issued by
the Commissioner of Insurance, Texas Department of Insurance (certified as of a
date acceptable to Lender).

 

(c)          HIC Certificate. A certificate of officers acceptable to Lender of
HIC certifying as to (i) the incumbency of the officers signing such certificate
and the Loan Documents to which it is a party, (ii) an original certified copy
of its Articles of Incorporation, certified as true, complete and correct as of
a date acceptable to Lender by the Arizona Department of Insurance and the
Arizona Secretary of State, (iii) a copy of its By-Laws, as in effect on the
Agreement Date, (iv) a copy of the resolutions of the appropriate governance
board authorizing it to execute, deliver and perform the Loan Documents to which
it is a party, and (v) a copy of the Authorization and Deposit Certificate of
HIC, issued by the Arizona Department of Insurance (certified as of a date
acceptable to Lender).

 

(d)          Revolving Note. The duly executed Revolving Note, payable to the
order of Lender and in an amount equal to the Revolving Commitment.

 

(e)          Security Documents. The duly executed and completed Pledge
Agreement executed by Borrower, dated as of the Agreement Date, granting to
Lender a Lien in the Collateral set forth therein (which Lien shall be perfected
and first priority), together with stock certificates evidencing all of the
Equity Interest of each of AHIC and HIC (which certificates shall not contain
any restriction on transfer not acceptable to Lender), (ii) undated, blank stock
powers executed by Borrower of the stock or other Equity Interest evidenced by
such certificates (with signatures guaranteed as required by Lender); and (iii)
confirmations of all Liens in all Equity Interest of each of AHIC and HIC.

 

30

 

 

(f)          Governance Document Waiver. Waivers of any Equity Interest transfer
restrictions contained in the organization and governance documents of each of
AHIC and HIC, duly executed by each party thereto.

 

(g)          Expenses. Reimbursement for Attorney Costs incurred through the
date hereof.

 

(h)          UCC and Lien Searches. Searches of the Uniform Commercial Code, Tax
lien and other records as Lender may require.

 

(i)          Opinions of Borrower’s, AHIC’s and HIC’s Counsel. Opinions of
counsel to Borrower, AHIC and HIC addressed to Lender, dated the Agreement Date
and covering such matters incident to the transactions contemplated hereby as
Lender or Special Counsel may reasonably request.

 

(j)          Obligor Proceedings. Evidence that all corporate proceedings of
each Obligor and each other Person (other than Lender) taken in connection with
the transactions contemplated by this Agreement and the other Loan Documents
shall be reasonably satisfactory in form and substance to Lender and Special
Counsel; and Lender shall have received copies of all documents or other
evidence which Lender or Special Counsel may reasonably request in connection
with such transactions.

 

(k)          Current Financial Statements. A copy of the Current Financials,
including (i) the audited annual consolidated Financial Statements, showing the
financial condition and results of operations of Borrower and its consolidation
Subsidiaries as of, and for the year ended on, December 31, 2014, together with
the opinion of Auditors containing only qualifications and emphasis acceptable
to Lender, (ii) the unaudited consolidated Financial Statements, showing the
financial condition and results of operations of Borrower and its consolidated
Subsidiaries as of, and for the fiscal quarter ended on, March 31, 2015, (iii)
the annual financial statements of each RIC prepared in the form of convention
blanks prescribed by NAIC, as filed with the Insurance Regulator of such RIC’s
jurisdiction of organization, for the year ended on December 31, 2014, and (iv)
the quarterly financial statements of each RIC prepared in the form of
convention blanks prescribed by NAIC, as filed with the Insurance Regulator of
such RIC’s jurisdiction of organization, for the quarter ended on March 31,
2015.

 

(l)          Reinsurance Agreements and Retrocession Agreements. If requested by
Lender, a copy of any Reinsurance Agreement or Retrocession Agreement to which
Borrower or any Subsidiary is a party or it or its property is subject.

 

(m)          Insurance. Evidence that insurance required by the Loan Documents
is in effect.

 

(n)          Investment Portfolio and Policy. A schedule of all Existing
Investments and a copy of the complete currently effective Investment Policy of
each RIC, and Lender shall be satisfied with the investment portfolio of each
RIC and the Investment Policy of each RIC.

 

(o)          Notice of Final Agreement. The Notice of Final Agreement executed
by all parties thereto.

 

(p)          Other Documents. In form and substance satisfactory to Lender and
Special Counsel, such other documents, instruments and certificates as Lender
may reasonably require in connection with the transactions contemplated hereby.

 

31

 

 

5.2          Conditions Precedent to all Revolving Loans and L/C Credit
Extensions. The obligation of Lender to make each Revolving Loan (including the
initial Revolving Loan on or after the Agreement Date) and to make each L/C
Credit Extension (including the initial L/C Credit Extension on or after the
Agreement Date) is subject to fulfillment of the following conditions
immediately prior to or contemporaneously with each such Revolving Loan or L/C
Credit Extension:

 

(a)          Representations and Warranties. All of the representations and
warranties of Borrower and each other Obligor under this Agreement and each
other Loan Document, which, pursuant to Section 8.23, are made at and as of the
time of each Revolving Loan and each L/C Credit Extension, shall be true and
correct when made, except to the extent applicable to a specific date, both
before and after giving effect to the application of the proceeds of such
Revolving Loan and L/C Credit Extension.

 

(b)          No Default or Event of Default. There shall not exist a Default or
Event of Default.

 

(c)          Notices; Documents.         Lender shall have received all notices
and documents required by Articles II and III as a condition to the related
Revolving Loan or L/C Credit Extension.

 

(d)          Litigation. There shall be no Litigation pending against, or, to
Borrower’s or any Obligor’s knowledge, threatened against Borrower, any other
Obligor, or any Subsidiary, or in any other manner relating directly and
adversely to Borrower, any other Obligor, or any Subsidiary, or any of their
respective properties, in any court or before any arbitrator of any kind or
before or by any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.

 

(e)          Material Adverse Change. There shall have occurred no change in the
business, assets, operations, prospects or conditions (financial or otherwise)
of Borrower, any other Obligor, or any Subsidiary since December 31, 2014, which
caused or could reasonably be expected to cause a Material Adverse Effect.

 

5.3          Conditions Precedent to all Revolving Loans for Permitted
Acquisitions. The obligation of Lender to make each Revolving Loan (including
the initial Revolving Loan on or after the Agreement Date) any proceeds of which
will be used to make a Permitted Acquisition is subject to receipt by Lender of
each of the documents and performance by Borrower of each of the acts required
by the Loan Documents and Lender as a condition to the making of such Revolving
Loan.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

From the date hereof and so long as this Agreement is in effect and until
payment in full of the Obligations, the termination of the Commitments, and the
performance of all other obligations of each Obligor under this Agreement and
each other Loan Document, Borrower will, and will cause each Subsidiary to:

 

6.1          General Covenants.

 

(a)          Payment of Taxes and Claims. Pay and discharge all lawful Taxes
imposed upon its income or profits or upon any of its property before the same
shall be in default, and all lawful claims for labor, rentals, materials and
supplies which, if unpaid, might become a Lien upon its property or any part
thereof; provided, however, that it shall not be required to pay or discharge
any such Tax, assessment or claim so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and adequate book reserves
shall be established with respect thereto, and it shall pay such Tax, charge or
claim before any property subject thereto shall be sold to satisfy a Lien.

 

32

 

 

(b)          Maintenance of Existence. Do all things necessary to preserve and
keep in full force and effect its existence as a corporation, limited liability
company or partnership, as appropriate (except, as to Subsidiaries, as permitted
by Sections 7.9 and 7.11).

 

(c)          Preservation of Property. Keep its properties which are necessary
to continue business, whether owned in fee or otherwise, or leased, in good
operating condition, ordinary wear and tear excepted, and comply with all
material leases to which it is a party or under which it occupies or uses
property so as to prevent any material loss or forfeiture thereunder.

 

(d)          Insurance. Maintain in force with financially sound and reputable
insurers, policies with respect to its property and business against such
casualties and contingencies (including public liability, larceny, embezzlement
or other criminal misappropriation insurance) and in such amounts as is
customary in the case of entities engaged in the same or similar lines of
business of comparable size and financial strength.

 

(e)          Compliance with Applicable Laws. Comply in all material respects
with the requirements of all applicable Laws and orders of any Governmental
Authority, except where contested in good faith and by proper proceedings or
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. In addition, Borrower shall, and shall cause each
Subsidiary to, maintain in effect and enforce policies and procedures designed
to ensure compliance by such Person, its Subsidiaries and its respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

(f)          Licenses. Obtain and maintain all material licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business.

 

6.2          Accounts, Reports and Other Information. Maintain a system of
accounting in accordance with GAAP or SAP, as appropriate, consistently applied,
and furnish, or cause to be furnished, to Lender the following:

 

(a)          Annual Financial Statements.

 

(i)          As soon as available, but in any event within 160 days after the
last day of each fiscal year of Borrower, annual consolidated and consolidating
Financial Statements (such consolidated Financial Statements to be audited),
showing the consolidated and consolidating financial condition and results of
operations of Borrower and its consolidated Subsidiaries as of, and for the year
ended on, such last day, accompanied by (A) an opinion of Auditors containing
only qualifications (including qualifications as to the scope of the
examination) and emphasis acceptable to Lender, which opinion shall state that
said consolidated Financial Statements have been prepared in accordance with
GAAP consistently applied, and that the examination of Auditors in connection
with such consolidated Financial Statements has been made in accordance with
generally accepted auditing standards and applicable Securities Laws and that
said consolidated Financial Statements present fairly the consolidated financial
condition of Borrower and its consolidated Subsidiaries and their results of
operations; (B) if required by Sarbanes-Oxley, an attestation report of Auditors
as to Borrower’s internal controls pursuant to Section 404 of Sarbanes-Oxley
expressing a conclusion to which Lender does not object; (C) a certificate of
the chief financial officer of Borrower, which certificate shall state that said
Financial Statements present fairly the financial condition of Borrower and its
consolidated Subsidiaries and their results of operations; and (D) a description
of all Contingent Debt and Off-Balance Sheet Liabilities of Borrower and its
Subsidiaries.

 

33

 

 

(ii)         As soon as available, but in any event within 60 days after the
last day of each fiscal year of Borrower, unaudited annual consolidated and
consolidating Financial Statements (such consolidated and consolidating
Financial Statements shall be in a format, prepared in a manner and based on
assumptions and procedures as are reasonably acceptable to Lender), showing the
consolidated and consolidating financial condition and results of operations of
Borrower and its consolidated Subsidiaries as of, and for the year ended on,
such last day, accompanied by (A) a certificate of the chief financial officer
of Borrower, which certificate shall state that said Financial Statements
present fairly the financial condition of Borrower and its consolidated
Subsidiaries and their results of operations; and (B) a description of all
Contingent Debt and Off-Balance Sheet Liabilities of Borrower and its
Subsidiaries.

 

(iii)        With respect to each RIC, within 15 days after the first to occur
of (A) the required filing date (as established by Law or the applicable
Insurance Regulator), and (B) the date on which actually filed, audited annual
Financial Statements, prepared by Auditors in accordance with SAP, showing the
financial condition and results of operations of such RIC, as of, and for the
year ended on, such last day, accompanied by (1) an opinion of Auditors
containing only qualifications (including qualifications as to the scope of the
examination) and emphasis acceptable to Lender, which opinion shall state that
said Financial Statements have been prepared in accordance with SAP consistently
applied, and that the examination of the Auditors in connection with such
Financial Statements has been made in accordance with generally accepted
auditing standards and that said Financial Statements present fairly the
financial condition of such RIC, and its results of operations; and (2) a
description of all Contingent Debt and Off-Balance Sheet Liabilities of such
RIC.

 

(iv)         With respect to each RIC, within 15 days after the first to occur
of (A) the required filing date (as established by Law or the applicable
Insurance Regulator), and (B) the date on which actually filed, annual Financial
Statements prepared in the form of convention blanks prescribed by NAIC, as
filed with each Insurance Regulator.

 

(v)          With respect to each RIC, as soon as available and in any event
within 15 days after the required filing date (as established by Law or the
applicable Insurance Regulator), a copy of the “Statement of Actuarial Opinion”
and “Management Discussion and Analysis” for such RIC (prepared in accordance
with SAP) for each fiscal year of such RIC and as filed with the applicable
Insurance Regulator in compliance with the requirements thereof (or a report
containing equivalent information for such RIC, if such RIC is not so required
to file the foregoing with the applicable Insurance Regulator).

 

(vi)         Within 60 days after the end of each fiscal year of Borrower, a
Litigation Report for such fiscal year.

 

(b)          Quarterly Financial Statements.

 

(i)          Within 60 days after the last day of each fiscal quarter (excluding
the last fiscal quarter of each fiscal year) of Borrower, (A) unaudited
consolidated and consolidating Financial Statements (which consolidated and
consolidating Financial Statements shall be in format, prepared in a manner and
based on such assumptions and procedures as are acceptable to Lender), showing
the consolidated and consolidating financial condition and results of operations
of Borrower and its consolidated Subsidiaries as of, and for the quarter ended
on, such last day (subject to year-end adjustment), and which shall include an
income statement for the fiscal year through such last day, prepared in
accordance with GAAP; (B) a certificate of the chief financial officer of
Borrower, which certificate shall state that said Financial Statements present
fairly the financial condition of Borrower and its consolidated Subsidiaries and
their results of operations; and (C) a description of all Contingent Debt and
Off-Balance Sheet Liabilities of Borrower and its Subsidiaries.

 

34

 

 

(ii)         With respect to each RIC, within 60 days after the last day of each
fiscal quarter (excluding the last fiscal quarter of each fiscal year) of such
RIC, unaudited quarterly Financial Statements, prepared in accordance with SAP,
showing the financial condition and results of operations of such RIC as of, and
for the quarter ended on, such last day (subject to year-end adjustment), and
which shall include an income statement for the fiscal year through such last
day, and in the form of quarterly financial statements prescribed by NAIC, and
including a report with respect to “Invested Assets” as set forth on Schedule D
on such financial statements, together with a description of all Contingent Debt
and Off-Balance Sheet Liabilities of such RIC.

 

(iii)        Within 60 days after the end of each fiscal quarter of Borrower, a
Loss Report as at the last day of such quarter.

 

(iv)         Within 60 days after the end of each fiscal quarter of Borrower, a
Compliance Certificate executed by an Authorized Signatory who is a senior
financial officer of Borrower.

 

(v)          Within 60 days after the end of each fiscal quarter of Borrower, a
report analyzing the Combined Ratio for such fiscal quarter, such report to be
in form and substance satisfactory to Lender.

 

(c)          Other Reports. Promptly upon request by Lender, a copy of (i) such
financial statements, reports, notices or proxy statements sent by it to
stockholders requested by Lender, (ii) such regular or periodic reports and any
registration statements, prospectuses and written communications in respect
thereof filed by it with any state insurance department, any securities
exchange, or with the SEC or any successor agency requested by Lender, and (iii)
all press releases concerning it.

 

(d)          Notice of Default. Promptly upon the happening of any condition or
event which constitutes an Event of Default or Default, a written notice
specifying the nature and period of existence thereof and what action it is
taking and propose to take with respect thereto.

 

(e)          Notice of Litigation. Promptly upon becoming aware of the existence
of any Litigation, other than that arising in the normal course of business
related to policies of insurance issued to its policyholders and in which the
amount in controversy is within policy limits, before any Governmental
Authority, arbitrator or mediator (but no later than 10 Business Days after the
filing thereof) involving it, (i) which could reasonably be expected to involve
its payment of $500,000.00 or more, or (ii) which, under normal operating
standards, could reasonably be expected to result in a reserve being established
in excess of $500,000.00 a written notice specifying the nature thereof and
whether it will contest such proceeding.

 

(f)          Notice of Claimed Default. Promptly upon becoming aware that the
holder of any note or any evidence of indebtedness or other security or payee of
any obligation in an amount of $250,000 or more has given notice or taken any
action with respect to a claimed default or event of default thereunder, a
written notice specifying the notice given or action taken by such holder and
the nature of the claimed default or event of default thereunder and what action
it is taking or proposes to take with respect thereto.

 

(g)          Notice from Governmental Authority. Promptly upon receipt thereof,
information with respect to and copies of any notices received from any
Governmental Authority relating to an order, ruling, statute or other Law or
information which could reasonably be expected to have a Material Adverse
Effect.

 

35

 

 

 



 

(h)          Investment Policy. Within 5 days after any material amendment to or
restatement of any Investment Policy of any RIC, a copy of such material
amendment or restatement as approved by the board of directors or other
appropriate governance body of such RIC.

 

(i)          Auditors’ Reports. Promptly upon receipt thereof, a copy of (i)
each other report or “management letter” submitted to Borrower or any of its
Subsidiaries by Auditors in connection with any annual, interim or special audit
made by them of the books of Borrower or such Subsidiary and (ii) each report
submitted to Borrower or any of its Subsidiaries by any Auditors to the extent
that such report, in the good faith opinion of Borrower or such Subsidiary,
identifies a condition, situation or event that has or is reasonably likely to
have a Material Adverse Effect.

 

(j)          Internal Control Event. Promptly upon the occurrence of an Internal
Control Event, a written notice specifying the nature and period of existence
thereof and what action it is taking and proposes to take with respect thereto.

 

(k)          Reserve Adequacy Report. Promptly following a reasonable request
from Lender, a report prepared (at the expense of Borrower) by an independent
actuarial consulting firm of recognized professional standing reasonably
satisfactory to Lender reviewing the adequacy of reserves and surplus of each
RIC determined in accordance with SAP, which firm shall be provided access to or
copies of all reserve and surplus analyses and valuations relating to the
Insurance Business of each RIC in the possession of or available to Borrower or
any of its Subsidiaries.

 

(l)          Other Regulatory Statements and Reports. Promptly (i) after receipt
thereof, copies of all triennial examinations and risk adjusted capital reports
of any RIC, delivered to such Person by any Insurance Regulator, insurance
commission or similar Governmental Authority, (ii) after receipt thereof, a copy
of the final report to each RIC from the NAIC for each fiscal year, as to such
RIC’s compliance or noncompliance with each of the NAIC Tests, (iii) after
receipt thereof, a copy of any notice of termination, cancellation or recapture
of any Reinsurance Agreement or Retrocession Agreement to which a RIC is a party
to the extent such termination, cancellation or recapture is likely to have a
Material Adverse Effect, (iv) and in any event within ten Business Days after
receipt thereof, copies of any notice of actual suspension, termination or
revocation of any license of any RIC by any Insurance Regulator, including any
request by an Insurance Regulator which commits a RIC to take or refrain from
taking any action and which, if such RIC fails to comply with such request,
could affect the authority of such RIC to conduct its business, and (v) and in
any event within thirty Business Days after Borrower or any of its Subsidiaries
obtains knowledge thereof, notice of any actual change in the insurance Laws
enacted in any state in which any RIC is domiciled which could reasonably be
expected to have a Material Adverse Effect.

 

(m)          A.M. Best. Not later than 15 days after receipt by Borrower, a copy
of (i) each A.M. Best report, if any, with respect to Borrower or any of its
Subsidiaries, and (ii) all correspondence from A.M. Best to Borrower or any of
its Subsidiaries the contents of which (A) relate to a probable downgrade of the
A.M. Best rating of any RIC or (B) describe or relate to a circumstance that
could reasonably be expected to have a Material Adverse Effect.

 

(n)          Annual Budget. If requested by Lender, as soon as available, but in
any event not later than sixty days after the first day of each fiscal year of
Borrower, a copy of the final annual consolidated and consolidating operating
budget and projections of Borrower and Subsidiaries for such fiscal year in form
and substance satisfactory to Lender.

 

(o)          Requested Information. With reasonable promptness, such other data,
including any management reports to the Board of Directors of Borrower or any of
its Subsidiaries, and information as from time to time may be reasonably
requested by Lender.

 

36

 

 

6.3           Inspection. (a) If no Event of Default exists, upon three Business
Day’s prior notice, and as often as may be reasonably requested, and (b) if an
Event of Default exists, upon request by Lender, permit Lender or any
representatives of Lender to visit and inspect any of its properties, to examine
all books of account, records, reports and other papers, to make copies and
extracts therefrom, and to discuss the affairs, finances and accounts with its
officers, employees and Auditors (and by this provision Borrower authorizes
Auditors to discuss with Lender and its representatives the finances and affairs
of Borrower and its Subsidiaries). All reasonable costs and expenses of Lender
related to the first such inspection during each fiscal year conducted when no
Event of Default exists shall be a part of the Obligations and paid by Borrower
to Lender within ten days after demand by Lender. All costs and expenses of
Lender related to each such inspection conducted when an Event of Default exists
shall be a part of the Obligations and paid by Borrower to Lender within ten
days after demand by Lender.

 

6.4           Compliance with ERISA. Comply with ERISA in all material respects,
and (a) at all times make contributions within the time limits imposed by Law to
meet the minimum funding standards set forth in ERISA with respect to any Plan;
(b) notify Lender as soon as reasonably practicable of any fact which it knows
or should know, including but not limited to any Reportable Event, arising in
connection with any Plan which could reasonably be expected to result in
termination thereof by the PBGC or for the appointment by a Governmental
Authority of a trustee to administer the Plan; and

(c) furnish to Lender upon such request such additional information concerning
any Plan as Lender may reasonably request.

 

6.5           Performance of Obligations. Perform all of its obligations under
the Loan Documents.

 

6.6           Maintenance of Priority of Bank Liens. Upon the request of Lender
from time to time, it shall perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional assignments, pledge
agreements and other agreements, documents, instruments, and certificates as
Lender may deem necessary or appropriate in order to perfect and maintain the
Bank Liens in favor of Lender and preserve and protect the rights of Lender in
respect of the Collateral.

 

6.7           Indemnity. BORROWER SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD
HARMLESS LENDER AND ITS AFFILIATES, AND EACH OF THEIR RESPECTIVE (INCLUDING SUCH
AFFILIATES’) OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, SHAREHOLDERS AND
CONSULTANTS (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH
THE SATISFACTION OR ATTEMPTED SATISFACTION OF ANY OF THE CONDITIONS SET FORTH
HEREIN) OF EACH OF THE FOREGOING (COLLECTIVELY, “INDEMNITEES”) FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE ATTORNEY COSTS
OF COUNSEL FOR SUCH INDEMNITEES IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING, WHETHER OR NOT SUCH INDEMNITEES SHALL BE
DESIGNATED A PARTY THERETO), IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH
INDEMNITEES (WHETHER DIRECT, INDIRECT OR CONSEQUENTIAL AND WHETHER BASED ON ANY
FEDERAL, STATE, OR LOCAL LAWS AND REGULATIONS, UNDER COMMON LAW OR AT EQUITABLE
CAUSE, OR ON CONTRACT, TORT OR OTHERWISE, ARISING FROM OR CONNECTED WITH THE
PAST, PRESENT OR FUTURE OPERATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES OR
THEIR RESPECTIVE PREDECESSORS IN INTEREST, OR THE PAST, PRESENT OR FUTURE
ENVIRONMENTAL CONDITION OF PROPERTY OF BORROWER OR ANY OF ITS SUBSIDIARIES), IN
ANY MANNER RELATING TO OR ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR ANY ACT, EVENT OR TRANSACTION OR ALLEGED ACT, EVENT OR TRANSACTION
RELATING OR ATTENDANT THERETO, THE MAKING OF ANY REVOLVING LOANS AND L/C CREDIT
EXTENSIONS, INCLUDING IN CONNECTION WITH, OR AS A RESULT, IN WHOLE OR IN PART,
OF ANY NEGLIGENCE OF LENDER (OTHER THAN THOSE MATTERS RAISED EXCLUSIVELY BY A
PARTICIPANT AGAINST LENDER AND NOT BORROWER), OR THE USE OR INTENDED USE OF THE
PROCEEDS OF ANY REVOLVING LOAN OR LETTER OF CREDIT HEREUNDER, OR IN CONNECTION
WITH ANY INVESTIGATION OF ANY POTENTIAL MATTER COVERED HEREBY, BUT EXCLUDING ANY
CLAIM OR LIABILITY THAT ARISES AS THE RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY INDEMNITEE, AS FINALLY JUDICIALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION (COLLECTIVELY, “INDEMNIFIED MATTERS”). IN ADDITION,
BORROWER SHALL PERIODICALLY, UPON REQUEST, REIMBURSE EACH INDEMNITEE FOR ITS
REASONABLE LEGAL AND OTHER ACTUAL EXPENSES (INCLUDING THE REASONABLE COST OF ANY
INVESTIGATION AND PREPARATION) INCURRED IN CONNECTION WITH ANY INDEMNIFIED
MATTER. THE REIMBURSEMENT, INDEMNITY AND CONTRIBUTION OBLIGATIONS UNDER THIS
SECTION SHALL BE IN ADDITION TO ANY LIABILITY WHICH BORROWER MAY OTHERWISE HAVE,
SHALL EXTEND UPON THE SAME TERMS AND CONDITIONS TO EACH INDEMNITEE, AND SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSORS, ASSIGNS, HEIRS AND
PERSONAL REPRESENTATIVES OF BORROWER, LENDER AND ALL OTHER INDEMNITEES. THIS
SECTION SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND PAYMENT OF THE
OBLIGATIONS.

 

37

 



 

6.8           Use of Proceeds. Borrower shall use (a) the proceeds of the
Revolving Loans to (i) provide working capital to Borrower and Domestic
Subsidiaries, (ii) to acquire Equity Interests of or make capital contributions
to a Person that is either a Subsidiary on the Agreement Date or became a
Domestic Subsidiary after the Agreement Date as permitted by and in compliance
with this Agreement, which capital contribution will result in an increase of
paid-in surplus of such Domestic Subsidiary in an amount equal to such capital
contribution, (iii) to acquire surplus debentures issued by a RIC that is a
Domestic Subsidiary of Borrower on the Agreement Date, (iv) to make loans to
Domestic Subsidiaries, (v) subject to Section 5.3, to make Permitted
Acquisitions, and (vi) to purchase Equity Interests of Borrower; provided, that
each such purchase is made in compliance with all applicable Securities Laws,
and (b) the Revolving Facility L/Cs and proceeds of the Revolving Facility L/Cs
to secure the performance of Borrower and/or an L/C RIC pursuant to Reinsurance
Agreements to which it is or they are a party or such other purpose as Lender
may permit in its discretion. Borrower shall not request any Revolving Borrowing
and neither Borrower nor any L/C RIC shall request any L/C Credit Extension, and
Borrower shall not use the proceeds of any Revolving Borrowing and neither
Borrower nor any L/C RIC shall use the proceeds of any Letter of Credit, and
Borrower shall procure that Subsidiaries and its and their respective directors,
officers, employees and agents shall not use, the proceeds of any Revolving
Borrowing or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti- Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto or any Subsidiary.

 

38

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

From the date hereof and so long as this Agreement is in effect and until
payment in full of the Obligations, the termination of the Commitments, and the
performance of all other obligations of each Obligor under this Agreement and
each other Loan Document:

 

7.1           AHIC Total Adjusted Capital. Borrower shall not permit Total
Adjusted Capital of AHIC to be less than the greater of (a) $90,000,000 and (b)
the amount required for Risk-Based Capital of AHIC to equal 250%, as at the last
day of any fiscal quarter of AHIC.

 

7.2           HIC Total Adjusted Capital. Borrower shall not permit Total
Adjusted Capital of HIC to be less than the greater of (a) $50,000,000 and (b)
the amount required for Risk-Based Capital of HIC to equal 250%, as at the last
day of any fiscal quarter of HIC.

 

7.3           Combined Ratio. Borrower shall not permit the Combined Ratio,
determined as at the last day of any fiscal quarter of Borrower, to be greater
than 103%.

 

7.4           Consolidated Net Worth. Borrower shall not permit Consolidated Net
Worth to be less than $275,000,000 as at the last day of any fiscal quarter of
Borrower.

 

7.5           Fixed Charges Coverage Ratio. Borrower shall not permit the Fixed
Charges Coverage Ratio to be less than 1.25 to 1.00 as at the last day of any
fiscal quarter of Borrower.

 

7.6           Limitation on Debt. Borrower shall not, and shall not permit any
Subsidiary to, create, incur, assume, become or be liable in any manner in
respect of, or suffer to exist, any Debt except Permitted Debt.

 

7.7           Limitation on Liens. Borrower shall not, and shall not permit any
Subsidiary to, create or suffer to be created or to exist any Lien upon any of
its properties or assets except Permitted Liens.

 

7.8           Burdensome Agreements. Borrower shall not, and shall not permit
any Subsidiary to, enter into any agreement (other than this Agreement and the
other Loan Documents) that limits the ability (a) of any Subsidiary to pay
Dividends to Borrower or to otherwise transfer property to Borrower, (b) of any
Subsidiary to guarantee the Obligations or (c) of Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person.

 

7.9           Disposition of Assets. Borrower shall not, and shall not permit
any Subsidiary to, directly or indirectly, Dispose of all or any portion of any
of its properties (including any Equity Interests of any Subsidiary and Equity
Interests constituting Collateral) and assets except (a) Dispositions pursuant
to its Investment Policy in the ordinary course of business for full and fair
consideration, (b) other Dispositions in the ordinary course of business for
full and fair consideration, (c) mergers of Subsidiaries of Borrower described
in the proviso to Section 7.11, and (d) Dispositions not in the ordinary course
of business if (i) no single asset Disposed of or single transaction including a
Disposition has a value (valued at the greater of market or book (determined in
accordance with GAAP) value) more than $250,000 and (ii) the aggregate value
(valued at the greater of market or book (determined in accordance with GAAP)
value) of all such Dispositions by Borrower and its Subsidiaries during any
fiscal year of Borrower is less than $500,000.

 

39

 

  

7.10         Acquisition of Assets. Borrower shall not, and shall not permit any
Subsidiary to, acquire any assets, property or business of any Person, or
participate in any joint venture, or create or acquire any Subsidiary, except
(a) Permitted Acquisitions, and (b) Borrower may form new direct wholly-owned
Subsidiaries which are corporations or limited liability companies which will
engage in the insurance agency or managing general agency business and new
property and casualty insurance companies that are wholly-owned Subsidiaries of
Borrower or another RIC.

 

7.11         Merger and Consolidation. Borrower shall not, and shall not permit
any Subsidiary to, directly or indirectly consolidate with or merge into any
other Person, permit any other Person to consolidate with or merge into it, or
acquire any Person (other than acquisitions permitted by Section 7.10);
provided, so long as no Default or Event of Default exists at the time of or
immediately after giving effect thereto, (a) Subsidiaries may merge with and
into Borrower so long as Borrower is the survivor; (b) a Domestic Subsidiary
which is not a RIC may merge with and into any other Domestic Subsidiary which
is not a RIC; and (c) a RIC may merge with and into another RIC that is a
Domestic Subsidiary.

 

7.12         Loans and Investments. Borrower shall not, and shall not permit any
of its Subsidiaries to, make any Investment except (a) Permitted Investments,
and (b) acquisitions permitted by Section 7.10.

 

7.13         ERISA. Borrower shall not, and shall not permit any Subsidiary to,
make funding contributions with respect to any Plan that are less than the
minimum required by ERISA or the regulations thereunder, or permit any Plan ever
to be subject to involuntary termination proceeding by the PBGC pursuant to
ERISA § 4042(a).

 

7.14         Assignment. Borrower shall not, and shall not permit any Subsidiary
to, directly or indirectly, assign or transfer, or attempt to do so, any rights,
duties or obligations under the Loan Documents, except in connection with a
merger of a Subsidiary described in the proviso to Section 7.11.

 

7.15         Transactions with Affiliates. Borrower shall not, and shall not
permit any Subsidiary to, carry on any transaction with any of their respective
Affiliates (other than Borrower or any Subsidiary) except at arm’s length and in
the ordinary course of business.

 

7.16         Business. Borrower shall not, and will not permit any Subsidiary
to, engage in any material line or lines of business activity or any businesses
other than Insurance Business and related activities.

 

7.17         Activities of Hallmark Trust I and Hallmark Trust II.

 

(a)          Neither Borrower nor any of its Subsidiaries shall permit Hallmark
Trust I to engage in any business activity other than as described in the
Hallmark Trust I Declaration of Trust (as such agreement existed on June 21,
2005).

 

(b)          Neither Borrower nor any of its Subsidiaries shall permit Hallmark
Trust II to engage in any business activity other than as described in the
Hallmark Trust II Declaration of Trust (as such agreement existed on August 23,
2007).

 

40

 

  

7.18         2005 Documents and 2007 Documents.

 

(a)          Borrower shall not, and shall not permit any of its Subsidiaries
to, change, amend or restate (or take any action or fail to take any action the
result or which is an effective amendment, change or restatement) or accept any
waiver or consent with respect to, any 2005 Document, that would result in (i)
an increase in the principal, interest, overdue interest, fees or other amounts
payable under any 2005 Document, (ii) an acceleration of any date fixed for
payment or prepayment of principal, interest, fees or other amounts payable
under any 2005 Document (including, without limitation, as a result of any
redemption), (iii) a change in any of the subordination provisions of any 2005
Document, (iv) a change in any of the interest deferral provisions of any 2005
Document, or (v) any other change in any term or provision of any 2005 Document
that could reasonably be expected to have an adverse effect on the interests of
Lender. No redemption, purchase, Dividend, payment, distribution or other
transfer of property shall be made to or for the benefit of any holder of or in
respect of any Equity Interest or Debt of Hallmark Trust I, the 2005 Debentures,
the 2005 Indenture, the 2005 Preferred Securities, the Hallmark Trust I
Declaration of Trust or the 2005 Guaranty other than, if a Default or Event of
Default does not exist prior or after giving effect thereto, payments of
regularly scheduled cash interest payments in respect of the 2005 Debentures by
Borrower and payments of regularly scheduled cash interest payments in respect
of 2005 Preferred Securities by Hallmark Trust I.

 

(b)          Borrower shall not, and shall not permit any of its Subsidiaries
to, change, amend or restate (or take any action or fail to take any action the
result or which is an effective amendment, change or restatement) or accept any
waiver or consent with respect to, any 2007 Document, that would result in (i)
an increase in the principal, interest, overdue interest, fees or other amounts
payable under any 2007 Document, (ii) an acceleration of any date fixed for
payment or prepayment of principal, interest, fees or other amounts payable
under any 2007 Document (including, without limitation, as a result of any
redemption), (iii) a change in any of the subordination provisions of any 2007
Document, (iv) any change in any of the interest deferral provisions of any 2007
Document, or (v) any other change in any term or provision of any 2007 Document
that could reasonably be expected to have an adverse effect on the interests of
Lender. No redemption, purchase, Dividend, payment, distribution or other
transfer of property shall be made to or for the benefit of any holder of or in
respect of any Equity Interest or Debt of Hallmark Trust II, the 2007
Debentures, the 2007 Indenture, the 2007 Preferred Securities, the Hallmark
Trust II Declaration of Trust or the 2007 Guaranty other than, if a Default or
Event of Default does not exist prior or after giving effect thereto, payments
of regularly scheduled cash interest payments in respect of the 2007 Debentures
by Borrower and payments of regularly scheduled cash interest payments in
respect of 2007 Preferred Securities by Hallmark Trust II.

 

7.19         Limitation on Dividends and Distributions. Borrower shall not
declare, pay or otherwise be liable for the payment of any Dividend if an
Default or Event of Default exists at the time thereof or will exist immediately
after giving effect thereto.

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents, warrants, and covenants to Lender as follows:

 

8.1           Organization and Qualification. Borrower and each of its
Subsidiaries (a) is a corporation, limited liability company or limited
partnership duly organized, validly existing, and in good standing under the
Laws of its jurisdiction of organization; (b) is duly licensed and in good
standing as a foreign corporation, limited liability company or limited
partnership in each jurisdiction in which the nature of the business transacted
or the property owned is such as to require licensing as such; and (c) possesses
all requisite corporate, limited liability company or limited partnership
(respectively) power, authority and legal right, to execute, deliver and comply
with the terms of the Loan Documents to be executed by it, all of which have
been duly authorized and approved by all necessary corporate, limited liability
company or limited partnership action (respectively) and for which no approval
or consent of any Governmental Authority which has not been obtained is
required. No proceeding is pending for the forfeiture of any Borrower’s or any
such Subsidiary’s organization documents or its dissolution. The issued and
outstanding capital stock, limited liability company interest and partnership
interest of Borrower and each Subsidiary is duly authorized validly issued,
fully paid and nonassessable, and free of the preemptive rights of shareholders
and other equity holders. Schedule 8.1 sets forth the respective jurisdiction of
organization and percentage ownership as of the Agreement Date of each
Subsidiary. Borrower has no direct or indirect Subsidiary other than those set
forth on Schedule 8.1. Neither a material portion of the operations nor a
material portion of the assets of Borrower or any Subsidiary (other than a RIC)
are conducted or located in a jurisdiction other than such Person’s jurisdiction
of organization.

 

41

 

  

8.2           Financial Statements. The financial statements described in
Section 5.1(k) heretofore furnished to Lender are complete and correct in all
material respects and prepared in accordance with GAAP or SAP, as appropriate,
and fairly present the financial condition of the Persons described therein as
of the dates indicated and for the periods involved. There are no Contingent
Debts, liabilities for Taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, any of which
are material in amount in relation to the financial condition of Borrower or any
Subsidiary, except as disclosed on such financial statements. The description of
all Off-Balance Sheet Liabilities of Borrower and Subsidiaries heretofore
furnished to Lender is complete and correct in all material respects. Since the
date of the Financial Statements described in Section 5.1(k) or the Current
Financials, there has been no Material Adverse Change or Internal Control Event.

 

8.3           Compliance With Laws and Other Matters. The execution, delivery
and performance and compliance with the terms of the Loan Documents will not
cause Borrower or any Subsidiary to be, (a) in violation of its corporate
charter or bylaws, certificate of organization, operating agreement, certificate
of limited partnership, partnership agreement or other organization and
governance document, (b) in violation of any Law in any respect which could
reasonably be expected to have any Material Adverse Effect, or (c) in default
(nor has any event occurred which, with notice or lapse of time or both, could
constitute a default) under any material agreement (including any agreement
related to any Debt of such Person).

 

8.4           Litigation. There is no Litigation pending against or, to the
knowledge of Borrower, threatened against or affecting any Borrower or any
Subsidiary or their respective assets or properties which involves the
probability of any final judgment or liability which could reasonably be
expected to result in a Material Adverse Change. Schedule 8.4 is a complete and
correct description of all Existing Litigation where the amount in controversy
is equal to or greater than $500,000. There are no outstanding or unpaid final
judgments against Borrower or any Subsidiary.

 

8.5           Debt. Since the date of the latest of the Current Financials,
neither Borrower nor any of its Subsidiaries has incurred any Debt except
Permitted Debt. Schedule 8.5 is a complete and correct description of all
Existing Debt.

 

8.6           Title to Properties. Borrower and each Subsidiary have (a) full
corporate, limited liability or partnership (respectively) power, authority and
legal right to own and operate the properties which it now owns or leases, and
to carry on the lines of business in which it is now engaged, and (b) good and
marketable title to its owned properties, subject to no Lien of any kind, except
Permitted Liens.

 

8.7           Authorization; Validity. The Board of Directors, managers,
partners or other appropriate governance board of each Obligor has duly
authorized the execution and delivery of the Loan Documents to which such
Obligor is a party and the performance of their respective terms. No consent of
the stockholders, members, partners or other equityholders of any Obligor is
required as a prerequisite to the validity and enforceability of any Loan
Document. Each Obligor has full corporate, limited liability or partnership
(respectively) power, authority and legal right to execute and deliver and to
perform and observe the provisions of all Loan Documents to which such Obligor
is a party. Each of the Loan Documents is the legal, valid and binding
obligation of each Obligor which is a party thereto, enforceable in accordance
with its respective terms, subject as to enforcement of remedies to any Debtor
Relief Laws.

 

42

 

 

8.8           Taxes. Borrower and each Subsidiary have filed all federal and
state and all other material income Tax returns which are required to be filed
by such Person and have paid all Taxes as shown on said returns, and all Taxes
due and payable without returns and all assessments received to the extent that
such Taxes or assessments have become due and payable. All Tax liabilities of
Borrower and each Subsidiary are adequately provided for on the books of such
Person, including interest and penalties. No income Tax liability of a material
nature has been asserted by taxing authorities for Taxes in excess of those
already paid, except such Taxes being contested in good faith by appropriate
proceedings. There is no material action, suit, proceeding, investigation,
audit, or claim now pending or, to the knowledge of Borrower or any Subsidiary,
threatened by any Governmental Authority regarding any Taxes relating to
Borrower or such Subsidiary. Neither Borrower nor any Subsidiary has entered
into an agreement or waiver or been requested to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of Taxes of Borrower or such Subsidiary, or is aware of any
circumstances that would cause the taxable years or other taxable periods of
Borrower or such Subsidiary not to be subject to the normally applicable statute
of limitations.

 

8.9           Use of Proceeds. No Obligor is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) and no part of the proceeds of
any Revolving Loan or Letter of Credit will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock. None of the assets of any Obligor are margin stock.
No Obligor nor any agent acting on its behalf has taken or will take any action
which might cause this Agreement or any of the Loan Documents to violate any
regulation of the Board of Governors of the Federal Reserve System or to violate
the Securities Exchange Act of 1934, in each case as in effect now or as the
same may hereafter be in effect.

 

8.10         Possession of Franchises, Licenses, Etc. Borrower and each
Subsidiary possess all franchises, certificates, licenses, permits and other
authorizations from all Governmental Authorities, free from burdensome
restrictions, that (a) are necessary for the ownership, maintenance and
operation of its properties and assets, and (b) the loss of possession of which
could reasonably be expected to have a Material Adverse Effect, and such Person
is not in violation of any thereof. Schedule 8.10 lists with respect to each
RIC, as of the Agreement Date, all of the jurisdictions in which such RIC holds
licenses (including, without limitation, licenses or certificates of authority
from relevant Insurance Regulators), permits or authorizations to transact
Insurance Business, and indicates the line or lines of insurance in which each
such RIC is permitted to be engaged with respect to each license therein listed.
To the knowledge of Borrower, (a) no such license is the subject of a proceeding
for suspension, revocation or limitation or any similar proceedings, (b) there
is no sustainable basis for such a suspension, revocation or limitation, and (c)
no such suspension, revocation or limitation is threatened by any relevant
Insurance Regulator. As of the Agreement Date, no RIC transacts any Insurance
Business, directly or indirectly, in any jurisdiction other than those listed on
Schedule 8.10.

 

8.11         Leases. Borrower and each Subsidiary enjoy peaceful and undisturbed
possession of all leases necessary for the operation of its properties and
assets the loss of possession of which could reasonably be expected to have a
Material Adverse Effect. All such leases are valid and subsisting and are in
full force and effect.

 

8.12         Disclosure. Neither this Agreement nor any other document,
certificate or statement furnished to Lender by or on behalf of Borrower or any
Subsidiary in connection herewith contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. There is no fact known to Borrower
or any Subsidiary and not known to the public generally which reasonably may be
expected to materially adversely affect its assets or in the future may
reasonably be expected (so far as Borrower or such Subsidiary can now foresee)
to result in a Material Adverse Effect, which has not been set forth in this
Agreement or in the documents, certificates and statements furnished to Lender
by or on behalf of Borrower or any Subsidiary prior to the date hereof in
connection with the transactions contemplated hereby.

 

43

 

  

8.13         ERISA. Schedule 8.13 sets forth each Plan. Neither Borrower nor any
Subsidiary has (a) incurred any material accumulated funding deficiency within
the meaning of ERISA, or (b) incurred any material liability to the PBGC in
connection with any Plan established or maintained by it. No Reportable Event
has occurred with respect to any Plan which could reasonably be expected to
result in a Material Adverse Change. No Plan is in the process of termination.

 

8.14         Regulatory Acts. None of Borrower or any Subsidiary is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or is subject to regulation under the Public Utility Holding Act of
2005, the Federal Power Act, the Interstate Commerce Act, or any other Law
(other than Regulation X of the Board of Governors of the Federal Reserve System
and applicable insurance Laws) which regulates the incurring by Borrower or any
Subsidiary of debt, including, but not limited to, Laws regulating common or
contract carriers or the sale of electricity, gas, steam, water, or other public
utility services.

 

8.15         Solvency. Borrower and each Subsidiary is, and Borrower and
Subsidiaries on a consolidated basis are, Solvent.

 

8.16         Environmental Matters. Except as set forth in Schedule 8.16 or as
could not reasonably be expected to result in a Material Adverse Change or
Effect:

 

(a)          The properties owned, operated or leased by Borrower and each
Subsidiary (the “Properties”) do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute, or constituted a violation of, or (ii)
could reasonably be expected to give rise to liability under, Environmental
Laws, which violations and liabilities, in the aggregate, could reasonably be
expected to result in a Material Adverse Change;

 

(b)          All Environmental Permits have been obtained and are in effect with
respect to the Properties and operations of Borrower and each Subsidiary, and
the Properties and all operations of Borrower and each Subsidiary are in
compliance, and have been in compliance, with all Environmental Laws and all
necessary Environmental Permits, except to the extent that such non-compliance
or failure to obtain any necessary permits, in the aggregate, could not
reasonably be expected to result in a Material Adverse Change;

 

(c)          Neither Borrower nor any Subsidiary has received any notice of an
Environmental Claim in connection with the Properties or the operations of
Borrower or such Subsidiary or with regard to any Person whose liabilities for
environmental matters Borrower or such Subsidiary has retained or assumed, in
whole or in part, contractually, which, in the aggregate, could reasonably be
expected to result in a Material Adverse Change, nor does Borrower or any
Subsidiary have knowledge that any such notice will be received or is being
threatened; and

 

(d)          Hazardous Materials have not been transported from the Properties,
nor have Hazardous Materials been generated, treated, stored or disposed of at,
on or under any of the Properties in a manner that could reasonably be expected
to give rise to liability under any Environmental Law, nor has Borrower or any
Subsidiary retained or assumed any liability contractually, with respect to the
generation, treatment, storage or disposal of Hazardous Materials, which
transportation, generation, treatment, storage or disposal, or retained or
assumed liabilities, in the aggregate, could reasonably be expected to result in
a Material Adverse Change.

 

44

 

 

8.17         Investments. Schedule 8.17 is a complete and correct description of
all Existing Investments as of May 31, 2015. Borrower has provided to Lender a
complete copy of the Investment Policy of Borrower and each RIC. The Investment
Policy of Borrower applies to each Subsidiary (other than a RIC).

 

8.18         Intellectual Property, Etc. Borrower and each Subsidiary have
obtained all material patents, trademarks, service marks, trade names,
copyrights, licenses and other rights, free from burdensome restrictions, that
are necessary for the operation of their respective businesses as presently
conducted and as proposed to be conducted.

 

8.19         Reinsurance Agreements.

 

(a)          Except as set forth on Schedule F to the Annual Statements for each
RIC for its fiscal year ending December 31, 2014, there are no material
liabilities outstanding as of the Agreement Date under any Reinsurance
Agreement. Each Reinsurance Agreement is in full force and effect; no RIC or, to
the knowledge of Borrower, any other party thereto, is in breach of or default
under any such Reinsurance Agreement; and Borrower has no reason to believe that
the financial condition of any other party to any such Reinsurance Agreement is
impaired such that a default thereunder by such party could reasonably be
anticipated. Each Reinsurance Agreement is qualified under all applicable Laws
to receive the statutory credit assigned to such Reinsurance Agreement in the
relevant annual statement or quarterly statement at the time prepared. Except as
set forth on Schedule 8.19, each Person to whom any RIC has ceded any material
liability pursuant to any Reinsurance Agreement as of December 31, 2015 has a
rating of “A-” or better by A.M. Best.

 

(b)          As of the Agreement Date, there are no Reinsurance Agreements
between Borrower or any Subsidiary and Affiliates of Borrower, except as
described on Schedule 8.19.

 

8.20         2005 Documents; 2007 Documents.

 

(a)          Attached as Exhibit N to the Credit Agreement dated as of June 29,
2005, among Borrower, certain RICs and Lender are true and correct copies of the
Hallmark Trust I Declaration of Trust, the 2005 Indenture, the 2005 Guaranty,
and all exhibits and schedules to such agreements. There are no agreements
between or among any of the parties to such agreements, any holder of any Equity
Interest or Debt of Hallmark Trust I, any trustee of Hallmark Trust I, any
holder of any 2005 Debenture or any other Person, or their respective
Affiliates, related to the subject matter of such agreements not contained in
the documents attached as such Exhibit N.

 

(b)          Attached as Exhibit Q to the Existing Agreement are true and
correct copies of the Hallmark Trust II Declaration of Trust, the 2007
Indenture, the 2007 Guaranty, and all exhibits and schedules to such agreements.
There are no agreements between or among any of the parties to such agreements,
any holder of any Equity Interest or Debt of Hallmark Trust II, any trustee of
Hallmark Trust II, any holder of any 2007 Debenture or any other Person, or
their respective Affiliates, related to the subject matter of such agreements
not contained in the documents attached as such Exhibit Q.

 

8.21         Subordination; 2005 Documents; 2007 Documents.

 

(a)          The principal of and interest on the 2005 Debentures and all
obligations of Borrower and each of its Subsidiaries in respect of and under the
2005 Debentures, the 2005 Indenture, the 2005 Preferred Securities, the Hallmark
Trust I Declaration of Trust and the 2005 Guaranty are subordinate in all
respects to all of the Obligations. No obligation under any 2005 Document
benefits from any collateral (including any sinking fund or similar deposit
arrangement) or guaranty (except, with respect to the 2005 Preferred Securities,
only, the 2005 Guaranty).

 

45

 

 

(b)          The principal of and interest on the 2007 Debentures and all
obligations of Borrower and each of its Subsidiaries in respect of and under the
2007 Debentures, the 2007 Indenture, the 2007 Preferred Securities, the Hallmark
Trust II Declaration of Trust and the 2007 Guaranty are subordinate in all
respects to all of the Obligations. No obligation under any 2007 Document
benefits from any collateral (including any sinking fund or similar deposit
arrangement) or guaranty (except, with respect to the 2007 Preferred Securities,
only, the 2007 Guaranty).

 

8.22         Anti-Corruption Laws and Sanctions. Borrower and each Subsidiary
have implemented and maintain in effect policies and procedures designed to
ensure compliance by such Person and its respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Person and its respective officers and employees and, to the knowledge of
such Person, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in any
Obligor or any Subsidiary being designated as a Sanctioned Person. None of (a)
any Obligor, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of any such Obligor or Subsidiary, any agent
of such Obligor or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Revolving Borrowing or Letter of Credit, use of proceeds thereof or
other transaction contemplated by this Agreement or the other Loan Documents
will violate Anti-Corruption Laws or applicable Sanctions.

 

8.23         Survival of Representations and Warranties, Etc. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date and at and
as of the date of the making of each Revolving Loan and each L/C Credit
Extension, and each shall be true and correct in all material respects when
made, except to the extent applicable to a specific date. All such
representations and warranties shall survive, and not be waived by, the
execution hereof by Lender, any investigation or inquiry by Lender or by the
making of any Revolving Loan or L/C Credit Extension under this Agreement.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

9.1           Default. The term “Event of Default” as used herein, means the
occurrence and continuance of any one or more of the following events (including
the passage of time, if any, specified therefor):

 

(a)          Revolving Loans; Unreimbursed Amount. The failure or refusal of
Borrower to pay any part of the principal of or interest on any Revolving Loan
or of Borrower or the applicable L/C RIC to pay any part of any Unreimbursed
Amounts on or before the date such payment is due;

 

(b)          Other Obligations. The failure or refusal of (i) Borrower to pay
any part of the Obligations or (ii) an L/C RIC to pay any part of the Revolving
Facility L/C Obligations related to a Revolving Facility L/C issued for the
account of such L/C RIC (other than as referenced in Section 9.1(a)) on or
before the date such payment is due and such failure shall continue for five
days after such payment was due;

 

(c)          Certain Covenants. The failure or refusal of any Obligor punctually
and properly to perform, observe and comply with any covenant, agreement or
condition contained in Article III (other than as referenced in Sections 9.1(a)
or (b)), Article VII, or Sections 6.2, 6.3, 6.6 or 6.8;

 

46

 

 

(d)          Other Covenants. The failure or refusal of any Obligor punctually
and properly to perform, observe and comply with any covenant, agreement or
condition contained in any of the Loan Documents (other than covenants to pay
the Obligations referenced in Sections 9.1(a) and (b) and those referenced in
Section 9.1(c)) and such failure shall not have been remedied within ten days
after the earlier of (i) notice thereof by Lender (which may be telephonic) and
(ii) actual knowledge thereof by any such Obligor;

 

(e)          Voluntary Debtor Relief. Any Obligor or any of its Subsidiaries
shall (i) execute an assignment for the benefit of creditors, or (ii) admit in
writing its inability, or be generally unable, to pay its debts generally as
they become due, or (iii) voluntarily seek the benefit or benefits of any Debtor
Relief Law, or (iv) voluntarily become a party to any proceeding provided for by
any Debtor Relief Law that would suspend or otherwise affect any of the rights
of Lender granted in the Loan Documents;

 

(f)          Involuntary Proceedings. Any Obligor or any of its Subsidiaries
shall involuntarily (i) have an order, judgment or decree entered against it or
a material portion of its property by any Governmental Authority pursuant to any
Debtor Relief Law that would suspend or otherwise affect any of the rights
granted to Lender in any of the Loan Documents, or (ii) have a petition filed
against it or a material portion of its property seeking the benefit or benefits
provided for by any Debtor Relief Law that would suspend or otherwise affect any
of the rights granted to Lender in any of the Loan Documents;

 

(g)          Insurance Regulator. Any Insurance Regulator of any jurisdiction
suspends or takes any steps towards suspending the business or operations of any
Obligor or any of its Subsidiaries and any such event could reasonably be
expected to result in a Material Adverse Change;

 

(h)          Internal Control Event; Securities Laws. An Internal Control Event
shall occur or any Governmental Authority shall allege a violation or commence
any action based on an alleged violation of any Securities Laws by Borrower, any
employee, officer or director of Borrower or Borrower’s auditor (with respect to
actions of such auditor in its capacity as auditor for Borrower) and any such
event could reasonably be expected to result in a Material Adverse Change;

 

(i)          Judgments. Any Obligor or any of its Subsidiaries shall have
rendered against it a money judgment in an aggregate uninsured amount in excess
of $500,000 for which such Person has not set aside appropriate reserves, and
the same shall remain in effect, unstayed, unsatisfied and unreleased for a
period of sixty consecutive days;

 

(j)          Other Debt. (i) Any Obligor or any of its Subsidiaries shall
default (A) in the payment of principal of or interest on any Debt in an
aggregate amount, together with all other Debt in which a default exists, in
excess of $500,000, or (B) in the performance of any other covenant, term or
condition contained in any agreement with respect to such Debt (if such default
shall occur and be continuing beyond any grace period with respect to such
payment or performance), if the effect of such default is to cause or permit the
holder or holders of such Debt (or any trustee on their behalf) to cause such
Debt to become due, prepaid, redeemed or purchased prior to its date of
maturity; or (ii) any event shall occur which either causes or permits the
holder or holders of such Debt (or any trustee on their behalf) to cause such
Debt to become due, prepaid, redeemed or purchased prior to its date of
maturity;

 

(k)          Misrepresentation. Any statement, representation or warranty in the
Loan Documents or in any record (as defined in Article 9 of the Texas Business
and Commerce Code) ever delivered to Lender pursuant to the Loan Documents
proves to be incorrect in any material respect when made;

 

47

 

 

(l)          ERISA. Any Reportable Event under any Plan, or the appointment by
an appropriate Governmental Authority of a trustee to administer any Plan, or
the termination of any Plan within the meaning of Title IV of ERISA, or any
material accumulated funding deficiency within the meaning of ERISA under any
Plan, or the institution of proceedings by the PBGC to terminate any Plan or to
appoint a trustee to administer any Plan, and any of such events could
reasonably be expected to result in a Material Adverse Change;

 

(m)          Loan Documents. Any Loan Document shall at any time after its
execution and delivery and for any reason, cease to be in full force and effect
or be declared to be null and void (other than in accordance with the terms
hereof or thereof) or the validity or enforceability thereof be contested by any
Person party thereto (other than Lender) or any Person (other than Lender) shall
deny in writing that it has any liability or any further liability or
obligations under any Loan Document to which it is a party; or any Security
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected first priority Lien in any Collateral;

 

(n)          2005 Documents. Any Person who is a holder of, or claims to act for
the benefit of any holder of, any Equity Interest or Debt of Hallmark Trust I,
any 2005 Debenture, any 2005 Preferred Security, the 2005 Guaranty, or any other
2005 Document shall assert that any obligation under any 2005 Document is not
subordinate in any respect to the Obligations; any payment or transfer of
property shall be made under any 2005 Document (other than payment of regularly
scheduled cash interest payments in accordance with the 2005 Debentures and 2005
Preferred Securities (as such agreements existed on June 21, 2005) if no Default
or Event of Default exists prior to or after giving effect to such payment); a
default shall occur under any 2005 Document; or the 2005 Indenture, 2005
Debentures or 2005 Preferred Securities shall benefit from any collateral
(including any sinking fund or similar deposit arrangement) or guarantee
(except, with respect to the 2005 Preferred Securities, only, the 2005
Guaranty);

 

(o)          2007 Documents. Any Person who is a holder of, or claims to act for
the benefit of any holder of, any Equity Interest or Debt of Hallmark Trust II,
any 2007 Debenture, any 2007 Preferred Security, the 2007 Guaranty, or any other
2007 Document shall assert that any obligation under any 2007 Document is not
subordinate in any respect to the Obligations; any payment or transfer of
property shall be made under any 2007 Document (other than payment of regularly
scheduled cash interest payments in accordance with the 2007 Debentures and 2007
Preferred Securities (as such agreements existed on August 23, 2007) if no
Default or Event of Default exists prior to or after giving effect to such
payment); a default shall occur under any 2007 Document; or the 2007 Indenture,
2007 Debentures or 2007 Preferred Securities shall benefit from any collateral
(including any sinking fund or similar deposit arrangement) or guarantee
(except, with respect to the 2007 Preferred Securities, only, the 2007
Guaranty);

 

9.2           Remedies. If an Event of Default exists:

 

(a)          With the exception of an Event of Default specified in Section
9.1(e) or (f), Lender may terminate the Revolving Commitment and the Revolving
Facility L/C Commitment and/or declare the principal of and interest on the
Revolving Loans and Obligations and other amounts owed under the Loan Documents
to be forthwith due and payable without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived, anything in the Loan
Documents to the contrary notwithstanding.

 

(b)          Upon the occurrence of an Event of Default specified in Section
9.1(e) or (f), the principal of and interest on the Revolving Loans and
Obligations and other amounts and under the Loan Documents shall thereupon and
concurrently therewith become due and payable and the Revolving Commitment and
the Revolving Facility L/C Commitment shall forthwith terminate, all without any
action by Lender or any holder of the Revolving Note and without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in the Loan Documents to the contrary notwithstanding.

 

48

 

  

(c)          Lender may exercise all of the post-default rights granted to it
under the Loan Documents or under Law.

 

(d)          Lender may require that Borrower and the applicable L/C RIC Cash
Collateralize all Revolving Facility L/C Obligations.

 

(e)          The rights and remedies of Lender hereunder shall be cumulative and
not exclusive.

 

9.3           Application of Funds. After the exercise of remedies provided for
in Section 9.2 (or after any of the Revolving Loans and other Obligations have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by Lender in the following order:

 

(a)          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs payable
under Section 10.2 and amounts payable under Article IV) payable under the Loan
Documents to Lender;

 

(b)          Second, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Revolving Loans;

 

(c)          Third, to payment of that portion of the Obligations constituting
unpaid principal of the Revolving Loans in such order as Lender elects in its
discretion;

 

(d)          Fourth, to Cash Collateralize the Revolving Facility L/C
Obligations;

 

(e)          Fifth, to all other Obligations;

 

(f)          Sixth, to all other Secured Obligations; and

 

(g)          Last, to the balance, if any, after all of the Secured Obligations
have been indefeasibly paid in full, to Borrower or as otherwise required by
Law;

 

Subject to Article III, amounts used to Cash Collateralize the Revolving
Facility L/C Obligations pursuant to clause Fourth above shall be applied to
satisfy drawings under such Revolving Facility L/Cs as they occur. If any amount
remains on deposit as Cash Collateral after all Revolving Facility L/Cs have
either been fully drawn or expired, such remaining amount (to the extent such
amount was paid by Borrower) shall be applied to the other Obligations, if any,
in the order set forth above.

 

49

 

  

ARTICLE X

 

MISCELLANEOUS

10.1         Notices.

 

(a)          All notices and other communications under this Agreement (except
in those cases where giving notice by telephone is expressly permitted) shall be
in writing and shall be deemed to have been given on the date personally
delivered or sent by telecopy (answerback received), or three days after deposit
in the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one day after being entrusted to a reputable commercial
overnight delivery service, addressed to the party to which such notice is
directed at its address determined as provided in this Section. All notices and
other communications under this Agreement shall be given if to Borrower or any
L/C RIC, at the address specified on Schedule 10.1, and if to Lender, at the
address specified on Schedule 10.1.

 

(b)          Any party hereto may change the address to which notices shall be
directed by giving ten days’ written notice of such change to the other parties.

 

10.2         Expenses. Borrower shall promptly pay:

 

(a)          all reasonable out-of-pocket expenses and reasonable Attorney Costs
of Lender in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents, the transactions
contemplated hereunder and thereunder, the making of the Revolving Loans and L/C
Credit Extensions hereunder, and the preparation, negotiation, execution and
delivery of any waiver, amendment or consent by Lender relating to this
Agreement or the other Loan Documents; and

 

(b)          all costs, out-of-pocket expenses and Attorney Costs of Lender
incurred for enforcement, collection, restructuring, refinancing and “work-out”,
or otherwise incurred in obtaining performance under the Loan Documents, and all
costs and out-of-pocket expenses of collection if default is made in the payment
of the Revolving Note or other Obligations which in each case shall include
without limitation fees and expenses of consultants, counsel for Lender, and
administrative fees for Lender.

 

10.3         Waivers. The rights and remedies of Lender under this Agreement and
the other Loan Documents shall be cumulative and not exclusive of any rights or
remedies which it would otherwise have. No failure or delay by Lender in
exercising any right shall operate as a waiver of such right. Any waiver or
indulgence granted by Lender shall not constitute a modification of any Loan
Document, except to the extent expressly provided in such written waiver or
indulgence, or constitute a course of dealing by Lender at variance with the
terms of any Loan Document such as to require further notice by Lender of
Lender’s intent to require strict adherence to the terms of such Loan Document
in the future. Any such actions shall not in any way affect the ability of
Lender, in its discretion, to exercise any rights available to it under this
Agreement, any other Loan Document or under any other agreement, whether or not
Lender is a party thereto, relating to Borrower, its Subsidiaries or other
Obligors.

 

10.4         Determinations by Lender. Any material determination required or
expressly permitted to be made by Lender under this Agreement shall be made in
its reasonable judgment and in good faith, and shall when made, absent manifest
error, constitute prima facie evidence as to the accuracy thereof.

 

10.5         Set-Off. In addition to any rights now or hereafter granted under
Law and not by way of limitation of any such rights, during the existence of an
Event of Default, Lender and any subsequent holder of the Revolving Note or
other Obligations, and any Assignee or Participant in the Revolving Note or
other Obligation is hereby authorized by Borrower at any time or from time to
time, without notice to Borrower or any other Person, any such notice being
hereby expressly waived, to set-off, appropriate and apply any deposits (general
or special (except trust and escrow accounts), time or demand, including without
limitation Debt evidenced by certificates of deposit, in each case whether
matured or unmatured) and any other Debt at any time held or owing by Lender or
such holder, Assignee or Participant to or for the credit or the account of
Borrower, against and on account of the Obligations and other liabilities of
Borrower to Lender or such holder, Assignee or Participant, irrespective of
whether or not (a) Lender or such holder, Assignee or Participant shall have
made any demand hereunder or required that Borrower or any L/C RIC Cash
Collateralize any Revolving Facility L/C Obligations, or (b) Lender or such
holder, Assignee or Participant shall have declared the principal of and
interest on any Revolving Loan and other amounts due hereunder to be due and
payable as permitted by Section 9.2 and although such obligations and
liabilities, or any of them, shall be contingent or unmatured. Any sums obtained
by Lender or any Assignee, Participant or subsequent holder of the Revolving
Note or other Obligation shall be subject to pro rata treatment of the
Obligations and other liabilities hereunder.

 

50

 

  

10.6         Assignment.

 

(a)          None of Borrower, any L/C RIC nor any other Obligor may assign or
transfer any of its rights or obligations hereunder or under the other Loan
Documents without the prior written consent of Lender.

 

(b)          Lender may at any time sell participations in all or any part in
any Commitment and/or the Revolving Loans (collectively, “Participations”) to
any banks or other financial institutions (“Participants”) provided that such
Participation shall not confer on any Person (other than the parties hereto) any
right to vote on, approve or sign amendments or waivers, or any other
independent benefit or any legal or equitable right, remedy or other claim under
this Agreement or any other Loan Documents, other than the right to vote on,
approve, or sign amendments or waivers or consents with respect to items that
would result in (i)(A) the extension of the date of maturity of the Revolving
Loans, or (B) the extension of the due date for any payment of principal,
interest or fees respecting the Revolving Loans, or (C) the reduction of the
amount of any installment of principal or interest on or the change or reduction
of any mandatory reduction required hereunder, or (D) a reduction of the rate of
interest on the Revolving Loans; or (ii) the release of security for the
Obligations (except pursuant to this Agreement). Notwithstanding the foregoing,
Borrower and each L/C RIC agree that Participants shall be entitled to the
benefits of Article IX and Section 10.5 as though they were Lender. To the
fullest extent it may effectively do so under Law, Borrower agrees that any
Participant may exercise any and all rights of banker’s lien, set-off and
counterclaim with respect to its Participation as fully as if such Participant
were the holder of the Revolving Loans and participation in the Revolving
Facility L/C Obligations in the amount of its Participation.

 

(c)          Lender may assign to one or more financial institutions or funds
organized under the Laws of the United States, or any state thereof, or under
the Laws of any other country that is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country,
which is engaged in making, purchasing or otherwise investing in commercial
loans in the ordinary course of its business (each, an “Assignee”) its rights
and obligations under this Agreement and the other Loan Documents.

 

(d)          Except as specifically set forth in this Section 10.6, nothing in
this Agreement or any other Loan Documents, expressed or implied, is intended to
or shall confer on any Person other than the respective parties hereto and
thereto and their successors and assignees permitted hereunder and thereunder
any benefit or any legal or equitable right, remedy or other claim under this
Agreement or any other Loan Documents.

 

(e)          Notwithstanding anything in this Section 10.6 to the contrary, no
Assignee or Participant shall be entitled to receive any greater payment under
Article IV than Lender would have been entitled to receive with respect to the
interest assigned or participated to such Assignee or Participant.

 

10.7         Amendment and Waiver. The provisions of this Agreement may not be
amended, modified or waived except by the written agreement of Borrower and
Lender; provided, however, that no such amendment, modification or waiver shall
be made without the consent of any L/C RIC if it would alter the rights, duties
or obligations of such L/C RIC or amend, modify or waive any provision of any
L/C Agreement to which such L/C RIC is a party. Neither this Agreement nor any
term hereof may be amended orally, nor may any provision hereof be waived orally
but only by an instrument in writing signed by the parties required by this
Section 10.7.

 

51

 

  

10.8         Confidentiality. Lender agrees to maintain the confidentiality of
the Information, except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the NAIC), (c) to the extent required by Laws or by any
subpoena or similar legal process, (d) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section, to any Assignee of
or Participant in, or any prospective Assignee of or Participant in, any of its
rights or obligations under this Agreement, (f) with the written consent of
Borrower or (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Lender on a nonconfidential basis from a source other than Borrower, any other
Obligor or any Subsidiary. For purposes of this Section, “Information” means all
information received from Borrower, any other Obligor or any Subsidiary relating
to Borrower, any other Obligor or any Subsidiary or any of their respective
businesses, other than any such information that is available to Lender on a
nonconfidential basis prior to disclosure by Borrower, any other Obligor or any
Subsidiary, provided that, in the case of information received from a Borrower,
any other Obligor or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.9         Counterparts. This Agreement may be executed in any number of
counterparts, including via facsimile, each of which shall be deemed to be an
original, but all such separate counterparts shall together constitute but one
and the same instrument.

 

10.10         Severability. Any provision of this Agreement which is for any
reason prohibited or found or held invalid or unenforceable by any Governmental
Authority shall be ineffective to the extent of such prohibition or invalidity
or unenforceability without invalidating the remaining provisions hereof in such
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

10.11         Interest and Charges. It is not the intention of any parties to
this Agreement to make an agreement in violation of the Laws of any applicable
jurisdiction relating to usury. Regardless of any provision in any Loan
Document, Lender shall never be entitled to receive, collect or apply, as
interest on the Obligations, any amount in excess of the Maximum Amount. If
Lender ever receives, collects or applies, as interest, any such excess, such
amount which would be excessive interest shall be deemed a partial repayment of
principal by Borrower. In determining whether or not the interest paid or
payable, under any specific contingency, exceeds the Maximum Amount, Borrower,
each L/C RIC and Lender shall, to the maximum extent permitted under Applicable
Law, (a) characterize any nonprincipal payment as an expense, fee or premium
rather than as interest, (b) exclude voluntary prepayments and the effect
thereof, and (c) amortize, prorate, allocate and spread in equal parts, the
total amount of interest throughout the entire contemplated term of the
Obligations so that the interest rate is uniform throughout the entire term of
the Obligations; provided, however, that if the Obligations are paid and
performed in full prior to the end of the full contemplated term thereof, and if
the interest received for the actual period of existence thereof exceeds the
Maximum Amount, Lender shall refund to Borrower or the applicable L/C RIC, as
appropriate, or such other Person legally entitled thereto the amount of such
excess or credit the amount of such excess against the total principal amount of
the Obligations owing, and, in such event, Lender shall not be subject to any
penalties provided by any Laws for contracting for, charging or receiving
interest in excess of the Maximum Amount. This Section shall control every other
provision of all agreements pertaining to the transactions contemplated by or
contained in the Loan Documents. The provisions of this Section 10.11 applicable
to Lender are equally applicable to each Participant, Assignee and any
subsequent holder.

 

52

 

  

10.12         Exception to Covenants. No Obligor shall be deemed to be permitted
to take any action or fail to take any action which is permitted as an exception
to any of the covenants contained herein or which is within the permissible
limits of any of the covenants contained herein if such action or omission would
result in the breach of any other covenant contained herein.

 

10.13         Restatement. This Agreement is a restatement of the Existing
Agreement, and, as such, except for the indebtedness and other than obligations
included in “Obligations” as defined in the Existing Agreement (which
indebtedness and obligations shall survive, be renewed and restated by the terms
of this Agreement), all terms and provisions of this Agreement supersede in
their entirety the terms and provisions of the Existing Agreement. This
Agreement is not intended as and shall not be construed as a release or novation
of any Obligation. All references in each Loan Document to the “Credit
Agreement” are deemed to be references to this Agreement. All provisions of each
Loan Document shall remain in full force and effect, and such provisions are
hereby ratified and confirmed, regardless of whether any such Loan Document was
executed prior to the Agreement Date.

 

10.14         USA Patriot Act Notice. Lender hereby notifies Borrower and each
L/C RIC that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001)) (the “Act”), Lender is
required to obtain, verify and record information that identifies Borrower and
each L/C RIC, which information includes the name and address of Borrower and
each L/C RIC and other information that will allow Lender to identify Borrower
and each L/C RIC in accordance with the Act.

 

10.15         GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS;
PROVIDED, HOWEVER, IT IS AGREED THAT THE PROVISIONS OF CHAPTER 346 OF THE TEXAS
FINANCE CODE SHALL NOT APPLY TO THE REVOLVING LOANS, THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. THE LOAN DOCUMENTS ARE PERFORMABLE IN SAN ANTONIO, BEXAR
COUNTY, TEXAS, AND BORROWER, EACH L/C RIC AND LENDER WAIVE THE RIGHT TO BE SUED
ELSEWHERE. BORROWER, EACH L/C RIC AND LENDER AGREE THAT THE STATE AND FEDERAL
COURTS OF TEXAS LOCATED IN SAN ANTONIO, TEXAS SHALL HAVE JURISDICTION OVER
PROCEEDINGS IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

10.16         WAIVER OF JURY TRIAL. EACH OF BORROWER, EACH L/C RIC AND LENDER
HEREBY KNOWINGLY VOLUNTARILY, IRREVOCABLY AND INTENTIONALLY WAIVE, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM ARISING OUT OF OR RELATED TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY. THIS PROVISION IS A MATERIAL INDUCEMENT
TO LENDER ENTERING INTO THIS AGREEMENT AND MAKING ANY REVOLVING LOANS AND ANY
L/C CREDIT EXTENSION HEREUNDER.

 

10.17         ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

53

 



 

The Remainder of This Page Is Intentionally Left Blank.

 

54

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set fourth
above.

 

BORROWER: HALLMARK FINANCIAL SERVICES, INC.       By: /s/ Jeff Passmore   Print
Name: Jeff Passmore   Print Title: SVP

 

L/C RIC: AMERICAN HALLMARK INSURANCE COMPANY
OF TEXAS       By: /s/ Jeff Passmore   Print Name: Jeff Passmore   Print Title:
CFO

 

  HALLMARK INSURANCE COMPANY       By: /s/ Jeff Passmore   Print Name: Jeff
Passmore   Print Title: CFO

 

Signature Page to Second Restated Credit Agreement

 

 

 

 

LENDER: FROST BANK       By: /s/ Adam  Palmer   Print Name: Adam  Palmer   Print
Title: Senior Vice President

 

Signature Page to Second Restated Credit Agreement

 

 

 

 

Exhibit A

 

Revolving Note

 

 

 

  

[tlogo.jpg]

 

NINTH RESTATED REVOLVING PROMISSORY NOTE

 

$15,000,000.00 June 30, 2015

 

For value received, HALLMARK FINANCIAL SERVICES, INC., a Nevada corporation
(“Borrower”), does hereby promise to pay to the order of FROST BANK, a Texas
state bank (“Lender”), at P.O. Box 34746, San Antonio, Texas 78265, or at such
other address as Lender shall from time to time specify in writing, in lawful
money of the United States of America, the sum of FIFTEEN MILLION AND NO/100
DOLLARS ($15,000,000.00), or so much thereof as from time to time may be
disbursed by Lender to Borrower under the terms of the Second Restated Credit
Agreement dated of even date herewith, among Borrower, American Hallmark
Insurance Company of Texas, Hallmark Insurance Company and Lender (such
agreement, together with all amendments and restatements thereto, the “Credit
Agreement”, capitalized terms not otherwise defined herein have the meaning
specified in the Credit Agreement), and be outstanding, together with interest
from date hereof on the principal balance outstanding from time to time as
hereinafter provided. Interest shall be computed on a per annum basis of a year
of 360 days and for the actual number of days elapsed, unless such calculation
would result in a rate greater than the highest rate permitted by Applicable
Law, in which case interest shall be computed on a per annum basis of a year of
365 days or 366 days in a leap year, as the case may be.

 

1.           Payment Terms. Interest only on amounts outstanding hereunder shall
be due and payable quarterly as it accrues, on the first day of each and every
calendar quarter, beginning July 1, 2015, and continuing regularly and quarterly
thereafter until June 30, 2018, when the entire amount of principal and accrued
interest then remaining unpaid shall be then due and payable; interest being
calculated on the unpaid principal each day principal is outstanding and all
payments made credited to any collection costs and late charges, to the
discharge of the interest accrued and to the reduction of the principal, in the
order provided in the Credit Agreement (subject to Paragraph 8).

 

2.           Late Charge. If a payment is made more than 10 days after it is
due, Borrower will be charged (subject to Paragraph 8), in addition to interest,
a delinquency charge of (a) 5% of the unpaid portion of the regularly scheduled
payment, or (b) $250.00, whichever is less. Additionally, upon maturity of this
Note, if the outstanding principal balance (plus all accrued but unpaid
interest) is not paid within 10 days of the maturity date, Borrower will be
charged (subject to Paragraph 8) a delinquency charge of (a) 5% of the sum of
the outstanding principal balance (plus all accrued but unpaid interest), or (b)
$250.00, whichever is less. Borrower agrees with Lender that the charges set
forth herein are reasonable compensation to Lender for the handling of such late
payments.

 

3.           Interest Rate.

 

(a)          Subject to and in accordance with the terms of the Credit Agreement
and Paragraphs 3(b) and 4 of this Note, (i) each Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof from the borrowing date,
the effective date of the election by Borrower that the Revolving Loan becomes a
Eurodollar Rate Loan or such other date on which the Revolving Loan becomes a
Eurodollar Rate Loan (as applicable) to but not including the date on which
another interest rate becomes applicable to the Revolving Loan pursuant to the
terms of the Credit Agreement at a rate per annum equal to the lesser of (A) the
Highest Lawful Rate and (B) the Eurodollar Basis plus 2.50%, and (ii) each Prime
Rate Loan shall bear interest on the outstanding principal amount thereof from
the borrowing date, the effective date of the election by Borrower that the
Revolving Loan becomes a Prime Rate Loan or such other date on which the
Revolving Loan becomes a Prime Rate Loan (as applicable) to but not including
the date on which another interest rate becomes applicable to the Revolving Loan
pursuant to the terms of the Credit Agreement at a rate per annum equal to the
lesser of (A) the Highest Lawful Rate and (B) the Prime Rate.

 

 

 

  

“Eurodollar Basis” means for any day a rate per annum equal to the “London
Interbank Offered Rate” for a three-month term, as published in The Wall Street
Journal (U.S. Edition) in the “London Interbank Offered Rates” column (or if The
Wall Street Journal (U.S. Edition) is not published on such day, in the issue
most recently published); provided, the Eurodollar Basis shall never be less
than a rate of 0.15% per annum. Borrower acknowledges that (a) if more than one
London Interbank Offered Rate is published at any time by The Wall Street
Journal, the highest of such London Interbank Offered Rates shall constitute the
London Interbank Offered Rate hereunder; provided, if the highest of such London
Interbank Offered Rates shall be less than 0.15% per annum, such rate shall be
deemed to be 0.15% per annum for purposes of this Note and each other Loan
Document, and (b) if at any time The Wall Street Journal ceases to publish a
London Interbank Offered Rate, Lender shall have the right to select a
substitute rate that Lender determines, in the exercise of its reasonable
commercial discretion, to be comparable to such London Interbank Offered Rate,
and the substituted rate as so selected, upon the sending of written notice
thereof to Borrower, shall constitute the London Interbank Offered Rate
hereunder; provided, if such substituted rate shall be less than 0.15% per
annum, such rate shall be deemed to be 0.15% per annum for purposes of this Note
and each other Loan Document. The Wall Street Journal London Interbank Offered
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Each determination by Lender of the
London Interbank Offered Rate shall be conclusive and binding absent manifest
error, and may be computed using any reasonable averaging and attribution
method.

 

(b)          If Lender has sent to Borrower the notice provided for in either
Section 4.2 or 4.3 of the Credit Agreement, until Lender has notified Borrower
that the provisions Section 4.2 or 4.3 of the Credit Agreement, as appropriate,
do not apply, interest on the outstanding and unpaid principal balance hereof
shall be computed at a per annum rate equal to the lesser of (i) the Prime Rate
and (ii) the Highest Lawful Rate, said rate to be effective as provided in
Section 2.7(b) of the Credit Agreement, except as provided in Paragraph 4.

 

“Prime Rate” means the maximum “latest” “U.S.” prime rate of interest per annum
published from time to time in the “Money Rates” section of The Wall Street
Journal (U.S. Edition) or in any successor publication to The Wall Street
Journal. Borrower understands that the Prime Rate may not be the best, lowest,
or most favored rate of Lender or The Wall Street Journal, and any
representation or warranty in that regard is expressly disclaimed by Lender.
Borrower acknowledges that (a) if more than one U.S. prime rate is published at
any time by The Wall Street Journal, the highest of such prime rates shall
constitute the Prime Rate hereunder and (b) if at any time The Wall Street
Journal ceases to publish a U.S. prime rate, Lender shall have the right to
select a substitute rate that Lender determines, in the exercise of its
reasonable commercial discretion, to be comparable to such prime rate, and the
substituted rate as so selected, upon the sending of written notice thereof to
Borrower, shall constitute the Prime Rate hereunder. Upon each increase or
decrease hereafter in the Prime Rate, the rate of interest upon the unpaid
principal balance hereof shall be increased or decreased by the same amount as
the increase or decrease in the Prime Rate, such increase or decrease to become
effective as of the day of each such change in the Prime Rate and without notice
to Borrower or any other Person.

 

4.          Default Rate. If an Event of Default exists, subject to the
provisions of Section 2.9 of the Credit Agreement, and in addition to all other
rights and remedies of Lender hereunder, interest on the outstanding and unpaid
principal balance hereof shall be computed at a rate per annum equal to the
lesser of (a) the Eurodollar Rate in effect at such time plus 2% and (b) the
Highest Lawful Rate, but in no event in excess of the highest rate permitted by
Applicable Law, and such accrued interest shall be immediately due and payable.
Borrower acknowledges that it would be extremely difficult or impracticable to
determine Lender’s actual damages resulting from any event of default, and such
accrued interest is a reasonable estimate of those damages and does not
constitute a penalty.

 

2

 

 

5.          Revolving Line of Credit. Under the Credit Agreement, Borrower may
request, prior to the Revolving Loan Maturity Date, advances and make payments
hereunder from time to time, provided that it is understood and agreed that the
Revolving Facility Outstanding Amount shall not at any time exceed
$15,000,000.00. The unpaid balance of this Note shall increase and decrease with
each new advance or payment hereunder, as the case may be. This Note shall not
be deemed terminated or canceled prior to the date of its maturity, although the
entire principal balance hereof may from time to time be paid in full. Subject
to the terms of the Credit Agreement, Borrower may borrow, repay and re-borrow
hereunder. All payments and prepayments of principal or interest on this Note
shall be made in lawful money of the United States of America in immediately
available funds, at the address of Lender indicated above, or such other place
as the holder of this Note shall designate in writing to Borrower. If any
payment of principal or interest on this Note shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and any such extension of time shall be included in computing interest in
connection with such payment. As used herein, the term “Business Day” shall mean
any day other than a Saturday, Sunday or any other day on which commercial banks
in the State of Texas are authorized to close or are in fact closed. The books
and records of Lender shall be prima facie evidence of all outstanding principal
of and accrued and unpaid interest on this Note.

 

6.          Prepayment. Borrower reserves the right to prepay, prior to
maturity, all or any part of the principal of this Note without penalty. Any
prepayments shall be applied first to accrued interest and then to principal.
Borrower will provide written notice to the holder of this Note of any such
prepayment of all or any part of the principal at the time thereof. All payments
and prepayments of principal or interest on this Note shall be made in lawful
money of the United States of America in immediately available funds, at the
address of Lender indicated above, or such other place as the holder of this
Note shall designate in writing to Borrower. All partial prepayments of
principal shall be applied to the last installments payable in their inverse
order of maturity.

 

7.          Default. It is expressly provided that if an Event of Default exists
(except as provided in the last sentence of this Paragraph 7), the holder of
this Note may, at its option, without further notice or demand, (a) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once due and payable, (b) refuse to advance any additional amounts under this
Note, (c) foreclose all Liens securing payment hereof, (d) pursue any and all
other rights, remedies and recourses available to the holder hereof, including
but not limited to any such rights, remedies or recourses under the Loan
Documents, at law or in equity, or (e) pursue any combination of the foregoing;
and in the event default is made in the prompt payment of this Note when due or
declared due, and the same is placed in the hands of an attorney for collection,
or suit is brought on same, or the same is collected through probate, bankruptcy
or other judicial proceedings, then Borrower agrees and promises to pay all
costs of collection, including Attorney Costs. Upon the occurrence of an Event
of Default specified in Section 9.1(e) or (f) of the Credit Agreement, the
outstanding principal balance of and accrued but unpaid interest on this Note
shall thereupon and concurrently therewith become due and payable and the
Revolving Commitment shall forthwith terminate, all without any action by Lender
or any holder of this Note and without presentment, demand, protest or other
notice of any kind, all of which are expressly waived, anything in the Loan
Documents to the contrary notwithstanding.

 

8.          No Usury Intended; Usury Savings Clause. In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the maximum interest
permitted by Applicable Law. The amounts of such interest or other charges
previously paid to the holder of the Note in excess of the amounts permitted by
Applicable Law shall be applied by the holder of the Note to reduce the
principal of the indebtedness evidenced by the Note, or, at the option of the
holder of the Note, be refunded. To the extent permitted by Applicable Law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from Borrower hereof in connection with
the loan and indebtedness evidenced hereby, so that the actual rate of interest
on account of such indebtedness is uniform throughout the term hereof.

 

3

 

  

9.          Security. This Note has been executed and delivered pursuant to the
Credit Agreement, and is secured by, inter alia, the Loan Documents. The holder
of this Note is entitled to the benefits and security provided in the Loan
Documents.

 

10.         Joint and Several Liability; Waiver. Each maker, signer, surety and
endorser hereof, as well as all heirs, successors and legal representatives of
said parties, shall be directly and primarily, jointly and severally, liable for
the payment of all indebtedness hereunder. Lender may release or modify the
obligations of any of the foregoing persons or entities, or guarantors hereof,
in connection with this Note without affecting the obligations of the others.
All such persons or entities expressly waive presentment and demand for payment,
notice of default, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest, notice of protest, notice of dishonor, and
all other notices and demands for which waiver is not prohibited by Law, and
diligence in the collection hereof; and agree to all renewals, extensions,
indulgences, partial payments, releases or exchanges of collateral, or taking of
additional collateral, with or without notice, before or after maturity. No
delay or omission of Lender in exercising any right hereunder shall be a waiver
of such right or any other right under this Note.

 

11.         Texas Finance Code. In no event shall Chapter 346 of the Texas
Finance Code (which regulates certain revolving loan accounts and revolving
tri-party accounts) apply to this Note. To the extent that Chapter 303 of the
Texas Finance Code is applicable to this Note, the “weekly ceiling” specified in
such article is the applicable ceiling; provided that, if any Applicable Law
permits greater interest, the Law permitting the greatest interest shall apply.

 

12.         Governing Law, Venue. This Note is being executed and delivered, and
is intended to be performed in the State of Texas. Except to the extent that the
Laws of the United States may apply to the terms hereof, the substantive Laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note. In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Bexar County, Texas.

 

13.         Purpose of Loan. Borrower agrees that advances under this Note shall
be used solely for the purposes stated in the Credit Agreement.

 

14.         Captions. The captions in this Note are inserted for convenience
only and are not to be used to limit the terms herein.

 

15.         Restatement. This Note is given in restatement, but not
extinguishment or novation, of all amounts left owing and unpaid on the Eighth
Restated Revolving Promissory Note dated September 30, 2012, made by Borrower
and payable to the order of Lender in the original principal amount of
$15,000,000.

 

The Remainder of This Page Is Intentionally Left Blank.

 

4

 

   

  BORROWER:       HALLMARK FINANCIAL SERVICES, INC.         By:     Print Name:
    Print Title:  

 

Promissory Note (Revolving)

Rev. June 2012 

 

Ninth Restated Revolving Note – Signature Page

 

 

 

  

Exhibit B

 

Pledge Agreement - Borrower

  

 

 

 

[tlogo.jpg]

 

FIRST RESTATED PLEDGE AND SECURITY AGREEMENT

 

Borrower/Grantor: Lender/Secured Party:   Hallmark Financial Services, Inc.  
Frost Bank     Address: P.O. Box 1600       San Antonio, TX 78296 Address: 777
Main Street, Suite 1000       Fort Worth, TX 76102    

 

THIS FIRST RESTATED PLEDGE AND SECURITY AGREEMENT (“Agreement”) is dated as of
June 30, 2015, by and between Grantor and Lender (“Secured Party”).

 

1.          Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

 

(a)          “Code” means the Uniform Commercial Code as in effect in the State
of Texas or of any other state having jurisdiction with respect to any of the
rights and remedies of Secured Party on the date of this Agreement or as it may
hereafter be amended from time to time.

 

(b)          “Collateral” means (i) all personal property of Grantor
specifically described on Schedule A attached hereto and made a part hereof,
(ii) all certificates, instruments and/or other documents evidencing the
foregoing and following, (iii) all renewals, replacements and substitutions of
all of the foregoing and following, (iv) all Additional Property (as hereinafter
defined), (v) all Equity Interests with respect to the foregoing and following,
(vi) any and all deposit accounts of Grantor, wherever located, and (vii) all
PRODUCTS and PROCEEDS of all of the foregoing. The designation of proceeds does
not authorize Grantor to sell, transfer or otherwise convey any of the foregoing
property. The delivery at any time by Grantor to Secured Party of any property
as a pledge to secure payment or performance of any indebtedness or obligation
whatsoever shall also constitute a pledge of such property as Collateral
hereunder.

 

(c)          “Credit Agreement” means the Second Restated Credit Agreement dated
as of June 30, 2015, among Grantor, American Hallmark Insurance Company of
Texas, Hallmark Insurance Company and Secured Party, together with all
amendments and restatements thereto.

 

(d)          “Grantor” means Borrower, a corporation, whose federal taxpayer
identification number is 87-0447375 and who is organized in the State of Nevada.

 

 

 

  

(e)          “Indebtedness” means (i) all indebtedness, obligations and
liabilities of Grantor, each L/C RIC and each other Obligor to Secured Party of
any kind or character, now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several or joint and several, and regardless of whether such
indebtedness, obligations and liabilities may, prior to their acquisition by
Secured Party, be or have been payable to or in favor of a third party and
subsequently acquired by Secured Party (it being contemplated that Secured Party
may make such acquisitions from third parties), including without limitation all
indebtedness, obligations and liabilities of Grantor, each L/C RIC and each
other Obligor to Secured Party now existing or hereafter arising by note, draft,
acceptance, guaranty, endorsement, letter of credit, assignment, purchase,
overdraft, discount, indemnity agreement or otherwise, (ii) all indebtedness,
obligations and liabilities now or hereafter existing of Grantor, each L/C RIC
and each other Obligor under the Credit Agreement and each other Loan Document
(including, but not limited to, the Obligations), (iii) all Secured Obligations,
(iv) all accrued but unpaid interest (including all interest that would accrue
but for the existence of a proceeding under any Debtor Relief Laws) on any of
the indebtedness, obligations and liabilities described in this definition of
“Indebtedness,” (v) all indebtedness, obligations and liabilities of Grantor,
each L/C RIC and each other Obligor to Secured Party under any documents
evidencing, securing, governing and/or pertaining to all or any part of the
indebtedness, obligations and liabilities described in this definition of
“Indebtedness,” (vi) all costs and expenses incurred by Secured Party in
connection with the collection and administration of all or any part of the
indebtedness, obligations and liabilities described in this definition of
“Indebtedness” or the protection or preservation of, or realization upon, the
collateral securing all or any part of such indebtedness, obligations and
liabilities, including without limitation all Attorney Costs, and (vii) all
renewals, extensions, modifications, restructurings, and rearrangements of the
indebtedness, obligations and liabilities described in this definition of
“Indebtedness.”

 

(f)          “Margin Stock” means margin stock as defined in Section 221.3(v) of
Regulation U, promulgated by the Board of Governors of the Federal Reserve
System, 12 C.F.R. part 221, as amended.

 

All words and phrases used herein which are expressly defined in Section 1.201,
Chapter 8 or Chapter 9 of the Code shall have the meaning provided for therein.
Other words and phrases defined elsewhere in the Code shall have the meaning
specified therein except to the extent such meaning is inconsistent with a
definition in Section 1.201, Chapter 8 or Chapter 9 of the Code. Capitalized
terms not otherwise defined herein have the meaning specified in the Credit
Agreement.

 

2.          Security Interest. As security for the Indebtedness, Grantor, for
value received, hereby grants to Secured Party, for it and the benefit of
holders of Indebtedness, a continuing security interest in the Collateral.

 

3.          Additional Property. Collateral shall also include the following
property (collectively, the “Additional Property”) which Grantor becomes
entitled to receive or shall receive in connection with any other Collateral:
(a) any stock certificate, including without limitation, any certificate
representing a stock dividend or any certificate in connection with any
recapitalization, reclassification, merger, consolidation, conversion, sale of
assets, combination of shares, stock split or spin-off; (b) any option, warrant,
subscription or right, whether as an addition to or in substitution of any other
Collateral; (c) any dividends or distributions of any kind whatsoever, whether
distributable in cash, stock or other property; (d) any interest, premium or
principal payments; and (e) any conversion or redemption proceeds; provided,
however, that if an Event of Default does not exist or result therefrom and
subject to the terms of the Credit Agreement, Grantor shall be entitled to all
cash dividends (other than dividends representing a return of capital or a
liquidating dividend) and all interest paid on the Collateral (except interest
paid on any certificate of deposit pledged hereunder) free of the security
interest created under this Agreement. All Additional Property received by
Grantor shall be received in trust for the benefit of Secured Party. All
Additional Property and all certificates or other written instruments or
documents evidencing and/or representing the Additional Property that is
received by Grantor, together with such instruments of transfer as Secured Party
may request, shall immediately be delivered to or deposited with Secured Party
and held by Secured Party as Collateral under the terms of this Agreement. If
the Additional Property received by Grantor shall be shares of stock, other
securities or other Equity Interests, such shares of stock, other securities and
other Equity Interests shall be duly endorsed in blank or accompanied by proper
instruments of transfer and assignment duly executed in blank with, if requested
by Secured Party, signatures guaranteed by a bank or member firm of the New York
Stock Exchange, all in form and substance satisfactory to Secured Party. Secured
Party shall be deemed to have possession of any Collateral in transit to Secured
Party or its agent.

 

2

 

  

4.          Voting Rights. As long as no Event of Default exists, any voting
rights incident to any stock, other securities or other Equity Interests pledged
as Collateral may be exercised by Grantor; provided, however, that Grantor will
not exercise, or cause to be exercised, any such voting rights, without the
prior written consent of Secured Party, if the direct or indirect effect of such
vote will result in an Event of Default hereunder.

 

5.          Maintenance of Collateral. Other than the exercise of reasonable
care to assure the safe custody of any Collateral in Secured Party’s possession
from time to time, Secured Party does not have any obligation, duty or
responsibility with respect to the Collateral. Without limiting the generality
of the foregoing, Secured Party shall not have any obligation, duty or
responsibility to do any of the following: (a) ascertain any maturities, calls,
conversions, exchanges, offers, tenders or similar matters relating to the
Collateral or informing Grantor with respect to any such matters; (b) fix,
preserve or exercise any right, privilege or option (whether conversion,
redemption or otherwise) with respect to the Collateral unless (i) Grantor makes
written demand to Secured Party to do so, (ii) such written demand is received
by Secured Party in sufficient time to permit Secured Party to take the action
demanded in the ordinary course of its business, and (iii) Grantor provides
additional collateral, acceptable to Secured Party in its sole discretion; (c)
collect any amounts payable in respect of the Collateral (Secured Party being
liable to account to Grantor only for what Secured Party may actually receive or
collect thereon); (d) sell all or any portion of the Collateral to avoid market
loss; (e) sell all or any portion of the Collateral unless and until (i) Grantor
makes written demand upon Secured Party to sell the Collateral, and (ii) Grantor
provides additional collateral, acceptable to Secured Party in its sole
discretion; or (f) hold the Collateral for or on behalf of any party other than
Grantor.

 

6.          Representations and Warranties. Grantor hereby represents and
warrants the following to Secured Party:

 

(a)          Authority. The execution, delivery and performance of this
Agreement and all of the other Loan Documents by Grantor have been duly
authorized by all necessary corporate action of Grantor.

 

(b)          Accuracy of Information. All information heretofore, herein or
hereafter supplied to Secured Party by or on behalf of Grantor with respect to
the Collateral is true and correct. The exact legal name of Grantor is correctly
shown above.

 

(c)          Enforceability. This Agreement and the other Loan Documents
constitute legal, valid and binding obligations of Grantor, enforceable in
accordance with their respective terms, except as limited as to enforcement of
remedies by Debtor Relief Laws and except to the extent specific remedies may
generally be limited by equitable principles.

 

(d)          Ownership and Liens. Grantor has good and marketable title to the
Collateral free and clear of all Liens or adverse claims, except for the
security interest created by this Agreement. No dispute, right of setoff,
counterclaim or defense exists with respect to all or any part of the
Collateral. Grantor has not executed any other security agreement currently
affecting the Collateral and no financing statement or other instrument similar
in effect covering all or any part of the Collateral is on file in any recording
office except as may have been executed or filed in favor of Secured Party.

 

3

 

  

(e)          No Conflicts or Consents. Neither the ownership, the intended use
of the Collateral by Grantor, the grant of the security interest by Grantor to
Secured Party herein nor the exercise by Secured Party of its rights or remedies
hereunder, will (i) conflict with any provision of (A) any Law, (B) the articles
or certificate of incorporation, certificate of organization, charter, bylaws,
partnership agreement or trust agreement, as the case may be, of Grantor or any
issuer of any Collateral, or (C) any agreement, judgment, license, order or
permit applicable to or binding upon Grantor or otherwise affecting the
Collateral, or (ii) result in or require the creation of any Lien upon any
assets or properties of Grantor or of any Person except as may be expressly
contemplated in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no consent, approval, authorization or order of, and no notice to or
filing with, any Governmental Authority or other Person is required in
connection with the grant by Grantor of the security interest herein or the
exercise by Secured Party of its rights and remedies hereunder.

 

(f)          Security Interest. Grantor has and will have at all times full
right, power and authority to grant a security interest in the Collateral to
Secured Party in the manner provided herein, free and clear of any Lien. This
Agreement creates a legal, valid and binding security interest in favor of
Secured Party in the Collateral. Upon the filing of a financing statement
describing the Collateral with the Uniform Commercial Code central filing office
of the jurisdiction of Grantor’s location and delivery to Secured Party of all
certificates evidencing Collateral, the security interest granted by this
Agreement shall be perfected and prior to all other Liens.

 

(g)          Location/Identity. Grantor’s place of business and chief executive
office (as those terms are used in the Code), is located at the address set
forth herein. Except as specified elsewhere herein, all Collateral and records
concerning the Collateral shall be kept at such address. Grantor’s exact legal
name, as stated in the currently effective articles or certificate of
incorporation of Grantor as filed with the appropriate authority of Grantor’s
jurisdiction of organization, entity type, state of organization, and federal
taxpayer identification number (the “Organizational Information”) are as set
forth in the definition of “Grantor”. Grantor is not organized in more than one
jurisdiction. Except as specified herein, the Organizational Information shall
not change. During the five years preceding the date of this Agreement, Grantor
has not had or operated under any name other than its name as stated in the
definition of “Grantor,” has not been organized under the Laws of any
jurisdiction other than Nevada, has not been organized as any type of entity
other than a corporation and the chief executive office of Grantor has not been
located at any address other than as set forth on the first page hereof.

 

(h)          Solvency of Grantor. As of the date hereof, and after giving effect
to this Agreement and the completion of all other transactions contemplated by
Grantor at the time of the execution of this Agreement, Grantor is and will be
Solvent. Grantor is not entering into this Agreement or any other Loan Document
to which Grantor is a party or its property is subject with the intent of
hindering, delaying or defrauding any creditor.

 

(i)          Securities. Any certificates evidencing securities or other Equity
Interests pledged as Collateral are valid and genuine and have not been altered.
All securities or other Equity Interests pledged as Collateral have been duly
authorized and validly issued, are fully paid and non- assessable, and were not
issued in violation of the preemptive rights of any party or of any agreement by
which Grantor or the issuer thereof is bound. No restrictions or conditions
exist with respect to the transfer or voting of any securities or other Equity
Interests pledged as Collateral or the admission of Secured Party or any
transferee as a holder of any Collateral, other than federal and state
securities Laws applicable to issuers of securities generally; provided, Secured
Party may be required to obtain the consent of the applicable Insurance
Regulator prior to the foreclosure upon any Equity Interest in or exercise of
Control over any Equity Interest in or exercise of Control over any RIC. No
issuer of such securities or other Equity Interests has any outstanding stock
rights, rights to subscribe, options, warrants or convertible securities or
other Equity Interests outstanding or any other rights outstanding entitling any
Person other than Grantor to have issued to such Person capital stock, other
securities or other Equity Interests of such issuer. Schedule A contains a
complete and correct description of each certificate or other instrument
included in or evidencing Collateral. Schedule B is a complete and correct list
of the exact name of the issuer of all Collateral described on Schedule A, its
jurisdiction of organization, its federal taxpayer identification number, and
the authorized, issued and outstanding capital stock and other Equity Interests
of such issuer. Grantor’s interest in such issuer is as stated on Schedule A.

 

4

 

  

(j)          Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(i)          Grantor is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

 

(ii)         None of Grantor, any Person controlling Grantor, or any subsidiary
(A) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 2005,
or (B) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

(k)          Patriot Act. All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001)
(the “Patriot Act”) and in other statutes and all orders, rules and regulations
of the United States government and its various executive department, agencies
and offices related to the subject matter of the Patriot Act, including, but not
limited to, Executive Order 13224 effective September 24, 2001, are hereinafter
collectively referred to as the “Patriot Rules” and are incorporated into this
Agreement. Neither Grantor nor any Subsidiary is a Person named as a Specially
Designated National and Blocked Person (as defined in Presidential Executive
Order 13224) and neither Grantor nor any Subsidiary is acting, directly or
indirectly, for or on behalf of any such Person. Grantor and Subsidiaries are
not, directly or indirectly, engaged in, nor facilitating, the transactions
contemplated by this Agreement on behalf of any Person named as a Specially
Designated National and Blocked Person. To Grantor’s best knowledge, none of
Grantor’s principals, shareholders or affiliates (other than Subsidiaries) is a
Person named as a Specially Designated National and Blocked Person (as defined
in Presidential Executive Order 13224) and none of them is acting, directly or
indirectly, for or on behalf of any such Person or directly or indirectly,
engaged in, nor facilitating, the transactions contemplated by this Agreement on
behalf of any Person named as a Specially Designated National and Blocked
Person. Grantor hereby agrees to defend, indemnify and hold harmless Secured
Party from and against any and all claims, damages, losses, risks, liabilities,
and expenses (including Attorney Costs) arising from or related to any breach of
the foregoing representations and warranties.

 

7.          Affirmative Covenants. Grantor will comply with the covenants
contained in this Section at all times during the period of time this Agreement
is effective unless Secured Party shall otherwise consent in writing.

 

(a)          Ownership and Liens. Grantor will maintain good and marketable
title to all Collateral free and clear of all Liens or adverse claims, except
for the security interest created by this Agreement and the security interests
and other encumbrances expressly permitted by the other Loan Documents. Grantor
will not permit any dispute, right of setoff, counterclaim or defense to exist
with respect to all or any part of the Collateral. Grantor will cause any
financing statement or other security instrument with respect to the Collateral
to be terminated, except as may exist or as may have been filed in favor of
Secured Party. Grantor hereby irrevocably appoints Secured Party as Grantor’s
attorney-in-fact, such power of attorney being coupled with an interest, with
full authority in the place and stead of Grantor and in the name of Grantor or
otherwise, for the purpose of terminating any financing statements currently
filed with respect to the Collateral. Grantor will defend at its expense Secured
Party’s right, title and security interest in and to the Collateral against the
claims of any third party.

 

5

 

 

(b)          Inspection of Books and Records. Grantor will keep adequate records
concerning the Collateral and will permit Secured Party and all representatives
and agents appointed by Secured Party to inspect Grantor’s books and records of
or relating to the Collateral at any time during normal business hours, to make
and take away photocopies, photographs and printouts thereof and to write down
and record any such information.

 

(c)          Adverse Claim. Grantor covenants and agrees to promptly notify
Secured Party of any claim, action or proceeding affecting title to the
Collateral, or any part thereof, or the security interest created hereunder and,
at Grantor’s expense, defend Secured Party’s security interest in the Collateral
against the claims of any third party. Grantor also covenants and agrees to
promptly deliver to Secured Party a copy of all written notices received by
Grantor with respect to the Collateral, including without limitation, notices
received from the issuer of any securities or other Equity Interests pledged
hereunder as Collateral.

 

(d)          Further Assurances. Grantor will contemporaneously with the
execution hereof and from time to time thereafter at its expense promptly
execute and deliver all further instruments and documents and take all further
action necessary or appropriate or that Secured Party may request in order (i)
to perfect and protect the security interest created or purported to be created
hereby and the first priority of such security interest, (ii) to enable Secured
Party to exercise and enforce its rights and remedies hereunder in respect of
the Collateral, and (iii) to otherwise effect the purposes of this Agreement,
including without limitation: (A) executing (if requested) and filing any
financing or continuation statements, or any amendments thereto; (B) obtaining
written confirmation from the issuer of any securities or other Equity Interests
or other property pledged as Collateral of the pledge of such securities, other
Equity Interests or other property, in form and substance satisfactory to
Secured Party; (C) cooperating with Secured Party in registering the pledge of
any securities or other Equity Interests or other property pledged as Collateral
with the issuer of such securities, other Equity Interests or other property;
(D) delivering notice of Secured Party’s security interest in any securities or
other Equity Interests or other property pledged as Collateral to any financial
intermediary, clearing corporation or other party required by Secured Party, in
form and substance satisfactory to Secured Party; and (E) obtaining written
confirmation of the pledge of any securities or other Equity Interests or other
property constituting Collateral from any financial intermediary, clearing
corporation or other party required by Secured Party, in form and substance
satisfactory to Secured Party. If all or any part of the Collateral is
securities issued by an agency or department of the United States, Grantor
covenants and agrees, at Secured Party’s request, to cooperate in registering
such securities in Secured Party’s name or with Secured Party’s account
maintained with a Federal Reserve Bank.

 

(e)          Control Agreements. Grantor will cooperate with Secured Party in
obtaining a control agreement in form and substance satisfactory to Secured
Party with respect to Collateral for which such agreement is required for
perfection of a security interest pursuant to the Code (as determined by Secured
Party in its sole discretion).

 

8.          Negative Covenants. Grantor will comply with the covenants contained
in this Section at all times during the period of time this Agreement is
effective, unless Secured Party shall otherwise consent in writing.

 

(a)          Transfer or Encumbrance. Grantor will not (i) sell, assign (by
operation of law or otherwise) or transfer Grantor’s rights in any of the
Collateral, (ii) grant or permit to exist a Lien in or execute, authorize, file
or record any financing statement or other security instrument with respect to
the Collateral to any party other than Secured Party, or (iii) deliver actual or
constructive possession of any certificate, instrument or document evidencing
and/or representing any of the Collateral to any party other than Secured Party.

 

6

 

 

(b)          Impairment of Security Interest. Grantor will not take or fail to
take any action which would in any manner impair the value or enforceability of
Secured Party’s security interest in any Collateral.

 

(c)          Dilution of Ownership. As to any securities or other Equity
Interests pledged as Collateral (other than securities of a class which are
publicly traded), Grantor will not consent to or approve of the issuance of (i)
any additional shares of any class of securities or other Equity Interests of
such issuer (unless immediately upon issuance additional securities or other
Equity Interests are pledged and delivered to Secured Party pursuant to the
terms hereof to the extent necessary to give Secured Party a security interest
after such issuance in at least the same percentage of such issuer’s outstanding
securities or other Equity Interests as Secured Party had before such issuance),
(ii) any instrument convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such securities or other Equity Interests, or
(iii) any warrants, options, contracts or other commitments entitling any third
party to purchase or otherwise acquire any such securities or other Equity
Interests.

 

(d)          Restrictions on Securities. Grantor will not enter into any
agreement creating, or otherwise permit to exist, any restriction or condition
upon the transfer, voting or control of any securities or other Equity Interests
pledged as Collateral, except as consented to in writing by Secured Party. No
issuer of any Collateral which is either a partnership or limited liability
company shall amend or restate its certificate of limited partnership,
partnership agreement, certificate of organization, limited liability company
agreement or operating agreement, respectively or other governance document, to
provide that any Equity Interest of such issuer is a security governed by
Article 8 of the Code or permit any Equity Interest of such issuer to be
evidenced by a certificate or other instrument.

 

(e)          Organizational Information. Except as permitted by the Credit
Agreement and this Agreement, Grantor shall not permit any Organizational
Information to change.

 

9.          Rights of Secured Party. Secured Party shall have the rights
contained in this Section at all times during the period of time this Agreement
is effective.

 

(a)          Power of Attorney. Grantor hereby irrevocably appoints Secured
Party as Grantor’s attorney-in-fact, such power of attorney being coupled with
an interest, with full authority in the place and stead of Grantor and in the
name of Grantor or otherwise, to take any action and to execute any instrument
which Secured Party may from time to time in Secured Party’s discretion deem
necessary or appropriate to accomplish the purposes of this Agreement, including
without limitation, the following action: (i) transfer any securities or other
Equity Interests, instruments, documents or certificates pledged as Collateral
in the name of Secured Party or its nominee; (ii) use any interest, premium or
principal payments, conversion or redemption proceeds or other cash proceeds
received in connection with any Collateral to reduce any of the Indebtedness;
(iii) exchange any of the securities or other Equity Interests pledged as
Collateral for any other property upon any merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof,
and, in connection therewith, to deposit and deliver any and all of such
securities or other Equity Interests with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as
Secured Party may deem necessary or appropriate; (iv) exercise or comply with
any conversion, exchange, redemption, subscription or any other right, privilege
or option pertaining to any securities or other Equity Interest pledged as
Collateral; provided, however, except as provided herein, Secured Party shall
not have a duty to exercise or comply with any such right, privilege or option
(whether conversion, redemption or otherwise) and shall not be responsible for
any delay or failure to do so; and (v) file any claims or take any action or
institute any proceedings which Secured Party may deem necessary or appropriate
for the collection and/or preservation of the Collateral or otherwise to enforce
the rights of Secured Party with respect to the Collateral. THE PROXY AND EACH
POWER OF ATTORNEY HEREIN GRANTED, AND EACH STOCK POWER AND SIMILAR POWER NOW OR
HEREAFTER GRANTED (INCLUDING ANY EVIDENCED BY A SEPARATE WRITING), ARE COUPLED
WITH AN INTEREST AND ARE IRREVOCABLE PRIOR TO FINAL INDEFEASIBLE PAYMENT IN FULL
OF THE INDEBTEDNESS AND THE TERMINATION OF ALL COMMITMENTS OF SECURED PARTY TO
EXTEND CREDIT PURSUANT TO THE LOAN DOCUMENTS.

 

7

 

  

(b)          Performance by Secured Party. If Grantor fails to perform any
agreement or obligation provided herein, Secured Party may itself perform, or
cause performance of, such agreement or obligation, and the expenses of Secured
Party incurred in connection therewith shall be a part of the Indebtedness,
secured by the Collateral and payable by Grantor on demand.

 

Notwithstanding any other provision herein to the contrary, Secured Party does
not have any duty to exercise or continue to exercise any of the foregoing
rights and shall not be responsible for any failure to do so or for any delay in
doing so.

 

10.         Events of Default. Each of the following constitutes an “Event of
Default” under this Agreement:

 

(a)          Default Under Loan Documents. The existence of an Event of Default
(as defined in the Credit Agreement) under this Agreement or any of the other
Loan Documents; or

 

(b)          False Representation. Any representation contained herein is false
or misleading in any material respect on or as of the date made; or

 

(c)          Execution on Collateral. The Collateral or any portion thereof is
taken on execution or other process of law in any action against Grantor or any
attachment, sequestration or similar writ is levied upon any Collateral; or

 

(d)          Abandonment. Grantor abandons the Collateral or any portion
thereof; or

 

(e)          Action by Other Lienholder. The holder of any Lien on any of the
assets of Grantor, including without limitation, the Collateral (without hereby
implying the consent of Secured Party to the existence or creation of any such
Lien on the Collateral), declares a default thereunder or institutes foreclosure
or other proceedings for the enforcement of its remedies thereunder; or

 

(f)          Dilution of Ownership. The issuer of any securities or other Equity
Interests constituting Collateral hereafter issues any shares of any class of
capital stock or other Equity Interests (unless promptly upon issuance,
additional securities or other Equity Interests are pledged and delivered to
Secured Party pursuant to the terms hereof to the extent necessary to give
Secured Party a security interest after such issuance in at least the same
percentage of such issuer’s outstanding securities or other Equity Interests as
Secured Party had before such issuance) or any options, warrants or other rights
to purchase any such capital stock or other Equity Interests;

 

(g)          Bankruptcy of Issuer. (i) The issuer of any securities or other
Equity Interest constituting Collateral files a petition for relief under any
Debtor Relief Law, (ii) an involuntary petition for relief is filed against any
such issuer under any Debtor Relief Law, (iii) an order for relief naming any
such issuer is entered under any Debtor Relief Law, or (iv) any Governmental
Authority shall issue any order of conservation, supervision or any other order
of like effect relating to any such issuer, or

 

8

 

 

(h)          Search Report; Opinion. Secured Party shall receive at any time
following the execution of this Agreement a search report or opinion of counsel
indicating that Secured Party’s security interest is not prior to all other
Liens, security interests or other interests reflected in the report or opinion.

 

11.         Remedies and Related Rights. If an Event of Default exists, and
without limiting any other rights and remedies provided herein, under any of the
other Loan Documents or otherwise available to Secured Party, Secured Party may
exercise one or more of the rights and remedies provided in this Section.

 

(a)          Remedies. Secured Party may from time to time at its discretion,
without limitation and without notice (except as expressly provided in any Loan
Document):

 

(i)          exercise in respect of the Collateral all the rights and remedies
of a secured party under the Code (whether or not the Code applies to the
affected Collateral);

 

(ii)         reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest granted hereunder by any available
judicial procedure;

 

(iii)        sell or otherwise dispose of, at its office, on the premises of
Grantor or elsewhere, the Collateral, as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale or other disposition of any part of the Collateral shall not exhaust
Secured Party’s power of sale, but sales or other dispositions may be made from
time to time until all of the Collateral has been sold or disposed of or until
the Indebtedness has been paid and performed in full), and at any such sale or
other disposition it shall not be necessary to exhibit any of the Collateral;

 

(iv)         buy the Collateral, or any portion thereof, at any public sale;

 

(v)          buy the Collateral, or any portion thereof, at any private sale if
the Collateral is of a type customarily sold in a recognized market or is of a
type which is the subject of widely distributed standard price quotations;

 

(vi)         apply for the appointment of a receiver for the Collateral, and
Grantor hereby consents to any such appointment; and

 

(vii)        at its option, retain the Collateral in satisfaction of the
Indebtedness whenever the circumstances are such that Secured Party is entitled
to do so under the Code or otherwise, to the full extent permitted by the Code,
Secured Party shall be permitted to elect whether such retention shall be in
full or partial satisfaction of the Indebtedness.

 

In the event Secured Party shall elect to sell the Collateral, Secured Party may
sell the Collateral without giving any warranties as and shall be permitted to
specifically disclaim any warranties of title or the like. Further, if Secured
Party sells any of the Collateral on credit, Grantor will be credited only with
payments actually made by the purchaser, received by Secured Party and applied
to the Indebtedness. In the event any purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and Grantor shall be credited with the
proceeds of the sale actually received by Secured Party and applied to the
Indebtedness. Grantor agrees that in the event Grantor or any Obligor is
entitled to receive any notice under the Code, as it exists in the state
governing any such notice, of the sale or other disposition of any Collateral,
reasonable notice shall be deemed given when such notice is deposited in a
depository receptacle under the care and custody of the United States Postal
Service, postage prepaid, at such party’s address set forth on the first page
hereof, ten (10) days prior to the date of any public sale, or after which a
private sale, of any of such Collateral is to be held. Secured Party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Grantor further acknowledges and agrees that the redemption by
Secured Party of any certificate of deposit pledged as Collateral shall be
deemed to be a commercially reasonable disposition under Section 9.610 of the
Code.

 

9

 

  

(b)          Private Sale of Securities; Further Approvals.

 

(i)          Grantor recognizes that Secured Party may be unable to effect a
public sale of all or any part of the securities or other Equity Interests
pledged as Collateral because of restrictions in applicable securities Laws,
insurance Laws and contractual restrictions and that Secured Party may,
therefore, determine to make one or more private sales of any such securities or
other Equity Interests to a restricted group of purchasers who will be obligated
to agree, among other things, to acquire such securities or other Equity
Interests for their own account, for investment and not with a view to the
distribution or resale thereof. Grantor acknowledges that each such private sale
may be at prices and other terms less favorable than what might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that each
such private sale shall be deemed to have been made in a commercially reasonable
manner and that Secured Party shall have no obligation to delay the sale of any
such securities or other Equity Interests for the period of time necessary to
permit the issuer to register such securities or other Equity Interests for
public sale under any securities Laws. Grantor further acknowledges and agrees
that any offer to sell such securities or other Equity Interests which has been
made privately in the manner described above to not less than five (5) bona fide
offerees shall be deemed to involve a “public sale” for the purposes of Chapter
9 of the Code, notwithstanding that such sale may not constitute a “public
offering” under any securities Laws and that Secured Party may, in such event,
bid for the purchase of such securities or other Equity Interests.

 

(ii)         In connection with the exercise by Secured Party of its rights
hereunder that effects the disposition of or use of any Collateral, it may be
necessary to obtain the prior consent or approval of Governmental Authorities
and other Persons to a transfer or assignment of Collateral, including, without
limitation, any Governmental Authorities regulating insurance companies and
their Affiliates, any issuer of Collateral or Grantor and their respective
Affiliates. Grantor agrees, if an Event of Default exists, to execute, deliver,
and file, and hereby appoints Secured Party as its attorney-in-fact, to execute,
deliver, and file on Grantor’s behalf and in Grantor’s name, all applications,
certificates, filings, instruments, and other documents (including without
limitation any application for an assignment or transfer of control or
ownership) that may be necessary or appropriate, in Secured Party’s opinion, and
to obtain such consents, waivers, or approvals under applicable Laws and
agreements prior to an Event of Default. Grantor further agrees to use its best
efforts to obtain the foregoing consents, waivers, and approvals, including
receipt of consents, waivers, and approvals under applicable Laws and agreements
prior to an Event of Default. Grantor acknowledges that there is no adequate
remedy at law for failure by it to comply with the provisions of this Section
and that such failure would not be adequately compensable in damages, and
therefore agrees that this Section may be specifically enforced.

 

(c)          Application of Proceeds. If any Event of Default exists, Secured
Party shall apply or use any cash held by Secured Party as Collateral, and any
cash proceeds received by Secured Party in respect of any sale or other
disposition of, collection from, or other realization upon, all or any part of
the Collateral as follows:

 

(i)          to the repayment or reimbursement of the costs and expenses
(including, without limitation, Attorney Costs) incurred by Secured Party in
connection with (A) the administration of the Loan Documents, (B) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, the Collateral, and (C) the exercise or enforcement of any of
the rights and remedies of Secured Party hereunder;

 

10

 

  

(ii)         in accordance with Credit Agreement Section 9.3;

 

(iii)        to the payment of any other amounts required by applicable Law
(including without limitation, Section 9.615(a)(3) of the Code or any other
applicable statutory provision); and

 

(iv)         by delivery to Grantor or any other party lawfully entitled to
receive such cash or proceeds whether by direction of a court of competent
jurisdiction or otherwise.

 

(d)          Deficiency. In the event that the proceeds of any sale of,
collection from, or other realization upon, all or any part of the Collateral by
Secured Party are insufficient to pay all amounts to which Secured Party is
legally entitled, Grantor and each other Obligor and any Person who guaranteed
or is otherwise obligated to pay all or any portion of the Indebtedness shall be
liable for the deficiency, together with interest thereon as provided in the
Loan Documents, to the full extent not prohibited by the Code.

 

(e)          Non-Judicial Remedies. In granting to Secured Party the power to
enforce its rights hereunder without prior judicial process or judicial hearing,
Grantor expressly waives, renounces and knowingly relinquishes any legal right
which might otherwise require Secured Party to enforce its rights by judicial
process. Grantor recognizes and concedes that non-judicial remedies are
consistent with the usage of trade, are responsive to commercial necessity and
are the result of a bargain at arm’s length. Nothing herein is intended to
prevent Secured Party or Grantor from resorting to judicial process at either
party’s option.

 

(f)          Other Recourse. Grantor waives any right to require Secured Party
to proceed against any third party, exhaust any Collateral or other security for
the Indebtedness, or to have any third party joined with Grantor in any suit
arising out of the Indebtedness or any of the Loan Documents, or pursue any
other remedy available to Secured Party. Grantor further waives any and all
notice of acceptance of this Agreement and of the creation, modification,
rearrangement, renewal or extension of the Indebtedness. Grantor further waives
any defense arising by reason of any disability or other defense of any third
party or by reason of the cessation from any cause whatsoever of the liability
of any third party. Until all of the Indebtedness shall have been paid in full
in cash and all obligations of Secured Party to extend credit to or for the
benefit of any Obligor pursuant to the Loan Documents are terminated, Grantor
shall have no right of subrogation and Grantor waives the right to enforce any
remedy which Secured Party has or may hereafter have against any third party,
and waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Secured Party. Grantor authorizes Secured
Party, and without notice or demand and without any reservation of rights
against Grantor and without affecting Grantor’s liability hereunder or on the
Indebtedness, to (i) take or hold any other property of any type from any third
party as security for the Indebtedness, and exchange, enforce, waive and release
any or all of such other property, (ii) apply such other property and direct the
order or manner of sale thereof as Secured Party may in its discretion
determine, (iii) renew, extend, accelerate, modify, compromise, settle or
release any of the Indebtedness or other security for the Indebtedness, (iv)
waive, enforce or modify any of the provisions of any of the Loan Documents
executed by any third party, and (v) release or substitute any third party.

 

(g)          Voting Rights. If an Event of Default exists, Grantor will not
exercise any voting rights with respect to securities or other Equity Interests
pledged as Collateral. Grantor hereby irrevocably appoints Secured Party as
Grantor’s attorney-in-fact (such power of attorney being coupled with an
interest and exercisable if an Event of Default exists) and proxy to exercise
any voting rights with respect to Grantor’s securities and other Equity
Interests pledged as Collateral.

 

11

 

  

(h)          Dividend Rights and Interest Payments. If an Event of Default
exists:

 

(i)          all rights of Grantor to receive and retain the dividends and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 3 shall automatically cease, and all such rights shall
thereupon become vested with Secured Party which shall thereafter have the sole
right to receive, hold and apply as Collateral such dividends and interest
payments; and

 

(ii)         all dividend and interest payments which are received by Grantor
contrary to the provisions of clause (i) of this Section shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
Grantor, and shall be forthwith paid over to Secured Party in the exact form
received (properly endorsed or assigned if requested by Secured Party), to be
held by Secured Party as Collateral.

 

12.         INDEMNITY. GRANTOR HEREBY INDEMNIFIES AND AGREES TO HOLD HARMLESS
SECURED PARTY, AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
REPRESENTATIVES (EACH AN “INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
(COLLECTIVELY, THE “CLAIMS”) WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST, ANY INDEMNIFIED PERSON ARISING IN CONNECTION WITH THE LOAN DOCUMENTS,
THE INDEBTEDNESS OR THE COLLATERAL (INCLUDING WITHOUT LIMITATION, THE
ENFORCEMENT OF THE LOAN DOCUMENTS AND THE DEFENSE OF ANY INDEMNIFIED PERSON’S
ACTIONS AND/OR INACTIONS IN CONNECTION WITH THE LOAN DOCUMENTS), OTHER THAN ANY
CLAIMS ARISING AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
INDEMNIFIED PERSON, AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION.
THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT AND SHALL EXTEND AND CONTINUE TO BENEFIT EACH INDIVIDUAL OR
ENTITY WHO IS OR HAS AT ANY TIME BEEN AN INDEMNIFIED PERSON HEREUNDER.

 

13.         Miscellaneous.

 

(a)          Entire Agreement. This Agreement and the other Loan Documents
contain the entire agreement of Secured Party and Grantor with respect to the
Collateral. If the parties hereto are parties to any prior agreement, either
written or oral, relating to the Collateral, the terms of this Agreement shall
amend and supersede the terms of such prior agreements as to transactions on or
after the effective date of this Agreement, but all security agreements,
financing statements, guaranties, other contracts and notices for the benefit of
Secured Party shall continue in full force and effect to secure the Indebtedness
unless Secured Party specifically releases its rights thereunder by separate
release.

 

(b)          Amendment. No modification, consent or amendment of any provision
of this Agreement or any of the other Loan Documents shall be valid or effective
unless the same is in writing and authenticated by the party against whom it is
sought to be enforced, except to the extent of amendments specifically permitted
by the Code without authentication by the Grantor or any other Obligor.

 

12

 

 

 

(c)          Actions by Secured Party. The Lien and other rights of Secured
Party hereunder shall not be impaired by (i) any renewal, extension, increase or
modification with respect to the Indebtedness, (ii) any surrender, compromise,
release, renewal, extension, exchange or substitution which Secured Party may
grant with respect to the Collateral, or (iii) any release or indulgence granted
to any endorser, guarantor or surety of the Indebtedness. The taking of
additional security by Secured Party shall not release or impair the Lien or
other rights of Secured Party hereunder or affect the obligations of Grantor
hereunder.

 

(d)          Waiver by Secured Party.  Secured Party may waive any Event of
Default without waiving any other prior or subsequent Event of Default. Secured
Party may remedy any default without waiving the Event of Default remedied.
Neither the failure by Secured Party to exercise, nor the delay by Secured Party
in exercising, any right or remedy upon any Event of Default shall be construed
as a waiver of such Event of Default or as a waiver of the right to exercise any
such right or remedy at a later date. No single or partial exercise by Secured
Party of any right or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right or remedy hereunder
may be exercised at any time. No waiver of any provision hereof or consent to
any departure by Grantor therefrom shall be effective unless the same shall be
in writing and signed by Secured Party and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified. No notice to or demand on Grantor in any case
shall of itself entitle Grantor to any other or further notice or demand in
similar or other circumstances.

 

(e)          Transfer Restriction Waiver.  To the extent not prohibited by
Applicable Law, Grantor hereby agrees that any provision of any of the
certificate or articles of incorporation, certificate of formation or
organization, or certificate of limited partnership of any issuer of Collateral,
the bylaws, limited liability company agreement or partnership agreement of such
issuer, any designation of rights or similar agreement with respect to any
Equity Interest of such issuer, any voting or similar equityholder agreement
with respect to such issuer or any other organization or governance document
with respect to such issuer, any agreement related to any debt issued by such
issuer, or any Applicable Law that in any manner restricts, prohibits or
provides conditions to (i) the grant of a Lien on any security, Equity Interest
of or any interest in, or any debt issued by, such issuer, (ii) any transfer of
any security, Equity Interest of or any interest in, or any debt issued by, such
issuer, (iii) any change in management or control of such issuer, or (iv) any
other exercise of any rights of Secured Party pursuant to this Agreement, any
other Loan Document or Law shall not apply to (A) the grant of any Lien
hereunder, (B) the execution, delivery and performance of this Agreement by
Grantor, (C) the foreclosure or other realization upon any interest in any
Collateral, (D) the admission of Secured Party or its assignee or any other
holder of any Collateral as an equityholder of such issuer and the exercise of
all rights of an equityholder of such issuer, or (E) the exercise of all rights
of a holder of debt of such issuer. Furthermore, Grantor agrees that it will not
permit any amendment to or restatement of any of the certificate or articles of
incorporation, certificate of formation or organization, or certificate of
limited partnership of any issuer of Collateral, the bylaws, limited liability
company agreement or partnership agreement of such issuer, any designation of
rights or similar agreement with respect to any Equity Interest of such issuer,
any voting or similar equityholder agreement with respect to such issuer, any
other organization or governance document with respect to such issuer, or any
agreement related to debt of such issuer, in any manner to adversely affect
Secured Party’s ability to foreclose or otherwise realize on any Collateral or
which conflicts with the provisions of this Section without the prior written
consent of Secured Party.

 

(f)          Costs and Expenses.  Grantor will upon demand pay to Secured Party
the amount of any and all costs and expenses (including without limitation,
Attorney Costs), which Secured Party may incur in connection with (i) the
transactions which give rise to the Loan Documents, (ii) the preparation of this
Agreement and the perfection and preservation of the security interests granted
under the Loan Documents, (iii) the administration of the Loan Documents, (iv)
the custody, preservation, use or operation of, or the sale of, collection from,
or other realization upon, the Collateral, (v) the exercise or enforcement of
any of the rights of Secured Party under the Loan Documents, or (vi) the failure
by Grantor to perform or observe any of the provisions hereof.

 

13

 

 

(g)          Controlling Law; Venue.  This Agreement is executed and delivered
as an incident to a lending transaction negotiated and consummated in Bexar
County, Texas, and shall be governed by and construed in accordance with the
Laws of the State of Texas, except to the extent that perfection and the effect
of perfection or non-perfection of the security interest granted hereunder, in
respect of any particular item of Collateral, are governed by the Laws of a
jurisdiction other than the State of Texas. Grantor, for itself and its
successors and assigns, hereby irrevocably (i) submits to the nonexclusive
jurisdiction of the state and federal courts in Texas, (ii) waives, to the
fullest extent not prohibited by Law, any objection that it may now or in the
future have to the laying of venue of any litigation arising out of or in
connection with any Loan Document brought in the District Court of Bexar County,
Texas, or in the United States District Court for the Western District of Texas,
San Antonio, Division, (iii) waives any objection it may now or hereafter have
as to the venue of any such action or proceeding brought in such court or that
such court is an inconvenient forum, (iv) agrees that any legal proceeding
against any party to any Loan Document arising out of or in connection with any
of the Loan Documents may be brought in one of the foregoing courts, and (v)
agrees that service of process upon it may be made by certified or registered
mail, return receipt requested, at its address specified herein. Nothing herein
shall affect the right of Secured Party to serve process in any other manner
permitted by Law or shall limit the right of Secured Party to bring any action
or proceeding against Grantor or with respect to any of Grantor’s property in
courts in other jurisdictions. The scope of each of the foregoing waivers is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. Grantor acknowledges that these waivers
are a material inducement to Secured Party’s agreement to enter into agreements
and obligations evidenced by the Loan Documents, and that Secured Party has
already relied on these waivers and will continue to rely on each of these
waivers in related future dealings. The waivers in this Section are irrevocable,
meaning that they may not be modified either orally or in writing, and these
waivers apply to any future renewals, extensions, amendments, modifications, or
replacements in respect of the applicable Loan Document. In connection with any
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

(h)          Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, invalid or unenforceable under
present or future Laws, such provision shall be fully severable, shall not
impair or invalidate the remainder of this Agreement and the effect thereof
shall be confined to the provision held to be illegal, invalid or unenforceable.

 

(i)          No Obligation.  Nothing contained herein shall be construed as an
obligation on the part of Secured Party to extend or continue to extend credit
to or for the benefit of any Obligor.

 

(j)          Notices.  All notices, requests, demands or other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and given by (i) personal delivery, (ii) expedited delivery service with proof
of delivery, or (iii) United States mail, postage prepaid, registered or
certified mail, return receipt requested, sent to the intended addressee at the
address set forth on the first page hereof or to such different address as the
addressee shall have designated by written notice sent pursuant to the terms
hereof and shall be deemed to have been received either, in the case of personal
delivery, at the time of personal delivery, in the case of expedited delivery
service, as of the date of first attempted delivery at the address and in the
manner provided herein, or in the case of mail, upon deposit in a depository
receptacle under the care and custody of the United States Postal Service.
Either party shall have the right to change its address for notice hereunder to
any other location within the continental United States by notice to the other
party of such new address at least thirty (30) days prior to the effective date
of such new address.

 

14

 

 

(k)          Binding Effect and Assignment.  This Agreement (i) creates a
continuing security interest in the Collateral, (ii) shall be binding on Grantor
and the successors and assigns of Grantor, and (iii) shall inure to the benefit
of Secured Party and its successors and assigns. Without limiting the generality
of the foregoing, Secured Party may pledge, assign or otherwise transfer the
Indebtedness and its rights under this Agreement and any of the other Loan
Documents to any other party. Grantor’s rights and obligations hereunder may not
be assigned or otherwise transferred without the prior written consent of
Secured Party.

 

(l)          Termination.  It is contemplated by the parties hereto that from
time to time there may be no outstanding Indebtedness, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Indebtedness. Upon (i) the indefeasible
satisfaction in full of the Indebtedness, (ii) the termination or expiration of
each commitment of Secured Party to extend credit to or for the benefit of each
Obligor, (iii) written request for the termination hereof delivered by Grantor
to Secured Party, and (iv) written release delivered by Secured Party to
Grantor, this Agreement and the security interests created hereby shall
terminate. Upon termination of this Agreement and Grantor’s written request,
Secured Party will, at Grantor’s sole cost and expense, return to Grantor such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof and execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence such termination.
Grantor agrees that to the extent that Secured Party or other holder of
Indebtedness receives any payment or benefit and such payment or benefit, or any
part thereof, is subsequently invalidated, declared to be fraudulent or
preferential, set aside or is required to be repaid to a trustee, receiver, or
any other Person under any Debtor Relief Law, common law or equitable cause,
then to the extent of such payment or benefit, the Indebtedness or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or benefit had not been made and, further, any such repayment
by Secured Party or other holder of Indebtedness, to the extent that Secured
Party or other holder of Indebtedness did not directly receive a corresponding
cash payment, shall be added to and be additional Indebtedness payable upon
demand by Secured Party or other holder of Indebtedness and secured hereby, and,
if the Lien and security interest, any power of attorney, proxy or license
hereof shall have been released, such Lien and security interest, power of
attorney, proxy and license shall be reinstated with the same effect and
priority as on the date of execution hereof all as if no release of such Lien or
security interest, power of attorney, proxy or license had ever occurred. This
Section 13(l) shall survive the termination of this Agreement, and any
satisfaction and discharge of Grantor or any other Obligor by virtue of any
payment, court order, or Law.

 

(m)          Cumulative Rights.  All rights and remedies of Secured Party
hereunder are cumulative of each other and of every other right or remedy which
Secured Party may otherwise have at law or in equity or under any of the other
Loan Documents, and the exercise of one or more of such rights or remedies shall
not prejudice or impair the concurrent or subsequent exercise of any other
rights or remedies. Further, except as specifically noted as a waiver herein, no
provision of this Agreement is intended by the parties to this Agreement to
waive any rights, benefits or protection afforded to Secured Party under the
Code.

 

(n)          Gender and Number.  Within this Agreement, words of any gender
shall be held and construed to include the other gender, and words in the
singular number shall be held and construed to include the plural and words in
the plural number shall be held and construed to include the singular, unless in
each instance the context requires otherwise.

 

(o)          Descriptive Headings.  The headings in this Agreement are for
convenience only and shall in no way enlarge, limit or define the scope or
meaning of the various and several provisions hereof.

 

15

 

 

14.         Financing Statement Filings.  Grantor recognizes that financing
statements pertaining to the Collateral have been or may be filed in one or more
of the following jurisdictions: the location of Grantor’s place of business, the
location of Grantor’s chief executive office, or other such place as the Grantor
may be “located” under the provisions of the Code; where Grantor maintains any
Collateral, or has its records concerning any Collateral, as the case may be.
Without limitation of any other covenant herein, Grantor will neither cause or
permit any change in the location of (a) any Collateral, (b) any records
concerning any Collateral, or (c) the location of Grantor’s place of business,
or the location of Grantor’s chief executive office, as the case may be, to a
jurisdiction other than as represented in Subsection 6(g), nor will Grantor
change its name or the Organizational Information as represented in Subsection
6(g), unless Grantor shall have notified Secured Party in writing of such change
at least thirty (30) days prior to the effective date of such change, shall have
complied with the Credit Agreement and shall have first taken all action
required by Secured Party for the purpose of further perfecting or protecting
the security interest in favor of Secured Party in the Collateral. In any
written notice furnished pursuant to this Subsection, Grantor will expressly
state that the notice is required by this Agreement and contains facts that may
require additional filings of financing statements, amendments or other notices
for the purpose of continuing perfection of Secured Party’s security interest in
the Collateral.

 

Without limiting Secured Party’s rights hereunder, Grantor authorizes Secured
Party to file financing statements or amendments thereto under the provisions of
the Code as amended from time to time.

 

15.         Consent to Disclose Information.  Grantor authorizes and consents to
the disclosure by Secured Party of all information relating to the Loan
Documents to any other party to each account pledged as Collateral and upon
which a security interest is granted herein, including, but not limited to,
information regarding the name of Obligors and the amount, date and maturity of
the credit facilities under the Loan Documents.

 

16.         Counterparts; Facsimile Documents and Signatures.  This Agreement
may be separately executed in any number of counterparts, each of which will be
an original, but all of which, taken together, will be deemed to constitute one
and the same instrument. For purposes of negotiating, finalizing, enforcing or
proving this Agreement, if this document or any document executed in connection
with it is transmitted by facsimile machine, electronic mail or other electronic
transmission, it will be treated for all purposes as an original document.
Additionally, the signature of any party on this document transmitted by way of
a facsimile machine, electronic mail or other electronic transmission will be
considered for all purposes as an original signature. Any such transmitted
document will be considered to have the same binding legal effect as an original
document. At the request of any party, any faxed or electronically transmitted
document will be re-executed by each signatory party in an original form.

 

17.         Imaging of Documents.  Grantor understands and agrees that (a)
Secured Party’s document retention policy may involve the electronic imaging of
executed Loan Documents and the destruction of the paper originals, and (b)
Grantor waives any right that it may have to claim that the imaged copies of the
Loan Documents are not originals.

 

18.         Restatement.  This Agreement is a restatement of, but not a release
or novation of, the Pledge and Security Agreement dated as of June 29, 2015,
made by Grantor in favor of Secured Party (such agreement, together with all
amendments and restatements thereto, the “Existing Agreement”). All Liens
granted pursuant to the Existing Agreement are continued and restated by this
Agreement.

 

19.         ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

16

 

  

The Remainder of This Page Is Intentionally Left Blank.

 



17

 

 

EXECUTED as of the date first written above.

 

  GRANTOR:       HALLMARK FINANCIAL SERVICES, INC.,   a Nevada corporation

 

  By:     Print Name:     Print Title:  

 

First Restated Pledge Agreement (Hallmark Financial Services, Inc.) – Signature
Page

 

 

 

 

  SECURED PARTY:       FROST BANK, a Texas state bank

 

  By:     Print Name:     Print Title:  

 

Pledge and Security Agreement

Rev. June 2012

 

First Restated Pledge Agreement (Hallmark Financial Services, Inc.) – Signature
Page

 

 

 

 

SCHEDULE A
TO

FIRST RESTATED PLEDGE AND SECURITY AGREEMENT

DATED JUNE 30, 2015,

BY AND BETWEEN

FROST BANK

AND

HALLMARK FINANCIAL SERVICES, INC.

 

The following property is a part of the Collateral as defined in Section 1(b):

 

A.           All capital stock and other Equity Interests of American Hallmark
Insurance Company of Texas, a Texas insurance corporation, now or hereafter
owned beneficially or of record by Debtor.

 

Capital stock issued and outstanding on the date of the Agreement:

 

1,000,000 shares of common stock of American Hallmark Insurance Company of
Texas, a Texas insurance corporation, as evidenced by certificate no. 004 issued
in the name of Debtor.

 

As of the date of this Agreement, such common stock represents all of the
authorized, issued and outstanding shares of common stock of American Hallmark
Insurance Company of Texas.

 

B.           All capital stock and other Equity Interests of Hallmark Insurance
Company (formerly known as Phoenix Indemnity Insurance Company), an Arizona
insurance corporation, now or hereafter owned beneficially or of record by
Debtor.

 

Capital stock issued and outstanding on the date of the Agreement:

 

500,000 shares of common stock of Phoenix Indemnity Insurance Company, an
Arizona insurance corporation, as evidenced by certificate no. 9 issued in the
name of Debtor.

 

As of the date of this Agreement, such common stock represents all of the
authorized, issued and outstanding shares of common stock of Hallmark Insurance
Company (formerly known as Phoenix Indemnity Insurance Company).

 

Pledge Agreement – Schedule A

 

 

 

 

SCHEDULE B

TO

FIRST RESTATED PLEDGE AND SECURITY AGREEMENT

DATED JUNE 30, 2015,

BY AND BETWEEN

FROST BANK

AND

HALLMARK FINANCIAL SERVICES, INC.

 

Issuer Name: American Hallmark Insurance Company of Texas     Jurisdiction of
Incorporation: Texas     Federal Taxpayer I.D. Number: 75-1817901     Authorized
Capital Stock: 2,000,000 shares of $4.00 par stock     Issued Capital Stock:
1,000,000 shares of $4.00 par stock     Outstanding Capital Stock: 1,000,000
shares of $4.00 par stock     Issuer Name: Hallmark Insurance Company (formerly
known as Phoenix Indemnity Insurance Company)     Jurisdiction of Incorporation:
Arizona     Federal Taxpayer I.D. Number: 47-0718164     Authorized Capital
Stock: 500,000 shares of $7.00 par stock     Issued Capital Stock: 500,000
shares of $7.00 par stock     Outstanding Capital Stock: 500,000 shares of $7.00
par stock

 

Pledge Agreement – Schedule B

 

 

 

  

Exhibit C

 

Revolving Loan Notice

 

 

 

 

Revolving Loan Notice

 

Date: ___________ , ______

 

To:Frost Bank

 

Ladies and Gentlemen:

 

Reference is made to the Second Restated Credit Agreement dated as of June 30,
2015 (such agreement, together with all amendments and restatements thereto, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Hallmark Financial Services, Inc., as Borrower, American
Hallmark Insurance Company of Texas, Hallmark Insurance Company, and Frost Bank,
Lender.

 

A. The undersigned hereby requests a Revolving Borrowing:

 

  1. On ____________________________________________ (a Business Day).        
2. In the amount of $_________________________.

 

B. The undersigned hereby requests a change of the interest rate applicable to
the Revolving Loan on _____________________ (a Business Day) (the “Effective
Date”):

 

  1. Existing loan type:

 

  ¨ Eurodollar Rate Loan         ¨ Prime Rate Loan

 

  2. Requested loan type (to be effective on Effective Date):

 

  ¨ Eurodollar Rate Loan         ¨ Prime Rate Loan

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Revolving Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof, and
before and after giving effect to the change of the interest rate applicable to
the Revolving Loan, as applicable:

 

(A)         the conditions precedent specified in Sections 5.1, 5.2, and 5.3 of
the Credit Agreement have been satisfied with respect to the Revolving Borrowing
and will remain satisfied on the date of such Borrowing; and

 

(B)         after giving effect to the Revolving Borrowing, the Revolving
Facility Outstanding Amount shall not exceed the Revolving Commitment.

 

The Revolving Borrowing requested herein complies with Section 2.1 and 2.2(a) of
the Credit Agreement.

 

 

 

 

  HALLMARK FINANCIAL SERVICES, INC.

 

  By:     Print Name:     Print Title:  

 

 

 

 

Exhibit D

 

Compliance Certificate

 

 

 

 

Compliance Certificate

 

Financial Statement Date:____________

 

To:Frost Bank

 

Ladies and Gentlemen:

 

Reference is made to the Second Restated Credit Agreement dated as of June 30,
2015 (such agreement, together with all amendments and restatements thereto, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Hallmark Financial Services, Inc., American Hallmark Insurance Company of
Texas, Hallmark Insurance Company and Frost Bank.

 

The undersigned Authorized Signatory hereby certifies as of the date hereof that
he/she is the chief financial officer or chief accounting officer of Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to Lender on the behalf of Borrower, and that:

 

[Use following for fiscal year-end financial statements required by Section
6.2(a)(i)]

 

Attached hereto as Exhibit 6.2(a)(i) are consolidating and audited consolidated
annual Financial Statements showing the consolidated and consolidating financial
condition and results of operations of Borrower and its consolidated
Subsidiaries, as of, and for the fiscal year ended on, the last day of such
fiscal year, accompanied by (a) an opinion of Auditors containing only
qualifications (including qualifications as to the scope of the examination) and
emphasis acceptable to Lender, which opinion states that said consolidated
Financial Statements have been prepared in accordance with GAAP consistently
applied, and that the examination of Auditors in connection with such
consolidated Financial Statements has been made in accordance with generally
accepted auditing standards and applicable Securities Laws and that said
consolidated Financial Statements present fairly in all material respects the
consolidated financial condition of Borrower and its consolidated Subsidiaries
and their results of operations, and (b) an attestation report of Auditors as to
Borrower’s internal controls pursuant to Section 404 of Sarbanes-Oxley.

 

Such Financial Statements present fairly the financial condition of Borrower and
its consolidated Subsidiaries and the results of their operations.

 

Attached hereto as Exhibit 6.2(a)(i)(D) is a complete and correct description of
all Contingent Debt and Off-Balance Sheet Liabilities of Borrower and its
Subsidiaries.

 

[Use following for the fiscal year-end financial statements required by Section
6.2(a)(ii)]

 

Attached as Exhibit 6.2(a)(ii) are unaudited consolidated and consolidating
annual Financial Statements, showing the consolidated and consolidating
financial condition and results of operations of Borrower and its consolidated
Subsidiaries as of, and for the year ended on, the last day of the indicated
fiscal year of Borrower, prepared in accordance with GAAP.

 

Such Financial Statements present fairly the financial condition of Borrower and
its consolidated Subsidiaries and the results of their operations.

 

Attached hereto as Exhibit 6.2(a)(ii)(B) is a complete and correct description
of all Contingent Debt and Off-Balance Sheet Liabilities of Borrower and its
Subsidiaries.

 

Compliance Certificate – Page 1

 

 

 

 

[Use following for the fiscal year-end financial statements required by Section
6.2(a)(iii)]

 

Attached as Exhibit 6.2(a)(iii) are audited annual Financial Statements,
prepared by Auditors in accordance with SAP, showing the financial condition and
results of operations of each RIC, as of, and for the year ended on, such last
day of the indicated fiscal year, accompanied by an opinion of Auditors
containing only qualifications (including qualifications as to the scope of the
examination) and emphasis acceptable to Lender, which opinion states that said
Financial Statements have been prepared in accordance with SAP consistently
applied, and that the examination of the Auditors in connection with such
Financial Statements has been made in accordance with generally accepted
auditing standards and that said Financial Statements present fairly the
financial condition of such RIC, and its results of operations.

 

Attached hereto as Exhibit 6.2(a)(iii)(B)(2) is a complete and correct
description of all Contingent Debt and Off-Balance Sheet Liabilities of each
RIC.

 

[Use following for the fiscal quarter-end financial statements required by
Section 6.2(b)(i)]

 

Attached as Exhibit 6.2(b)(i) are unaudited consolidated and consolidating
quarterly Financial Statements, showing the consolidated and consolidating
financial condition and results of operations of Borrower and its consolidated
Subsidiaries as of, and for the quarter ended on, such last day (subject to
year-end adjustment), and which include an income statement for the fiscal year
through such last day, prepared in accordance with GAAP.

 

Such Financial Statements present fairly the financial condition of Borrower and
its consolidated Subsidiaries and the results of their operations (subject to
year-end adjustment).

 

Attached hereto as Exhibit 6.2(b)(i)(C) is a complete and correct description of
all Contingent Debt and Off-Balance Sheet Liabilities of Borrower and its
Subsidiaries.

 

[Use following for the fiscal quarter-end financial statements required by
Section 6.2(b)(ii)]

 

Attached as Exhibit 6.2(b)(ii) are unaudited quarterly Financial Statements for
each RIC, prepared in accordance with SAP, showing the financial condition and
results of operations of such RIC as of, and for the quarter ended on, such last
day (subject to year-end adjustment), and which include an income statement for
the fiscal year through such last day, and in the form of quarterly financial
statements prescribed by NAIC, including a report with respect to “Invested
Assets” as set forth on Schedule D on such financial statements.

 

Attached hereto as Exhibit 6.2(b)(ii) is a complete and correct description of
all Contingent Debt and Off-Balance Sheet Liabilities of each RIC.

 

[select one:]

[to the best knowledge of the undersigned during such fiscal period, no Default
or Event of Default exists.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default (and, to the
best knowledge of the undersigned, are the only Defaults and Event of Default
that exist) and its nature and status:]

 

1.        The financial covenant analyses and information set forth on the
attached Schedule 1 are true and accurate on and as of the date of this
Certificate.

 

The Remainder of This Page is Intentionally Left Blank.

 

Compliance Certificate – Page 2

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of _________________, ________________.

 

  HALLMARK FINANCIAL SERVICES, INC.

  

  By:     Print Name:     Print Title:  

 

Compliance Certificate – Signature Page

 

 

 

 

For the Quarter/Year ended ____________________(“Reporting Date”)

 

SCHEDULE 1

TO THE COMPLIANCE CERTIFICATE

 

I. Section 7.1 – Total Adjusted Capital of AHIC.

 

  A. Total Adjusted Capital of AHIC (Total Adjusted Capital as defined by NAIC
from time to time and as applied in the context of the Risk Based Capital
 Guidelines  promulgated  by  NAIC  (or  any  term  substituted therefor by
NAIC) on Reporting Date):  $ ___________                 B. $90,000,000 $
90,000,000                 C. Risk-Based Capital      

 

    1. Line I.A: $                       2. Authorized Control Level of AHIC on
Reporting Date: $                       3. Risk-Based Capital (Line I.C.1. ÷
Line I.C.2.) on Reporting Date     %

 

  D. Amount required for Risk-Based Capital of AHIC to equal 250% (Line I.C.2 x
2.5): $                   E. Minimum Total Adjusted Capital (greater of I.B. and
I.D.): $    

 

II. Section 7.2 – Total Adjusted Capital of HIC.

 

  A. Total Adjusted Capital of HIC (Total Adjusted Capital as defined by NAIC
from time to time and as applied in the context of the Risk Based Capital
 Guidelines  promulgated  by  NAIC  (or  any  term  substituted therefor by
NAIC) on Reporting Date): $ ___________                 B. $50,000,000 $
50,000,000                 C. Risk-Based Capital      

 

    1. Line II.A: $                       2. Authorized Control Level of HIC on
Reporting Date: $                       3. Risk-Based Capital (Line II.C.1. ÷
Line II.C.2.) on Reporting Date     %

 

  D. Amount required for Risk-Based Capital of HIC to equal 250% (Line II.C.2 x
2.5): $                   E. Minimum Total Adjusted Capital (greater of II.B.
and II.D.): $    

 

Schedule 1 to Compliance Certificate – Page 1

 

 

 

 

III. Section 7.3 – Combined Ratio.

 

  A. Combined Ratio     %               B. Maximum Combined Ratio:   103 %

 

IV. Section 7.4 – Consolidated Net Worth.

 

  A. Consolidated Net Worth as of the date of determination (the sum of (a)
consolidated shareholders’ equity of Borrower and its Subsidiaries determined in
accordance with GAAP, plus (b) the aggregate unpaid principal amount of all 2005
Debentures; provided, all 2005 Debentures, all 2005 Preferred Securities and the
2005 Guaranty are subordinate to the Obligations as provided in the 2005
Documents (as the 2005 Documents existed on June 29, 2005), plus (c) the
aggregate unpaid principal amount of all 2007 Debentures; provided, all 2007
Debentures, all 2007 Preferred Securities and the 2007 Guaranty are subordinate
to the Obligations as provided in the 2007 Documents (as the 2007 Documents
existed on August 23, 2007)): $ ___________                   B.
Minimum Consolidated Net Worth: $ 275,000,000  

 

V. Section 7.5 – Fixed Charges Coverage Ratio.

 

  A. EBITDA:      

 

    1. Surplus of AHIC on the date of determination: $                       2.
Line V.A.I x 0.10: $                       3. Surplus of HIC on the date of
determination: $                       4. Line V.A.3. x 0.10: $                
      5. Lines V.A.2. + 4.: $                       6. AHIC Net Income for the
four fiscal quarters of AHIC ended on the date of determination: $ ____________
                  7. HIC Net Income for the four fiscal quarters of HIC ended on
the date of determination: $ ____________                     8. Lines VI.A.6. +
7.: $                       9. Greater of Line V.A.5. and Line V.A.8.: $        
              10. Consolidated Net Income of Borrower and its Subsidiaries
(other than AHIC and HIC) for the four fiscal quarters ended on the date of
determination: $ ____________  

 

Schedule 1 to Compliance Certificate – Page 2

 

 

 

 

    11. To the extent deducted in calculating Consolidated Net Income of
Borrower and its Subsidiaries (other than AHIC and HIC), Consolidated Interest
Expenses of Borrower and its Subsidiaries (other than AHIC and HIC) for the four
fiscal quarters ended on the date of determination: $ ___________              
      12. To the extent deducted in calculating Consolidated Net Income of
Borrower and its Subsidiaries (other than AHIC and HIC), the amount of the
provision for federal, state, local and foreign incomes Taxes payable by
Borrower and its Subsidiaries (other than AHIC and HIC) (net of the amount of
any tax refund actually received by Borrower and its Subsidiaries during such
period) during such four fiscal quarters ended on the date of determination: $
___________                       13. To the extent deducted in calculating
Consolidated Net Income of Borrower and its Subsidiaries (other than AHIC and
HIC), the amount of depreciation and amortization expense of Borrower and its
Subsidiaries (other than AHIC and HIC) for the four fiscal quarter period ended
on the date of determination: $ ___________                       14. To the
extent deducted in calculating Consolidated Net Income of Borrower and its
Subsidiaries (other than AHIC and HIC) (without duplication), other expenses
reducing Consolidated Net Income of Borrower and its Subsidiaries (other than
AHIC and HIC) which do not represent a cash item in such four fiscal quarters or
any future period: $ ___________                       15.
all   non-cash   items   increasing   Consolidated   Net   Income   of Borrower
and its Subsidiaries (other than AHIC and HIC) for the four fiscal quarter
period ended on the date of determination: $ ___________                      
16. EBITDA (Lines V.A.9. + 10. + 11. + 12. + 13. + 14. – 15.): $ ___________  

 

  B. Fixed Charges as at the last day of such fiscal quarter: $ ___________  

 

    1. Consolidated Interest Expenses for the four fiscal quarter period ended
on the date of determination: $ ___________                       2. scheduled
principal payments of Debt which would be classified as a current liability on a
consolidated balance sheet of Borrower and its consolidated Subsidiaries payable
during the four fiscal quarter period beginning on the day following the date of
determination: $ ___________                       3. Cash  Capex  actually
 paid  by  Borrower  and  its  consolidated Subsidiaries during the four fiscal
quarter period ended on the date of determination: $ ___________                
    4. aggregate  amount  of  Taxes  actually  paid  by  Borrower  and  its
consolidated Subsidiaries during the four fiscal quarter period ended on the
date of determination (net of the amount of any tax refund actually received by
Borrower and its Subsidiaries during such period): $ ___________    

 

Schedule 1 to Compliance Certificate – Page 3

 



 

 

 

    5. cash Dividends actually paid by Borrower during the four fiscal quarter
period ended on the date of determination: $ ___________                      
6. Fixed Charges (Lines V.B.1. + 2. + 3. + 4. + 5.): $ ___________  

 

  C. Fixed Charge Coverage Ratio ((Line V.A.16.) ¸ (Line V.B.6.)) (rounded to
two decimal places):   ____ to 1.00                 D. Minimum Fixed Charge
Coverage Ratio:   1.25 to 1.00  

 

VI. Section 7.9 – Disposition of Assets.

 

  A. Dispositions not in the ordinary course of business:

 

    1. Greatest value (valued at the greater of market or book (determined in
accordance with GAAP) value) of any single asset Disposed of by Borrower and its
Subsidiaries or the greatest value of assets disposed of in any single
transaction by Borrower and its Subsidiaries during current fiscal year of
Borrower (amount not to exceed $250,000): $ ___________                       2.
Aggregate  value  (valued  at  the  greater  of  market  or  book (determined in
accordance with GAAP) value) of all Dispositions by Borrower and its
Subsidiaries during the current fiscal year of Borrower (amount not to exceed
$500,000): $ ___________  

 

This Compliance Certificate is executed and delivered on the ____ day of
_____________, __________.

 

  HALLMARK FINANCIAL SERVICES, INC.

 

  By:     Print Name:     Print Title:  

 

Schedule 1 to Compliance Certificate – Page 4

 

 

 

 

Exhibit E

 

Arbitration and Notice of Final Agreement

 



 

 

 

[tlogo.jpg] 

 

ARBITRATION AND NOTICE OF FINAL AGREEMENT

 

Borrower: Hallmark Financial Services, Inc. Lender: Frost Bank Address: 777 Main
Street, Suite 1000 Address: P.O. Box 1600   Fort Worth, TX 76102   San Antonio,
TX 78296

 

L/C RICs: American Hallmark Insurance Company of Texas             Hallmark
Insurance Company  

 

Address: 777 Main Street, Suite 1000   Fort Worth, TX 76102

 

(Borrower and each L/C RIC collectively, whether one of more, “Obligated
Party”).

 

As of the effective date of this Agreement, Obligated Party and FROST BANK, a
Texas state bank (“Lender”), have consummated a transaction pursuant to which
Lender has agreed to make a loan or loans to Borrower, to renew and extend an
existing loan or loans to Borrower, to issue letters of credit to or for the
benefit of Borrower and/or a L/C RIC and/or to otherwise extend credit or make
financial accommodations to or for the benefit of Borrower and/or a L/C RIC, in
an aggregate amount up to $15,000,000 (collectively, whether one or more, the
“Loan”).

 

ARBITRATION

 

Upon written request of either Lender or Obligated Party, any controversy or
claim between or among the parties hereto including but not limited to those
arising out of or relating to the Loan or any of the loan documents or any
related agreements or instruments executed in connection with the Loan (the
“Loan Documents”), including, without limitation, any claim based on or arising
from an alleged tort, shall be determined by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
law), the Commercial Arbitration Rules of the American Arbitration Association,
and the “Special Rules” set forth below unless both Lender and Obligated Party,
in their respective sole discretion, agree in writing to mediate the dispute
prior to submitting to binding arbitration. In the event of any inconsistency,
the Special Rules shall control. Judgment upon any arbitration award may be
entered in any court having jurisdiction. Any party to this Agreement may bring
an action, including a summary or expedited proceeding, to compel arbitration of
any controversy or claim to which this agreement applies in any court having
jurisdiction over such action. The party that requests arbitration has the
burden to initiate the arbitration proceedings pursuant to and by complying with
the Commercial Arbitration Rules of the American Arbitration Association and
shall pay all associated administrative and filing fees.

 

 

 

 

The arbitration shall be conducted in the City of San Antonio, Bexar County,
Texas and administered by the American Arbitration Association (“AAA”). All
arbitration hearings will be commenced within sixty (60) days of the later of
any of the following: (1) the date of AAA’s confirmation to the parties of the
filing of the arbitration demand with AAA; (2) the administrative conference, if
any; or (3) the preliminary hearing, if any. If the arbitration hearing is not
commenced within this sixty (60) day period, the party that requested
arbitration shall have waived its election to arbitrate. This sixty (60) day
period shall be extended from day to day if such delay is due to (a) a delay
caused by the AAA in communicating with the parties, selecting the
arbitrator(s), or initiating the arbitration proceedings or AAA procedures; or
(b) the arbitrators’ unavailability to commence the arbitration hearing within
the applicable sixty (60) day period. Nothing in this Agreement shall be deemed
to (i) limit the applicability of any otherwise applicable statutes of
limitation or repose and any waivers contained in this Agreement or any other
Loan Document; or (ii) be a waiver by Lender of the protection afforded to it by
12 U.S.C. Sec. 91 or any substantially equivalent state law; or (iii) limit the
right of Lender hereto (A) to exercise self help remedies such as (but not
limited to) setoff, or (B) to foreclose against any real or personal property
collateral in accordance with applicable law, or (C) to obtain from a court
provisional or ancillary remedies such as (but not limited to) injunctive relief
or the appointment of a receiver in accordance with applicable law. Lender may
exercise such self help remedies, foreclose upon such property, or obtain such
provisional or ancillary remedies before, during or after the pendency of any
arbitration proceeding brought pursuant to this Agreement or any other Loan
Document. At Lender’s option, foreclosure under a deed of trust or mortgage may
be accomplished by any of the following: the exercise of a power of sale under
the deed of trust or mortgage, or by judicial sale under the deed of trust or
mortgage, or by judicial foreclosure. Neither this exercise of self help
remedies nor the institution or maintenance of an action for foreclosure or
provisional or ancillary remedies shall constitute a waiver of the right of any
party, including the claimant in any such action, to arbitrate the merits of the
controversy or claim occasioning resort to such remedies. Each Obligated Party
agrees that any election by Borrower pursuant to this Agreement shall bind such
Obligated Party.

 

COUNTERPARTS; FACSIMILE DOCUMENTS AND SIGNATURES; ESIGN; IMAGING OF DOCUMENTS

 

This Agreement, may be separately executed in any number of counterparts, each
of which will be an original, but all of which, taken together, will be deemed
to constitute one and the same instrument. If this document is transmitted by
facsimile machine, electronic mail or other electronic transmission, it shall be
treated for all purposes as an original document. Additionally, the signature of
any party on this document transmitted by way of a facsimile machine, electronic
mail or other electronic transmission shall be considered for all purposes as an
original signature. Any such transmitted document shall be considered to have
the same binding legal effect as an original document. At the request of any
party, any facsimile, electronic mail or other electronically transmitted
document shall be re-executed by each signatory party in an original form.
Obligated Party and Lender agree that no notices or other communications by
electronic means between such parties or their representatives in connection
with the Loan or any instrument executed in connection therewith shall
constitute a transaction, agreement, contract or electronic signature under the
Electronic Signatures in Global and National Commerce Act, any version of the
Uniform Electronic Transactions Act or any other statute governing electronic
transactions, unless otherwise specifically agreed to in writing. Obligated
Party understands and agrees that (a) Lender’s document retention policy may
involve the electronic imaging of executed documents and the destruction of the
paper originals, and (b) Obligated Party waives any right that it may have to
claim that the imaged copies of the documents are not originals.

 

PATRIOT ACT NOTICE

 

Lender hereby notifies Obligated Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Obligated Party, which information includes the name and address of
Obligated Party and other information that will allow Lender to identify
Obligated Party in accordance with the Act.

 

2

 

 

WAIVER OF RIGHT TO TRIAL BY JURY

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT NOT
PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

NOTICE OF FINAL AGREEMENT

 

In connection with the Loan, Obligated Party has executed and delivered and may
hereafter execute and deliver certain agreements, instruments and documents
(collectively hereinafter referred to as the “Written Loan Agreement”).

 

It is the intention of Lender and Obligated Party that this Notice be
incorporated by reference into each of the written agreements, instruments and
documents comprising the Written Loan Agreement. Each Obligated Party warrants
and represents that the entire agreement made and existing by or between Lender
and Obligated Party with respect to the Loan is and shall be contained within
the Written Loan Agreement, as amended and supplemented hereby, and that no
agreements or promises exist or shall exist by or between, Lender and Obligated
Party that are not reflected in the Written Loan Agreement.

 

THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Effective Date: June 30, 2015.

 

The Remainder of this Page Is Intentionally Left Blank.

 

3

 

 

  FROST BANK,   a Texas state bank

 

  By:     Print Name:     Print Title:  

 

Arbitration Notice – Signature Page

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

BORROWER:

 

HALLMARK FINANCIAL SERVICES, INC.

 

By:     Print Name:     Print Title:    

 

L/C RICS:

 

AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS

 

By:     Print Name:     Print Title:    

 

HALLMARK INSURANCE COMPANY

 

By:     Print Name:     Print Title:    

 

Arbitration And Notice Of Final Agreement

Rev. June 2012

 

Arbitration Notice – Signature Page

 

 

 

 

Exhibit F

 

Release Agreement

 

 

 

 

Release of Security Interests and Guaranties

 

This RELEASE OF SECURITY INTERESTS AND GUARANTIES (“Release”) is effective as of
June 30, 2015, among HALLMARK FINANCIAL SERVICES, INC., a Nevada corporation
(“Borrower”), AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS, a Texas insurance
corporation (“AHIC”), HALLMARK INSURANCE COMPANY, an Arizona insurance
corporation, formerly known as Phoenix Indemnity Insurance Company (“HIC”), each
Subsidiary listed on Schedule 1 in the “Released Subsidiary” column (each such
Subsidiary, a “Released Subsidiary”), and FROST BANK, a Texas state bank,
formerly known as The Frost National Bank (“Lender”).

 

Background

 

In connection with the Credit Agreement dated as of June 29, 2005, among
Borrower, L/C RICs and Lender, and the First Restated Credit Agreement dated as
of January 27, 2006, among Borrower, L/C RICs and Lender, (a) each Released
Subsidiary executed and delivered to Lender (i) the Guaranty Agreement or
Supplement to a Guaranty Agreement described opposite the name of such Released
Subsidiary on Schedule 1 (each such agreement, together with all amendments
thereto, a “Released Guaranty”), (ii) the Security Agreement described opposite
the name of such Released Subsidiary on Schedule 1 (each such agreement,
together with all amendments thereto, a “Released Subsidiary Security
Agreement”), (iii) the Pledge Agreement (if any) described opposite the name of
such Released Subsidiary on Schedule 1 (each such agreement, together with all
amendments thereto, a “Released Subsidiary Pledge Agreement”), and (iv) the
Confirmation or Confirmations of Pledge by Issuer (if any) or Confirmation of
Pledge by Maker (if any) described opposite the name of such Released Subsidiary
on Schedule 1 (each such agreement, together with all amendments thereto, a
“Released Subsidiary Confirmation”), and (b) Borrower executed and delivered to
Lender (i) the Security Agreement described on Schedule 2 (such agreement,
together with all amendments thereto, the “Borrower Security Agreement”), (ii)
the Pledge and Security Agreement described on Schedule 2 (such agreement,
together with all amendments (but excluding the Restated Borrower Pledge
Agreement) thereto, the “Original Borrower Pledge Agreement”), and (iii) the
Confirmations of Pledge by Issuer and the Confirmation of Pledge by Maker
described on Schedule 2 (each such agreement, together with all amendments
thereto, a “Released Borrower Confirmation”).

 

Lender and Borrower have entered into the Second Restated Credit Agreement dated
as of June 30, 2015 (such agreement, together with all amendments and
restatements thereto, the “Credit Agreement”).

 

In connection with the Credit Agreement, Borrower has executed and delivered to
Lender (a) the First Restated Pledge Agreement (such agreement, together with
all amendments and restatements thereto, the “Restated Borrower Pledge
Agreement”), (b) the First Restated Confirmation of Pledge by Issuer related to
the Equity Interests of AHIC and the Restated Borrower Pledge Agreement (such
agreement, together with all amendments and restatements thereto, the “AHIC
Confirmation”), and (c) the First Restated Confirmation of Pledge by Issuer
related to the Equity Interests of HIC and the Restated Borrower Pledge
Agreement (such agreement, together with all amendments and restatements
thereto, the “HIC Confirmation”).

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, and in reliance on the agreements
made by Borrower, each L/C RIC and each Released Subsidiary to Lender in this
Release, Lender, Borrower, each L/C RIC and each Released Subsidiary agree as
follows:

 

1

 

 

1.          Defined Terms.  Unless otherwise stated, capitalized terms used
herein but not defined herein shall have the meanings ascribed thereto in the
Credit Agreement.

 

2.          Release of Lien (Released Subsidiary Pledge Agreements).  Lender
releases and discharges the security interest and other Liens held by or
benefiting Lender and that are granted by each Released Subsidiary to Lender
pursuant to the Released Subsidiary Pledge Agreement to which such Released
Subsidiary is a party. Lender specifically releases only the security interest
and Liens granted by such Released Subsidiary to Lender pursuant to such
Released Subsidiary Pledge Agreement. Lender does not release pursuant to this
Section 2, and this Section 2 is not intended as and shall not be construed as,
a release or termination of (a) any Lien or security interest granted by a
Released Subsidiary (or any property subject to such Lien or security interest)
to Lender other than the security interest or Lien granted by such Released
Subsidiary pursuant to such Released Subsidiary Pledge Agreement, or (b) any
provision of any Released Subsidiary Pledge Agreement that survives termination
of such Released Subsidiary Pledge Agreement.

 

3.          Release of Lien (Released Subsidiary Security Agreements).  Lender
releases and discharges the security interest and other Liens held by or
benefiting Lender and that are granted by each Released Subsidiary to Lender
pursuant to the Released Subsidiary Security Agreement to which such Released
Subsidiary is a party. Lender specifically releases only the security interest
and Liens granted by such Released Subsidiary to Lender pursuant to such
Released Subsidiary Security Agreement. Lender does not release pursuant to this
Section 3, and this Section 3 is not intended as and shall not be construed as,
a release or termination of (a) any Lien or security interest granted by such
Released Subsidiary (or any property subject to such Lien or security interest)
to Lender other than the security interest or Lien granted by such Released
Subsidiary pursuant to such Released Subsidiary Security Agreement, or (b) any
provision of any Released Subsidiary Security Agreement that survives
termination of such Released Subsidiary Security Agreement.

 

4.          Release of Released Guaranties.  Lender releases and terminates the
obligations of each Released Subsidiary pursuant to the Released Guaranty to
which such Released Subsidiary is a party (including any Supplement to Guaranty
Agreement to which such Released Subsidiary is a party). Lender specifically
releases and terminates only the obligations of such Released Subsidiary
pursuant to such Released Guaranty. Lender does not release or terminate
pursuant to this Section 4, and this Section 4 is not intended as and shall not
be construed as, a release or termination of (a) any other guarantee made by
such Released Subsidiary, or (b) any provision of any Released Guaranty that
survives termination of such Released Guaranty.

 

5.          Release of Released Subsidiary Confirmations.  Lender releases and
terminates the obligations of each Released Subsidiary pursuant to each Released
Subsidiary Confirmation.

 

6.          Release of Lien (Original Borrower Pledge Agreement). Lender
releases and discharges the security interest and other Liens held by or
benefiting Lender and that are granted by Borrower to Lender pursuant to the
Original Borrower Pledge Agreement to the extent that Collateral (as defined in
the Original Borrower Pledge Agreement) is not included in Collateral (as
defined in the Restated Borrower Pledge Agreement). Lender specifically releases
only the security interest and Liens granted by Borrower to Lender pursuant to
the Original Borrower Pledge Agreement to the extent that Collateral (as defined
in the Original Borrower Pledge Agreement) is not included in Collateral (as
defined in the Restated Borrower Pledge Agreement). Lender does not release or
terminate pursuant to this Section 6, and this Section 6 is not intended as and
shall not be construed as, a release of any Lien or security interest granted by
Borrower (or any property subject to such Lien or security interest) to Lender
(a) other than the security interest or Lien granted by Borrower pursuant to the
Original Borrower Pledge Agreement to the extent that Collateral (as defined in
the Original Borrower Pledge Agreement) is not included in Collateral (as
defined in the Restated Borrower Pledge Agreement), or (b) pursuant to the
Restated Borrower Pledge Agreement.

 

2

 

 

7.          Release of Lien (Borrower Security Agreement).  Lender releases and
discharges the security interest and other Liens held by or benefiting Lender
and that are granted by Borrower to Lender pursuant to the Borrower Security
Agreement. Lender specifically releases only the security interest and Liens
granted by Borrower to Lender pursuant to the Borrower Security Agreement.
Lender does not release or terminate pursuant to this Section 7, and this
Section 7 is not intended as and shall not be construed as, a release of (a) any
Lien or security interest granted by Borrower (or any property subject to such
Lien or security interest) to Lender other than the security interest or Lien
granted by Borrower pursuant to the Borrower Security Agreement, or (b) any
provision of the Borrower Security Agreement that survives termination of the
Borrower Security Agreement.

 

8.          Release of Released Borrower Confirmations.   Lender releases and
terminates the obligations of Borrower pursuant to each Released Borrower
Confirmation. Lender does not release or terminate pursuant to this Section 8,
and this Section 8 is not intended as and shall not be construed as, a release
of any provision of the AHIC Confirmation or the HIC Confirmation.

 

9.          Financing Statement Amendments.   Promptly following the
effectiveness of the Credit Agreement, Lender shall file or cause to be filed
amendments to Uniform Commercial Code financing statements in the form of
Exhibit A.

 

10.         Stock Certificates.   Borrower and each Released Subsidiary
acknowledge receipt of each original stock certificate and each original stock
power described on Schedule 3. Each Released Subsidiary that is the registered
holder of a stock certificate described on Schedule 3 instructs Borrower to
receive from Lender each such certificate and each related power on behalf of
such Released Subsidiary.

 

11.         Promissory Note.   Borrower acknowledges receipt of the original of
the Revolving Promissory Note dated May 31, 2007, made by Pan American
Acceptance Corporation, payable to the order of Borrower in the original amount
of $5,000,000, and the original of the related allonge.

 

12.         Loan Document.   This Release is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.

 

13.         Severability.   The provisions of this Release are intended to be
severable. If for any reason any provision of this Release shall be held invalid
or unenforceable in whole or in part in any jurisdiction, such provision shall,
as to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

14.         Counterparts.   This Release may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Release by signing any such
counterpart.

 

15.         GOVERNING LAW.  THIS RELEASE AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.
THIS RELEASE IS PERFORMABLE IN SAN ANTONIO, BEXAR COUNTY, TEXAS, AND BORROWER,
EACH L/C RIC, EACH RELEASED SUBSIDIARY AND LENDER WAIVE THE RIGHT TO BE SUED
ELSEWHERE. BORROWER, EACH L/C RIC, EACH RELEASED SUBSIDIARY AND LENDER AGREE
THAT THE STATE AND FEDERAL COURTS OF TEXAS LOCATED IN SAN ANTONIO, TEXAS SHALL
HAVE JURISDICTION OVER PROCEEDINGS IN CONNECTION WITH THIS RELEASE AND THE OTHER
LOAN DOCUMENTS.

 



3

 

 

16.         ENTIRE AGREEMENT.  THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

The Remainder of This Page Is Intentionally Left Blank.

 



4

 

 

  BORROWER:       HALLMARK FINANCIAL SERVICES, INC.,   a Nevada corporation

 

  By:     Print Name:     Print Title:  

 

Release of Security Interests and Guaranties (Hallmark Subsidiaries) – Signature
Page

 



 

 

 

  L/C RICS:       AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS,   a Texas
insurance corporation

 

  By:     Print Name:     Print Title:  

 

  HALLMARK INSURANCE COMPANY,   an Arizona insurance corporation

 

  By:     Print Name:     Print Title:  

 

Release of Security Interests and Guaranties (Hallmark Subsidiaries) – Signature
Page

 

 

 

 

  RELEASED SUBSIDIARIES:       ACO HOLDINGS, INC.   ALLRISK INSURANCE AGENCY,
INC.   AMERICAN HALLMARK AGENCIES, INC.   EFFECTIVE CLAIMS MANAGEMENT, INC.  
HALLMARK CLAIMS SERVICE, INC.     HALLMARK FINANCE CORPORATION   AMERICAN
HALLMARK INSURANCE SERVICES, INC.   HALLMARK UNDERWRITERS, INC.

 

  By:     Print Name:     Print Title:  

 

  AEROSPACE CLAIMS MANAGEMENT GROUP, INC.   AEROSPACE HOLDINGS, LLC   AEROSPACE
SPECIAL RISK, INC.   TGA INSURANCE MANAGERS, INC.   TGA SPECIAL RISK, INC.

 

  By:     Print Name:     Print Title:  

 

  AEROSPACE FLIGHT, INC.

 

  By:     Print Name:     Print Title:  

 

  AEROSPACE INSURANCE MANAGERS, INC.

 

  By:     Print Name:     Print Title:  

 

Release of Security Interests and Guaranties (Hallmark Subsidiaries) – Signature
Page

 



 

 

 



  PAN AMERICAN ACCEPTANCE CORPORATION

 

  By:     Print Name:     Print Title:  

 

Release of Security Interests and Guaranties (Hallmark Subsidiaries) – Signature
Page

 

 

 

 

  LENDER:       FROST BANK,   a Texas state bank

 

  By:     Print Name:     Print Title:  

 

Release of Security Interest and Guaranty (Hallmark Subsidiaries) – Signature
Page

 

 

 

 

Schedule 1

 

Released Subsidiary   Collateral Documents ACO Holdings, Inc.   Guaranty
Agreement dated as of June 29, 2005   Security Agreement dated as of June 29,
2005   Pledge and Security Agreement dated as of June 29, 2005   Confirmation of
Pledge by Issuer from ACO Holdings, Inc. and American Hallmark General Agency,
Inc.   Confirmation of Pledge by Issuer from ACO Holdings, Inc. and Hallmark
Claims Service, Inc.   Confirmation of Pledge by Issuer from Hallmark Financial
Services, Inc. and ACO Holdings, Inc. Aerospace Claims Management Group, Inc.  
Guaranty Supplement No. 1 dated as of January 27, 2006   Security Agreement
dated as of January 27, 2006   Confirmation of Pledge by Issuer from Aerospace
Holdings, LLC and Aerospace Claims Management Group, Inc. Aerospace Flight, Inc.
  Guaranty Supplement No. 1 dated as of January 27, 2006   Security Agreement
dated as of January 27, 2006   Confirmation of Pledge by Issuer from Aerospace
Holdings, LLC and Aerospace Flight, Inc. Aerospace Holdings, LLC   Guaranty
Supplement No. 1 dated as of January 27, 2006   Security Agreement dated as of
January 27, 2006   Pledge and Security Agreement dated as of January 27, 2006  
Confirmation of Pledge by Issuer from Aerospace Holdings, LLC and Aerospace
Claims Management Group, Inc.   Confirmation of Pledge by Issuer from Aerospace
Holdings, LLC and Aerospace Flight, Inc.   Confirmation of Pledge by Issuer from
Aerospace Holdings, LLC and Aerospace Insurance Managers, Inc.   Confirmation of
Pledge by Issuer from Aerospace Holdings, LLC and Aerospace Special Risk, Inc.  
Confirmation of Pledge by Issuer from Hallmark Financial Services, Inc. and
Aerospace Holdings, LLC Aerospace Insurance Managers, Inc.   Guaranty Supplement
No. 1 dated as of January 27, 2006   Security Agreement dated as of January 27,
2006   Confirmation of Pledge by Issuer from Aerospace Holdings, LLC and
Aerospace Insurance Managers, Inc. Aerospace Special Risk, Inc.   Guaranty
Supplement No. 1 dated as of January 27, 2006   Security Agreement dated as of
January 27, 2006

 

-1-

 

 



Released Subsidiary   Collateral Documents     Confirmation of Pledge by Issuer
from Aerospace Holdings, LLC and Aerospace Special Risk, Inc. Allrisk Insurance
Agency, Inc.   Guaranty Agreement dated as of June 29, 2005   Security Agreement
dated as of June 29, 2005     Confirmation of Pledge by Issuer from American
Hallmark General Agency, Inc. and Allrisk Insurance Agency, Inc. American
Hallmark Agencies, Inc.   Guaranty Agreement dated as of June 29, 2005  
Security Agreement dated as of June 29, 2005   Confirmation of Pledge by Issuer
from American Hallmark General Agency, Inc. and American Hallmark Agencies, Inc.
American Hallmark General Agency, Inc.   Guaranty Agreement dated as of June 29,
2005   Security Agreement dated as of June 29, 2005   Pledge and Security
Agreement dated as of June 29, 2005   Confirmation of Pledge by Issuer from
American Hallmark General Agency, Inc. and Allrisk Insurance Agency, Inc.  
Confirmation of Pledge by Issuer from American Hallmark General Agency, Inc. and
American Hallmark Agencies, Inc.   Confirmation of Pledge by Issuer from
American Hallmark General Agency, Inc. and Hallmark Finance Corporation  
Confirmation of Pledge by Issuer from American Hallmark General Agency, Inc. and
Hallmark Underwriters, Inc.   Confirmation of Pledge by Issuer from ACO
Holdings, Inc. and American Hallmark General Agency, Inc. Effective Claims
Management, Inc.   Guaranty Agreement dated as of June 29, 2005   Security
Agreement dated as of June 29, 2005   Confirmation of Pledge by Issuer from
Hallmark Financial Services, Inc. and Effective Claims Management, Inc. Hallmark
Claims Service, Inc.   Guaranty Agreement dated as of June 29, 2005   Security
Agreement dated as of June 29, 2005   Confirmation of Pledge by Issuer from ACO
Holdings, Inc. and Hallmark Claims Service, Inc. Hallmark Finance Corporation  
Guaranty Agreement dated as of June 29, 2005   Security Agreement dated as of
June 29, 2005   Confirmation of Pledge by Issuer from American Hallmark General
Agency, Inc. and Hallmark Finance Corporation Hallmark General Agency, Inc.
(Hallmark General Agency, Inc. changed its name to American Hallmark Insurance
Services, Inc. on 01.07.08)  

Guaranty Agreement dated as of June 29, 2005

 

 

  Security Agreement dated as of June 29, 2005



 

-2-

 





 

Released Subsidiary   Collateral Documents     Confirmation of Pledge by Issuer
from Hallmark Financial Services, Inc. and Hallmark General Agency, Inc.
Hallmark Underwriters, Inc.   Guaranty Agreement dated as of June 29, 2005  
Security Agreement dated as of June 29, 2005   Confirmation of Pledge by Issuer
from American Hallmark General Agency, Inc. and Hallmark Underwriters, Inc. Pan
American Acceptance Corporation   Guaranty Supplement No. 2 dated as of January
30, 2006   Security Agreement dated as of January 30, 2006   Confirmation of
Pledge by Issuer from Hallmark Financial Services, Inc. and Pan American
Acceptance Corporation   Confirmation of Pledge by Maker from Hallmark Financial
Services, Inc. and Pan American Acceptance Corporation Texas General Agency,
Inc. (Texas General Agency, Inc. changed its name to TGA Insurance Managers,
Inc. on 11.12.07; changed its name to Hallmark Specialty Underwriters, Inc. on
03.12.12)   Guaranty Supplement No. 2 dated as of January 30, 2006   Security
Agreement dated as of January 30, 2006   Pledge and Security Agreement dated as
of January 30, 2006   Confirmation of Pledge by Issuer from Hallmark Financial
Services, Inc. and Texas General Agency, Inc. TGA Special Risk, Inc.   Guaranty
Supplement No. 2 dated as of January 30, 2006   Security Agreement dated as of
January 30, 2006   Confirmation of Pledge by Issuer from Hallmark Financial
Services, Inc. and TGA Special Risk, Inc.

 

-3-

 

 

Schedule 2

 

Hallmark Financial Services, Inc.

 

Security Agreement dated as of June 29, 2005 Pledge and Security Agreement dated
as of June 29, 2005 Confirmation of Pledge by Issuer from Hallmark Financial
Services, Inc. and ACO Holdings, Inc. Confirmation of Pledge by Issuer from
Hallmark Financial Services, Inc. and Effective Claims Management, Inc.
Confirmation of Pledge by Issuer from Hallmark Financial Services, Inc. and
Hallmark General Agency, Inc. Confirmation of Pledge by Issuer from Hallmark
Financial Services, Inc. and Aerospace Holdings, LLC Confirmation of Pledge by
Issuer from Hallmark Financial Services, Inc. and Pan American Acceptance
Corporation Confirmation of Pledge by Issuer from Hallmark Financial Services,
Inc. and Texas General Agency, Inc. Confirmation of Pledge by Issuer from
Hallmark Financial Services, Inc. and TGA Special Risk, Inc. Confirmation of
Pledge by Maker from Hallmark Financial Services, Inc. and Pan American
Acceptance Corporation

 

-1-

 

 

Schedule 3

 

Stock Certificates

 



1. Certificate No. 03, in the name of Hallmark Financial Services, Inc.
representing   10,000 shares of capital stock of ACO Holdings, Inc.   Stock
Power, undated and executed in blank by Hallmark Financial Services, Inc. for
stock of ACO Holdings, Inc. 2. Certificate No. 3, in the name of Hallmark
Financial Services, Inc. representing 1,000 shares of capital stock of Effective
Claims Management, Inc.   Stock Power, undated and executed in blank by Hallmark
Financial Services, Inc. for stock of Effective Claims Management, Inc. 3.
Certificate No. 5, in the name of Hallmark Financial Services, Inc. representing
100 shares of capital stock of Hallmark General Agency, Inc.   Stock Power,
undated and executed in blank by Hallmark Financial Services, Inc. for stock of
Hallmark General Agency, Inc. 4. Certificate No. 12, in the name of ACO
Holdings, Inc. representing 1,000 shares of capital stock of American Hallmark
General Agency, Inc.   Stock Power, undated and executed in blank by ACO
Holdings, Inc. for stock of American Hallmark General Agency, Inc. 5.
Certificate No. 004, in the name of ACO Holdings, Inc. representing 1,000 shares
of capital stock of Hallmark Claims Service, Inc.   Stock Power, undated and
executed in blank by ACO Holdings, Inc. for stock of Hallmark Claims Service,
Inc. 6. Certificate No. 6, in the name of American Hallmark General Agency, Inc.
representing 1,000 shares of capital stock of Allrisk Insurance Agency, Inc.  
Stock Power, undated and executed in blank by American Hallmark General Agency,
Inc. for stock of Allrisk Insurance Agency, Inc. 7. Certificate No. 007, in the
name of American Hallmark General Agency, Inc. representing 1,000 shares of
capital stock of American Hallmark Agencies, Inc.   Stock Power, undated and
executed in blank by American Hallmark General Agency, Inc. for stock of
American Hallmark Agencies, Inc. 8. Certificate No. 007, in the name of American
Hallmark General Agency, Inc. representing 1,000 shares of capital stock of
Hallmark Finance Corporation.

 

-1-

 

 

  Stock Power, undated and executed in blank by American Hallmark General
Agency, Inc. for stock of Hallmark Finance Corporation. 9. Certificate No. 007,
in the name of American Hallmark General Agency, Inc. representing 1,000 shares
of capital stock of Hallmark Underwriters, Inc.   Stock Power, undated and
executed in blank by American Hallmark General Agency, Inc. for stock of
Hallmark Underwriters, Inc. 10. Certificate No. 002, in the name of Hallmark
Financial Services, Inc. representing 0.1% Class A Voting of limited liability
company interest of Aerospace Holdings, LLC 11. Certificate No. 003, in the name
of Hallmark Financial Services, Inc. representing 99.9% Class B Non-Voting of
limited liability company interest of Aerospace Holdings, LLC   Power, undated
and executed in blank by Hallmark Financial Services, Inc. for units of limited
liability company interest of Aerospace Holdings, LLC 12. Certificate No. 27, in
the name of Hallmark Financial Services, Inc. representing 2,031 shares of
capital stock of Pan American Acceptance Corporation   Stock Power, undated and
executed in blank by Hallmark Financial Services, Inc. for stock of Pan American
Acceptance Corporation 13. Certificate No. 10, in the name of Hallmark Financial
Services, Inc. representing 1,000 shares of capital stock of Texas General
Agency, Inc.   Stock Power, undated and executed in blank by Hallmark Financial
Services, Inc. for stock of Texas General Agency, Inc. 14. Certificate No. 4, in
the name of Hallmark Financial Services, Inc. representing 1,000 shares of
capital stock of TGA Special Risk, Inc.   Stock Power, undated and executed in
blank by Hallmark Financial Services, Inc. for stock of TGA Special Risk, Inc.
15. Certificate No. 3, in the name of Aerospace Holdings, LLC representing
100,000 shares of capital stock of Aerospace Claims Management Group, Inc.  
Stock Power, undated and executed in blank by Aerospace Holdings, LLC for stock
of Aerospace Claims Management Group, Inc. 16. Certificate No. 3, in the name of
Aerospace Holdings, LLC representing 1,000 shares of capital stock of Aerospace
Flight, Inc.   Stock Power, undated and executed in blank by Aerospace Holdings,
LLC for stock of Aerospace Flight, Inc.

 

-2-

 

 

17. Certificate No. 2, in the name of Aerospace Holdings, LLC representing 1,000
shares of capital stock of Aerospace Insurance Managers, Inc.   Stock Power,
undated and executed in blank by Aerospace Holdings, LLC for stock of Aerospace
Insurance Managers, Inc. 18. Certificate No. 002, in the name of Aerospace
Holdings, LLC representing 100,000 shares of capital stock of Aerospace Special
Risk, Inc.   Stock Power, undated and executed in blank by Aerospace Holdings,
LLC for stock of Aerospace Special Risk, Inc.

 



-3-

 

 

Exhibit A

 

Financing Statement Amendments

 



-1-

 